EXHIBIT 10.1
CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED.


EXECUTION VERSION




SECOND AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT
Among
GENERAL MOTORS COMPANY,
GENERAL MOTORS FINANCIAL COMPANY, INC.,

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
Dated as of April 14, 2020


JPMORGAN CHASE BANK, N.A., 
as Administrative Agent, Global Coordinator, Joint Lead Arranger and Joint
Bookrunner
CITIBANK, N.A., 
as Syndication Agent
 
CITIGROUP GLOBAL MARKETS INC., 
as Global Coordinator, Joint Lead Arranger and Joint Bookrunner

LLOYDS BANK PLC1,2
THE TORONTO
DOMINION BANK, NEW
YORK BRANCH1,2


as European Regional Coordinator
as North American Regional
Coordinator



BARCLAYS BANK PLC1,2
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH1,2


BNP PARIBAS1,2
COMMERZBANK AG, NEW YORK BRANCH2
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK 1,2


DEUTSCHE BANK SECURITIES INC.1,2


GOLDMAN SACHS BANK USA1,2
BANK OF AMERICA, N.A.1
as Co-Syndication Agent


MIZUHO BANK, LTD.1,2
MORGAN STANLEY SENIOR FUNDING, INC.1,2 

RBC CAPITAL
MARKETS1
ROYAL BANK OF
CANADA2
NATIONAL WESTMINSTER BANK PLC 1,2
SUMITOMO MITSUI BANKING CORPORATION1,2
SOCIÉTÉ GÉNÉRALE1,2
THE BANK OF NOVA SCOTIA1,2
 
As Joint Bookrunners and Joint Lead Arrangers when noted ( 1 ) and as
Documentation Agents when noted ( 2 )








--------------------------------------------------------------------------------








Table of Contents
 
 
Page


SECTION 1.
DEFINITIONS
1


1.1
Defined Terms
1


1.2
Other Definitional Provisions
32


1.3
Conversion of Foreign Currencies
32


1.4
Other Interpretive Provisions
32


1.5
Interest Rates; LIBOR Notification.
33


1.6
Divisions
33


SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
33


2.1
Commitments
33


2.2
Procedure for Borrowing
34


2.3
[Reserved]
34


2.4
[Reserved]
34


2.5
[Reserved]
34


2.6
[Reserved]
34


2.7
[Reserved]
34


2.8
[Reserved]
35


2.9
Competitive Bid Procedure
35


2.10
Facility Fees, etc.
36


2.11
Termination and Reduction of Commitments
37


2.12
Optional Prepayments
37


2.13
[Reserved]
38


2.14
Conversion and Continuation Options
38


2.15
Limitations on Eurocurrency Tranches
38


2.16
Interest Rates and Payment Dates
38


2.17
Computation of Interest and Fees
39


2.18
Inability to Determine Interest Rate; Illegality
39


2.19
Pro Rata Treatment and Payments; Evidence of Debt
41


2.20
Requirements of Law
42


2.21
Taxes
44


2.22
Indemnity
46


2.23
Change of Applicable Lending Office
47


2.24
Replacement/Termination of Lenders
47


2.25
Defaulting Lender
48


2.26
Reallocation of Payments for the Account of Defaulting Lenders
48





i



--------------------------------------------------------------------------------





2.27
Incremental Commitments
49


SECTION 3.
[RESERVED]
49


SECTION 4.
REPRESENTATIONS AND WARRANTIES
49


4.1
Financial Condition
50


4.2
No Change
50


4.3
Existence
50


4.4
Power; Authorization; Enforceable Obligations
50


4.5
No Legal Bar
50


4.6
Litigation
50


4.7
No Default
50


4.8
Ownership of Property
51


4.9
Intellectual Property
51


4.10
Federal Regulations
51


4.11
ERISA
51


4.12
Investment Company Act
51


4.13
Ownership of the Subsidiary Borrowers
51


4.14
Use of Proceeds
51


4.15
Anti-Corruption Laws and Sanctions
51


SECTION 5.
CONDITIONS PRECEDENT
52


5.1
Conditions to Closing Date
52


5.2
Conditions to Each Extension of Credit
53


SECTION 6.
AFFIRMATIVE COVENANTS
53


6.1
Financial Statements
53


6.2
Compliance Certificates
54


6.3
Maintenance of Business; Existence
54


6.4
Maintenance of Insurance
54


6.5
Notices
54


6.6
Reinstated Guarantors, etc
54


6.7
Books and Records
55


6.8
Ratings
55


SECTION 7.
NEGATIVE COVENANTS
55


7.1
Minimum Liquidity
55


7.2
Indebtedness
55


7.3
Asset Sale Restrictions
55


7.4
Fundamental Changes
56


7.5
Anti-Corruption Laws and Sanctions
56


SECTION 8.
EVENTS OF DEFAULT
57





ii



--------------------------------------------------------------------------------





SECTION 9.
THE AGENTS
58


9.1
Appointment
58


9.2
Delegation of Duties
58


9.3
Exculpatory Provisions
59


9.4
Reliance by Administrative Agent
59


9.5
Notice of Default
59


9.6
Non-Reliance on Agents and Other Lenders
60


9.7
Indemnification
60


9.8
Agent in Its Individual Capacity
60


9.9
Successor Administrative Agent
61


9.10
[Reserved]
61


9.11
Bookrunners, Lead Arrangers, Global and Regional Coordinators, Documentation
Agents, Syndication Agent and Co-Syndication Agent
61


9.12
Certain ERISA Matters
61


SECTION 10.
MISCELLANEOUS
62


10.1
Amendments and Waivers
62


10.2
Notices
65


10.3
No Waiver; Cumulative Remedies
67


10.4
Survival of Representations and Warranties
67


10.5
Payment of Expenses
67


10.6
Successors and Assigns; Participations and Assignments
69


10.7
Adjustments
72


10.8
Counterparts; Electronic Execution.
72


10.9
Severability
73


10.10
Integration
73


10.11
GOVERNING LAW
73


10.12
Submission to Jurisdiction; Waivers
73


10.13
Judgment
74


10.14
Acknowledgments
74


10.15
Releases of Guarantees.
74


10.16
Confidentiality
75


10.17
WAIVERS OF JURY TRIAL
75


10.18
USA Patriot Act
75


10.19
No Novation
76


10.20
Acknowledgement and Consent to Bail-In of Affected Financial Institutions
76


10.21
Acknowledgement Regarding Any Supported QFCs
76







iii



--------------------------------------------------------------------------------








SCHEDULES:
1.1A    Commitments; Scheme Reference Number and Jurisdiction of Tax Residence
1.1B    Initial Excluded Subsidiaries
1.1C    Applicable Pricing Grid
1.1D    Existing Liens
1.1E    Excluded Subsidiary Businesses
4.6    Litigation


EXHIBITS:
A    Form of Guarantee
B    Form of Competitive Bid Request
C    Form of Competitive Bid
D    Form of Competitive Bid Accept/Reject Letter
E    Form of Incremental Loan Activation Notice
F    Form of Closing Certificate
G    Form of Assignment and Assumption
H    Form of Borrower Joinder Agreement
I-1    Form of Exemption Certificate for Non-Partnership Non-U.S. Lenders
I-2    Form of Exemption Certificate for Partnership Non-U.S. Lenders
I-3    Form of Exemption Certificate for Non-Partnership Non-U.S. Participants
I-4    Form of Exemption Certificate for Partnership Non-U.S. Participants
J    Form of Compliance Certificate
K    Form of Note
L    Form of Borrowing Request
M    Form of Company Consent




i



--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED 364-DAY REVOLVING CREDIT AGREEMENT, dated as of
April 14, 2020 (this “Agreement”), among GENERAL MOTORS COMPANY, a Delaware
corporation (the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), the other Subsidiary Borrowers (as defined herein) from
time to time parties hereto, the several banks and other financial institutions
or entities from time to time parties hereto, as lenders (collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A. (and any of its branches and affiliates
acting on its behalf in such capacity), as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”), CITIBANK, N.A., as syndication
agent (in such capacity, the “Syndication Agent”) and BANK OF AMERICA, N.A., as
co-syndication agent (in such capacity, the “Co-Syndication Agent”).
WHEREAS, the Company entered into that certain 364-Day Revolving Credit
Agreement, dated as of April 16, 2019 (the “Existing 364-Day Credit Agreement”),
with GMF, GM Global Treasury Centre Limited, the other Subsidiary Borrowers (as
defined therein) from time to time party thereto, the several lenders from time
to time party thereto, JPMorgan Chase Bank, N.A., as administrative agent and
the other agents party thereto; and
WHEREAS, the parties hereto have agreed to amend and restate the Existing
364-Day Credit Agreement as provided in this Agreement, which Agreement shall
become effective upon the satisfaction of the conditions set forth in Section
5.1;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Closing Date (as defined below), the Existing 364-Day Credit Agreement shall be
amended and restated in its entirety as follows:
Section 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“2019 10-K” has the meaning assigned to such term in Section 4.1.
“2019 3-Year Revolving Credit Agreement” means (i) that certain Three Year
Revolving Credit Agreement, dated as of January 14, 2019, among the Company, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A. as
administrative agent and Citibank N.A. as syndication agent, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation, irrespective of the amount thereof or any combination of any one
or more of the foregoing, that has been incurred to extend, replace, renew,
defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding under the 2019 3-Year Revolving
Credit Agreement referred to in clause (i) above or any other agreement or
instrument referred to in this clause (ii) unless the Company notifies the
Administrative Agent that it is not intended to be a “2019 3-Year Revolving
Credit Agreement” hereunder. All references to the “2019 3-Year Revolving Credit
Agreement” in this Agreement shall refer to any 2019 3-Year Revolving Credit
Agreement then extant.
“2019 3-Year Total Available Commitments” means the “Total Available
Commitments” (or equivalent term) under, and as defined in, the 2019 3-Year
Revolving Credit Agreement.


1



--------------------------------------------------------------------------------





“3-Year Revolving Credit Agreement” means (i) that certain Third Amended and
Restated Three Year Revolving Credit Agreement, dated as of April 18, 2018,
among the Company, GMF, GMB, GMGTC, certain other subsidiaries of the Company
from time to time party thereto as borrowers, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A. as administrative agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation, irrespective of the amount thereof or any combination of any one
or more of the foregoing, that has been incurred to extend, replace, renew,
defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding under the Third Amended and
Restated Three Year Revolving Credit Agreement referred to in clause (i) above
or any other agreement or instrument referred to in this clause (ii) unless the
Company notifies the Administrative Agent that it is not intended to be a
“3-Year Revolving Credit Agreement” hereunder. All references to the “3-Year
Revolving Credit Agreement” in this Agreement shall refer to any 3-Year
Revolving Credit Agreement then extant.
“3-Year Total Available Commitments” means the “Total Available Commitments” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total Available
Commitments” shall be deemed to mean the sum of the “3-Year Total Available
Commitments” (as defined above) under each such agreement).
“3-Year Total Commitments” means the “Total Commitments” (or equivalent term)
under, and as defined in, the 3-Year Revolving Credit Agreement (it being
understood that if there is more than one 3-Year Revolving Credit Agreement in
effect at any time, references hereunder to “3-Year Total Commitments” shall be
deemed to mean the sum of the “3-Year Total Commitments” (as defined above)
under each such agreement).
“3-Year Total Extensions of Credit” means the “Total Extensions of Credit” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total
Extensions of Credit” shall be deemed to mean the sum of the “3-Year Total
Extensions of Credit” (as defined above) under each such agreement).
“5-Year Revolving Credit Agreement” means (i) that certain Third Amended and
Restated Five Year Revolving Credit Agreement, dated as of April 18, 2018, among
the Company, GMF, GMB, GMGTC, certain other subsidiaries of the Company from
time to time party thereto as borrowers, the lenders from time to time party
thereto and JPMorgan Chase Bank, N.A. as administrative agent, as the same may
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time and (ii) any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation, irrespective of the amount thereof or any combination of any one
or more of the foregoing, that has been incurred to extend, replace, renew,
defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding under the Third Amended and
Restated Five Year Revolving Credit Agreement referred to in clause (i) above or
any other agreement or instrument referred to in this clause (ii) unless the
Company notifies the Administrative Agent that it is not intended to be a
“5-Year Revolving Credit Agreement” hereunder. All references to the “5-Year
Revolving Credit Agreement” in this Agreement shall refer to any 5-Year
Revolving Credit Agreement then extant.


2



--------------------------------------------------------------------------------





“5-Year Total Available Commitments” means the “Total Available Commitments” (or
equivalent term) under, and as defined in, the 5-Year Revolving Credit Agreement
(it being understood that if there is more than one 5-Year Revolving Credit
Agreement in effect at any time, references hereunder to “5-Year Total Available
Commitments” shall be deemed to mean the sum of the “5-Year Total Available
Commitments” (as defined above) under each such agreement).
“5-Year Total Commitments” means the “Total Commitments” (or equivalent term)
under, and as defined in, the 5-Year Revolving Credit Agreement (it being
understood that if there is more than one 5-Year Revolving Credit Agreement in
effect at any time, references hereunder to “5-Year Total Commitments” shall be
deemed to mean the sum of the “5-Year Total Commitments” (as defined above)
under each such agreement).
“5-Year Total Extensions of Credit” means the “Total Extensions of Credit” (or
equivalent term) under, and as defined in, the 5-Year Revolving Credit Agreement
(it being understood that if there is more than one 5-Year Revolving Credit
Agreement in effect at any time, references hereunder to “5-Year Total
Extensions of Credit” shall be deemed to mean the sum of the “5-Year Total
Extensions of Credit” (as defined above) under each such agreement).
“ABR” means for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus ½ of 1.00% and (c) the
Eurocurrency Rate, calculated as of such date in respect of a proposed
Eurocurrency Loan with a one-month interest period, plus 1.00%; provided, that
if the rate determined pursuant to this definition of “ABR” shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively. If the ABR is being used as an alternate rate
of interest pursuant to Section 2.18 hereof (for the avoidance of doubt, only
until any amendment has become effective pursuant to Section 2.18(c)), then the
ABR shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above.
“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act.
“Applicable Lending Office” means, for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Loans or ABR Loans, as notified to the
Administrative Agent and the Company or as otherwise specified in the Assignment
and Assumption pursuant to which such Lender became a party hereto, any of which
offices may, subject to Section 2.23, be changed by such Lender upon 10 days’
prior written notice to the Administrative Agent and the Company.


3



--------------------------------------------------------------------------------





“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, as the case may be, the applicable rate per annum set forth
under the relevant column heading in the Applicable Pricing Grid, based upon the
Applicable Rating in effect on such day.
“Applicable Pricing Grid” means the table set forth on Schedule 1.1C.
“Applicable Rating” means the Index Debt Rating; provided, that in the event the
Company has obtained or maintained a Facility Rating from at least two of
Moody’s, S&P or Fitch, the “Applicable Rating” shall be the Facility Rating in
effect at any time of determination.
“Approved Electronic Platform” has the meaning assigned to such term in Section
10.2(b).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
revolving extensions of credit in the ordinary course and that is administered
or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
“Arrangers” has the meaning assigned to such term in Section 9.11.
“Assignee” has the meaning assigned to such term in Section 10.6(b).
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit G.
“Available Commitment” means, on any date of determination with respect to any
Lender, (a) such Lender’s Commitment in effect on such date minus (b) its
Extensions of Credit on such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Basel III” means: (a) the agreements on capital requirements, a leverage ratio
and liquidity standards contained in “Basel III: A global regulatory framework
for more resilient banks and banking systems”, “Basel III: International
framework for liquidity risk measurement, standards and monitoring” and
“Guidance for national authorities operating the countercyclical capital buffer”
published by the Basel Committee on Banking Supervision in December 2010, each
as amended, supplemented or restated, (b) the rules for global systemically
important banks contained in “Global systemically important banks: assessment
methodology and the additional loss absorbency requirement – Rules text”
published by the Basel Committee on Banking Supervision in November 2011, as
amended,


4



--------------------------------------------------------------------------------





supplemented or restated, and (c) and any further guidance or standards
published by the Basel Committee on Banking Supervision relating to “Basel III”.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Company giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the Eurocurrency Base Rate for U.S. dollar-denominated syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero, the
Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its
reasonable discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
Eurocurrency Base Rate with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Company
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Base Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurocurrency Base Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time (for the avoidance of doubt, such Benchmark Replacement Adjustment
shall not be in the form of a reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative, operational or other changes
(including changes to definitions, timing and frequency of determining rates and
making payments of interest and other matters) that the Administrative Agent in
consultation with the Company decides in its reasonable discretion may be
necessary, appropriate or advisable to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent in consultation with the Company reasonably
determines that the adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Base Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or


5



--------------------------------------------------------------------------------





(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means, the occurrence of one or more of the
following events with respect to the Eurocurrency Base Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Base Rate and solely to the extent that the Eurocurrency Base Rate
has not been replaced with a Benchmark Replacement, the period (x) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no
Benchmark Replacement has replaced the Eurocurrency Base Rate for all purposes
hereunder in accordance with Section 2.18 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurocurrency Base Rate for all purposes
hereunder pursuant to Section 2.18.
“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Benefitted Lender” has the meaning assigned to such term in Section 10.7.


6



--------------------------------------------------------------------------------





“BHC Act Affiliate” of a party means an “affiliate’ (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower” means the Company, GMF or any other Subsidiary Borrower designated
from time to time by the Company until (in the case of any Subsidiary Borrower)
such time as such Subsidiary Borrower is removed as a party hereto pursuant to
Section 10.1(d).
“Borrower Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit H.
“Borrowing Date” means any Business Day specified by the Company or any
Subsidiary Borrower as a date on which the Company or such Subsidiary Borrower
requests the relevant Lenders to make Loans hereunder.
“Borrowing Request” means a request by any Borrower for a Loan in substantially
the form of Exhibit L.
“Brazilian Reais” and “R$” mean the lawful currency of the Federative Republic
of Brazil.
“Brazilian Subsidiary” means, with respect to any Person, any Subsidiary of such
Person organized under the laws of any jurisdiction within the Federative
Republic of Brazil. Unless otherwise qualified, all references to a “Brazilian
Subsidiary” or to “Brazilian Subsidiaries” in this Agreement shall refer to a
Brazilian Subsidiary or Brazilian Subsidiaries of the Company.
“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London interbank market.
“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.20, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any


7



--------------------------------------------------------------------------------





Governmental Authority made or issued after the date of this Agreement. For
purposes of this definition and Section 2.20, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof (whether or not having the force of law) and (y) all
requests, rules, regulations, guidelines, requirements or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities (whether or not having the force of law), in each
case pursuant to Basel III, shall in each case described in clauses (x) and (y)
above, be deemed to be a Change in Law, regardless of the date enacted, adopted,
issued or implemented.
“Change in Tax Law” has the meaning assigned to such term in Section 2.21(a).
“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of more
than 50% of the outstanding Voting Stock of the Company or (b) Continuing
Directors cease to constitute at least a majority of the members of the board of
directors of the Company.
“CLO” means any person that is primarily engaged in the issuance of securities
based on, collateralized by or otherwise backed by one or more pools of assets
consisting primarily of bank loans.
“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 14, 2020.
“Co-Syndication Agent” has the meaning assigned to such term in the preamble
hereto.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof, including pursuant to any Commitment Increase permitted pursuant to
Section 2.27(a) hereof.
“Commitment Increase” has the meaning assigned to such term in Section 2.27(a).
“Commitment Increase Date” means, as to any Commitment Increase, the date (which
shall be a Business Day) specified in the related Incremental Loan Activation
Notice as the date on which such Commitment Increase shall be effective.
“Commitment Period” means with respect to any Lender in the Facility, the period
from and including the Closing Date (or in the case of a Lender that becomes a
Lender under the Facility after the Closing Date, the date on which such Lender
becomes a Lender under the Facility) to, but excluding, the Termination Date
applicable to such Lender under the Facility.
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise


8



--------------------------------------------------------------------------------





transmitted between the parties hereto relating to this Agreement, the other
Loan Documents, any Loan Party or its affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents.
“Company” has the meaning assigned to such term in the preamble hereto.
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.9.
“Competitive Bid Accept/Reject Letter” means a notification made by the Company
pursuant to Section 2.9, substantially in the form of Exhibit D.
“Competitive Bid Rate” means, with respect to any Competitive Bid (a) in the
case of a Eurocurrency Competitive Loan, the Eurocurrency Rate plus (or minus)
the Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of interest
per annum, in each case specified by the Lender making such Competitive Loan in
its related Competitive Bid.
“Competitive Bid Request” means a request made pursuant to Section 2.9,
substantially in the form of Exhibit B.
“Competitive Loan” means a Loan made pursuant to Section 2.9.
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit J.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Consolidated Domestic Liquidity” means, as of any date of determination, the
sum of (a) the 3-Year Total Available Commitments at such date plus (b) the
5-Year Total Available Commitments at such date plus (c) the 2019 3-Year Total
Available Commitments at such date plus (d) the Total Available Commitments at
such date plus (e) the total available commitments (after giving effect to any
applicable borrowing base limitations) under other then-effective committed
credit facilities of the Company or any Domestic Subsidiary plus (f) total cash
(other than restricted cash), cash equivalents, and Marketable


9



--------------------------------------------------------------------------------





Securities of the Company and its Domestic Subsidiaries (other than Domestic
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
determined by the Company based on adjustments to the amount of total cash
(other than restricted cash), cash equivalents and Marketable Securities, as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC.
“Consolidated Global Liquidity” means as of any date of determination, the sum
of (a) the 3-Year Total Available Commitments as of such date plus (b) the
5-Year Total Available Commitments as of such date plus (c) the 2019 3-Year
Total Available Commitments at such date plus (d) the Total Available
Commitments at such date plus (e) the total available commitments (after giving
effect to any applicable borrowing base limitations) under other then-effective
committed credit facilities of the Company or any of its Subsidiaries plus (f)
total cash (other than restricted cash), cash equivalents and Marketable
Securities of the Company and its Subsidiaries (other than Subsidiaries of the
Company that constitute Finance Subsidiaries, if any), as reported in the
Company’s most recent Annual Report on Form 10-K or Quarterly Report on Form
10-Q, as applicable, filed with the SEC.
“Consolidated Tangible Assets” means the aggregate amount of the Company’s
consolidated assets after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, in each case as set forth in the most recent financial statements
of the Company and its consolidated Subsidiaries delivered pursuant to Section
6.1 prepared in accordance with GAAP.
“Consolidated Total Assets” means, at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.
“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Company on the Closing Date or (b) who has been
nominated or appointed to be a member of such board of directors, or approved or
otherwise ratified, by a majority of the other Continuing Directors then in
office.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Base Rate.
“Covered Entity” means any of the following:
(i)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

(iii)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).



10



--------------------------------------------------------------------------------





“Covered Party” has the meaning assigned to it in Section 10.21.
“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments and
(c) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) and (b) above.
“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” means, at any time, a Lender (a) that has defaulted in its
obligation to make Loans under this Agreement, (b) that has, or the direct or
indirect parent company of which has, notified the Administrative Agent or the
Company, or has stated publicly, that it will not comply with any such funding
obligation under this Agreement or that it will not comply with its funding
obligations generally under other agreements in which it is obligated to extend
credit, (c) that has, for three or more Business Days, failed to confirm in
writing to the Company, in response to a written request of the Company after
the Company has a reasonable basis to believe such Lender will not comply with
its funding obligations under this Agreement, that it will comply with its
funding obligations under this Agreement; provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Company’s receipt
of such confirmation, (d) with respect to which a Lender Insolvency Event has
occurred and is continuing or (e) which has become the subject of a Bail-In
Action.
“Designated Principal Trade Name” means a Principal Trade Name, designated by
the Company as the “Designated Principal Trade Name” in a written notice to the
Administrative Agent pursuant to the terms hereof; provided, that, for the
avoidance of doubt, only one Principal Trade Name may be designated as a
“Designated Principal Trade Name” during the term of this Agreement.
“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings; provided, that, for the avoidance of doubt, (a) the pledge
or collateral assignment of property, or the granting of a Lien on property, and
(b) the licensing and sublicensing of intellectual property and other general
intangibles on customary terms and conditions in the ordinary course of business
of the licensing or sublicensing party shall not constitute a “Disposition”.
“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent, and such determination shall be conclusive in the absence of
manifest error. In making any determination of the Dollar Equivalent, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” and “$” mean the lawful money of the United States.


11



--------------------------------------------------------------------------------





“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not (a) a Foreign Subsidiary or (b) a Subsidiary that is owned,
directly or indirectly, by a Foreign Subsidiary. Unless otherwise qualified, all
references to a “Domestic Subsidiary” or to “Domestic Subsidiaries” in this
Agreement shall refer to a Domestic Subsidiary or Domestic Subsidiaries of the
Company.
“Domestic Subsidiary Borrower” means any Subsidiary Borrower which is a Domestic
Subsidiary.
“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Required Lenders to the
Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated broadly syndicated credit
facilities being executed at such time, or that include language similar to that
contained in Section 2.18, are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace Eurocurrency Base
Rate, and (2) (i) the election by the Administrative Agent or (ii) the election
by the Required Lenders to declare that an Early Opt-in Election has occurred
and the provision, as applicable, by the Administrative Agent of written notice
of such election to the Company and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of the applicable Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Laws” means any and all foreign, federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or any entity, whether or not incorporated, that is under
common control with the Company within the meaning of Section 4001(a)(14) of
ERISA.
“ERISA Default” means (a) any of the following (i) the occurrence of a nonexempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or Section
4975 of the Code) with respect to any Plan to which the Company or any ERISA
Affiliate is a “party in interest” (within


12



--------------------------------------------------------------------------------





the meaning of Section 3(14) of ERISA) or a “disqualified person” (within the
meaning of Section 4975 of the Code); (ii) any failure by any Plan to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(iii) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or the failure by the
Company or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan; (iv) the incurrence by the Company or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan, including but not limited to the imposition of any Lien in favor of the
PBGC or any Plan; (v) the receipt by the Company or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or to appoint a trustee to administer any Plan under Section
4042 of ERISA; or (vi) the incurrence by the Company or any ERISA Affiliate of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; and (b) in each case in clauses (i) through (vi), such
event or condition, together with all other such events or conditions, if any,
would reasonably be expected to result in a Material Adverse Effect.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” means the single currency of the Participating Member States.
“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period as displayed
on page LIBOR01 or LIBOR02 of the Thomson Reuters Corp., Refinitiv, or any
successor thereto (“Reuters”) screen that displays such rate (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent with the consent of the Company
(such consent not to be unreasonably withheld); in each case, the “Screen Rate”)
as of 11:00 A.M., London time, on the Quotation Date; provided, that, if the
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to Dollars, then the Eurocurrency Base
Rate shall be the Interpolated Rate at such time; provided, further, that if the
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. “Interpolated Rate” means, at any time, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Screen Rate for
the longest period (for which that Screen Rate is available for Dollars) that is
shorter than the Impacted Interest Period and (b) the Screen Rate for the
shortest period (for which that Screen Rate is available for Dollars) that
exceeds the Impacted Interest Period, in each case, at such time; provided, that
if the Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Eurocurrency Competitive Loans” means Competitive Loans bearing interest at a
rate determined by reference to the Eurocurrency Rate.
“Eurocurrency Loans” means Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.


13



--------------------------------------------------------------------------------





“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):
Eurocurrency Base Rate
1.00 - Eurocurrency Reserve Requirements
 

“Eurocurrency Reserve Requirements” means for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other banking authority to which any Lender is
subject) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System of the United
States. Such reserve percentages shall include those imposed under Regulation D.
Eurocurrency Loans shall be deemed to constitute Eurocurrency liabilities (as
defined in Regulation D of the Board) and as such shall be deemed to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D. Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Eurocurrency Tranche” means the collective reference to Eurocurrency Loans
under the Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day) (it being understood that
any such group of Eurocurrency Loans that constitutes one Eurocurrency Tranche
pursuant to the foregoing shall be amalgamated and deemed to be one Eurocurrency
Loan for all purposes of this Agreement).
“Event of Default” means any of the events specified in Section 8; provided,
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Exchange Rate” means, for any day with respect to (i) any currency (other than
Dollars or Brazilian Reais), the rate at which such currency may be exchanged
into Dollars, as set forth at 11:00 A.M., London time, on such day on the
applicable Reuters currency page with respect to such currency and (ii)
Brazilian Reais, the exchange rate (taxa de câmbio) at which such currency may
be exchanged into Dollars disclosed by the Central Bank of Brazil on its website
(which, at the date hereof, is located at
https://www.bcb.gov.br/estabilidadefinanceira/historicocotacoes), under
“Cotações de fechamento de todas as moedas em uma data”, “Venda” (or any
successor screen established by the Central Bank of Brazil), on such day. In the
event that such rate does not appear on the applicable Reuters currency page or
is not disclosed by the Central Bank of Brazil, as applicable, the Exchange Rate
with respect to such currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Company or, in the absence of such
agreement, such Exchange Rate shall instead be the spot rate of exchange of the
Administrative Agent in the London interbank market or other market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 11:00 A.M., London time, or, with respect to Brazilian
Reais, 11:00 A.M., São Paulo time, on such day for the purchase of Dollars with
such currency, for delivery two Business Days later; provided, however, that if
at the time of any such determination,


14



--------------------------------------------------------------------------------





for any reason, no such spot rate is being quoted, the Administrative Agent may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Subsidiary” means (a) GM Holdings, (b) each of the Initial Excluded
Subsidiaries, (c) each Subsidiary of the Company that (i) is prohibited by any
applicable requirement of law or Governmental Authority from guaranteeing the
obligations of the Loan Parties or (ii) is acquired after the Closing Date and,
at the time of acquisition, is a party to, or is bound by, any contract,
agreement, instrument, indenture or other Contractual Obligation pursuant to
which such Subsidiary’s agreement to guarantee the obligations of the Loan
Parties is prohibited by, or would constitute a default or breach of, or would
result in the termination of, such contract, agreement, instrument, indenture or
other Contractual Obligation; provided, that such contract, agreement,
instrument, indenture or other Contractual Obligation shall not have been
entered into in contemplation of such acquisition; provided, further, that such
Subsidiary shall cease to be an Excluded Subsidiary upon the termination of such
contract, agreement, instrument, indenture or other Contractual Obligation, and
will become a Subsidiary Guarantor only if required by and pursuant to this
Agreement, (d) each Foreign Subsidiary, (e) each Unconsolidated Subsidiary, (f)
each Finance Subsidiary of the Company, (g) each Subsidiary that is a dealership
and (h) each Subsidiary acquired or formed after the Closing Date primarily to
operate an Excluded Subsidiary Business; provided, that such Subsidiary shall
cease to be an Excluded Subsidiary if such Subsidiary no longer operates an
Excluded Subsidiary Business or the Company elects, in its sole discretion, in
writing to the Administrative Agent that it no longer intends that such
Subsidiary shall do so.
“Excluded Subsidiary Businesses” means the businesses and/or Subsidiaries
indicated on Schedule 1.1E.
“Existing 364-Day Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Existing Loan” means any “Loan” under and as defined in the Existing 364-Day
Credit Agreement.
“Existing Required Lenders” means the “Required Lenders” under and as defined in
the Existing 364-Day Credit Agreement.
“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the aggregate principal amount of all Loans held by such Lender then
outstanding.
“Facility” means the Commitments and the extensions of credit made thereunder.
“Facility Fee” has the meaning assigned to such term in Section 2.10(a).
“Facility Fee Rate” means, for any day relating to the Facility, with respect to
the Facility Fees payable hereunder, the applicable rate per annum set forth
under the column heading “Facility Fee Rate” in the Applicable Pricing Grid,
based upon the Applicable Rating in effect on such day.
“Facility Rating” means, as of any date, the credit rating provided by Moody’s,
S&P or Fitch, as applicable, for the Facility provided hereunder.


15



--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), including any regulations or official interpretations thereof
whether issued before or after the date of this Agreement, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof)
and any law, regulation, rule, promulgation or official agreement implementing
an official governmental agreement with respect to the foregoing.
“Federal Funds Effective Rate” means for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time) and published on the next succeeding
Business Day by the NYFRB as the federal funds effective rate; provided, that if
the Federal Funds Effective Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Fee Payment Date” means (a) the fifteenth day of each March, June, September
and December (or, if any such day is not a Business Day, the next succeeding
Business Day) and (b) the last day of the final Fee Payment Period.
“Fee Payment Period” means, initially, the period from and including the Closing
Date to but excluding the initial Fee Payment Date, and thereafter, each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment Period for any Lender shall
end on the date on which the Commitment of such Lender terminates and its
Extensions of Credit have been paid in full).
“Finance Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is primarily engaged in leasing or financing activities including
(a) lease and purchase financing provided by such Subsidiary to dealers and
consumers, (b) leasing or financing of installment receivables or otherwise
providing banking, financial or insurance services to the Company and/or its
affiliates or others or (c) financing the Company’s and/or its affiliates’
operations. For the avoidance of doubt, GM Global Treasury Centre Limited shall
not be considered a Finance Subsidiary.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer,
assistant treasurer, or controller of such Person.
“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.
“Fixed Rate Loan” means a Competitive Loan bearing interest at a fixed rate per
annum specified by the Lender making such Loan in its related Competitive Bid.
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of any jurisdiction outside the United
States. Unless otherwise qualified, all references to a “Foreign Subsidiary” or
to “Foreign Subsidiaries” in this Agreement shall refer to a Foreign Subsidiary
or Foreign Subsidiaries of the Company.


16



--------------------------------------------------------------------------------





“Foreign Subsidiary Holding Company” means a Subsidiary substantially all of the
Net Book Value of whose assets consists of Capital Stock (or other interests
that could reasonably be characterized as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries or other Foreign Subsidiary
Holding Companies.
“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to the Facility by
written notice to the Company, any relevant Subsidiary Borrower and the
applicable Lenders.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.
“GM Holdings” means General Motors Holdings LLC, a Delaware limited liability
company.
“GMB” means General Motors do Brasil Ltda, a Brazilian limited liability
company.
“GMF” has the meaning assigned to such term in the preamble hereto.
“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or a foreign jurisdiction, including any applicable
supranational bodies (such as the European Union or European Central Bank).
“Guarantee” means the Second Amended and Restated Guarantee Agreement to be
executed and delivered by the Company, substantially in the form of Exhibit A.
“Guarantee Joinder” means a joinder agreement substantially in the form of Annex
I to the Guarantee.
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), if
the primary purpose or intent thereof is to provide assurance that the
Indebtedness of another Person will be paid or discharged, any obligation of the
guaranteeing Person that guarantees or in effect guarantees, or which is given
to induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (a) to advance
or supply funds for the purchase or payment of any such primary obligation (b)
to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (c) otherwise to assure or
hold harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (ii) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case


17



--------------------------------------------------------------------------------





the amount of such Guarantee Obligation shall be such guaranteeing person’s
reasonably anticipated liability in respect thereof as determined by such
guaranteeing person in accordance with GAAP.
“Guarantee Reinstatement Date” means the first date after the Closing Date or
any Guarantee Release Date on or as of which any two or more of the following
ratings have been issued by the relevant rating agency: (a) in the case of S&P,
a “Long-Term Local Issuer Credit Rating” for the Company of less than BBB-; (b)
in the case of Moody’s, a “Long-Term Corporate Family Rating” for the Company of
less than Baa3; or (c) in the case of Fitch, a “Long-Term Issuer Default Rating”
for the Company of less than BBB-. If the rating system of S&P, Moody’s and/or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the
Administrative Agent (in consultation with the Lenders) shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency.
“Guarantee Release Date” means the first date following any Guarantee
Reinstatement Date on or as of which any two or more of the following ratings
have been issued by the relevant rating agency: (a) in the case of S&P, a
“Long-Term Local Issuer Credit Rating” for the Company of at least BBB-; (b) in
the case of Moody’s, a “Long-Term Corporate Family Rating” for the Company of at
least Baa3; or (c) in the case of Fitch, a “Long-Term Issuer Default Rating” for
the Company of at least BBB-. If the rating system of S&P, Moody’s and/or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent (in
consultation with the Lenders) shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency. At any time after Moody’s has withdrawn the
Long-Term Corporate Family Rating of the Company due to the Company’s
achievement of “investment grade” status, the Company shall be deemed to have a
Long-Term Corporate Family Rating of at least Baa3 for purposes of this
definition from such date until the date, if any, that Moody’s subsequently
issues a Long-Term Corporate Family Rating of the Company of Ba1 or lower. For
the avoidance of doubt, it is understood and agreed that as of the date hereof,
Moody’s has withdrawn the Long-Term Corporate Family Rating of the Company due
to the Company’s achievement of “investment grade” status.
“Guarantors” means, collectively, the Company (with respect to the Obligations
of any Subsidiary Borrower) and, during any Reinstated Guarantee Period, the
Subsidiary Guarantors. For the avoidance of doubt, GM Holdings does not and
shall not constitute a Guarantor.
“Hedging Obligations” means any of the following: (a) a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (b) which is a type of transaction that is similar to any
transaction referred to in clause (a) above that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt


18



--------------------------------------------------------------------------------





instruments, economic indices or measures of economic risk or value, or other
benchmarks against which payments or deliveries are to be made.
“HMRC” means Her Majesty’s Revenue and Customs.
“HMRC DT Treaty Passport scheme” means the HMRC Double Taxation Treaty Passport
scheme.
“Incremental Commitment” means, as to each Incremental Lender, in respect of any
Commitment Increase, the obligation of such Incremental Lender on and after the
applicable Commitment Increase Date to make Incremental Loans under this
Facility in a principal amount equal to the amount set forth under the heading
“Incremental Commitment” opposite such Incremental Lender’s name on the
applicable Incremental Loan Activation Notice.
“Incremental Lender” means (a) any Lender designated by the Company, (b) any
other bank, financial institution or other Person that does not have an
investment grade rating from two of S&P, Moody’s and Fitch at the time of such
Commitment Increase which becomes a signatory to an Incremental Loan Activation
Notice with the consent of the Company (in its sole discretion) and the
Administrative Agent and (c) each Lender which has made, or acquired pursuant to
an assignment made in accordance with Section 10.6, an Incremental Commitment.
“Incremental Loan Activation Notice” means a notice substantially in the form of
Exhibit E.
“Incremental Loans” has the meaning assigned to such term in Section 2.27(b).
“Impacted Interest Period” has the meaning set forth in the definition of
Eurocurrency Base Rate.
“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (i) all obligations of such
Person in respect of Hedging Obligations.
“Indemnified Liabilities” has the meaning assigned to such term in Section 10.5.
“Indemnitee” has the meaning assigned to such term in Section 10.5.


19



--------------------------------------------------------------------------------





“Index Debt Rating” means, as of any date, the credit rating provided by
Moody’s, S&P or Fitch, as applicable, for senior, unsecured, long-term
Indebtedness of the Company.
“Ineligible Assignee” means (a) any Person that is a hedge fund or a captive
finance company, (b) any Person, or affiliate of any such Person, which is a
captive finance company of, or which is engaged in, automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution irrespective of whether
such Person (or an affiliate thereof) is a direct competitor of the Company or
any of its Subsidiaries, (c) any CLO or (d) any person that is not a commercial
bank. For purposes of determining if a Person is an Ineligible Assignee, an
institutional investor which is a passive investor in the financing of equipment
or facilities used in automotive vehicle manufacturing, automotive vehicle
distribution, automotive vehicle parts manufacturing or automotive vehicle parts
distribution shall not, solely by reason of such investment, be deemed to be
engaged in such businesses.
“Ineligible Participant” means any Person that is engaged in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution and is a direct
competitor of the Company or any of its Subsidiaries or any captive finance
company controlled by such Person. For purposes of determining if a Person is an
Ineligible Participant, an institutional investor which is a passive investor in
the financing of equipment or facilities used in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution shall not, solely by
reason of such investment, be deemed to be engaged in such businesses.
“Initial Excluded Subsidiary” means each Subsidiary listed on Schedule 1.1B.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges with respect to intellectual property, arising under the laws of
the United States or any State thereof, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
“Interest Payment Date” means (a) as to any ABR Loan, the fifteenth day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof (to the extent of such repayment or prepayment).
“Interest Period” means, (a) as to any Eurocurrency Loan (i) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Loan and ending one week or one, two, three or six (or, if
agreed to by all Lenders under the Facility, twelve) months (or additionally, in
the case of any Eurocurrency Competitive Loan, one, two or three weeks)
thereafter (or any other period of less than six months agreed to by all Lenders
under the Facility), as selected by the Company or relevant Subsidiary Borrower
in its notice of borrowing, Competitive Bid Request or notice of conversion, as
the case may be, given with respect thereto; and (ii) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Loan and ending one week or one, two, three or six (or, if agreed to by all
Lenders under the Facility, twelve) months (or additionally, in the case of any
Eurocurrency Competitive Loan, one, two or three weeks)


20



--------------------------------------------------------------------------------





thereafter (or any other period of less than six months agreed to by all Lenders
under the Facility), as selected by the Company or relevant Subsidiary Borrower
by irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto and (b) with respect to a
Fixed Rate Loan, the period (which shall be not less than seven days or more
than 360 days) commencing on the Borrowing Date thereof and ending on the date
specified in the applicable Competitive Bid Accept/Reject Letter; provided, that
all of the foregoing provisions relating to Interest Periods are subject to the
following:
(A)    if any Interest Period is one week or more in length and would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;
(B)    the Company or relevant Subsidiary Borrower may not select an Interest
Period under the Facility that would extend beyond the earliest Termination Date
then in effect for the Facility; and
(C)    any Interest Period that is one week or more in length and that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
“Interpolated Rate” has the meaning set forth in the definition of Eurocurrency
Base Rate.
“IRS” means the United States Internal Revenue Service.
“Judgment Currency” has the meaning assigned to such term in Section 10.13.
“Lender Insolvency Event” means, with respect to any Lender, that such Lender or
its direct or indirect parent company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
For the avoidance of doubt, a Lender that participates in a government support
program will not be considered to be the subject of a proceeding of the types
described in this definition solely by reason of its participation in such
government support program.
“Lenders” has the meaning assigned to such term in the preamble hereto.
“Lien” means any mortgage, pledge, lien, security interest, charge, conditional
sale or other title retention agreement or other similar encumbrance.
“Loan Documents” means this Agreement, the Guarantee, the Notes, each Borrower
Joinder Agreement, each Guarantee Joinder and any amendment, waiver, supplement
or other modification to any of the foregoing.
“Loan Parties” means, collectively, (a) the Company and each Subsidiary Borrower
and (b) during any Reinstated Guarantee Period, each Subsidiary Guarantor;
provided, however, that the


21



--------------------------------------------------------------------------------





term “Loan Parties” shall not include any such Person from and after the date
such Person ceases to be a party to the Loan Documents in accordance with the
terms thereof until the date such Person becomes or is required to become a
party to any Loan Document.
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.
“Margin” means, as to any Eurocurrency Competitive Loan, the margin to be added
(or subtracted) from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.
“Marketable Securities” means, with respect to any Person, investments by such
Person in fixed income securities with original maturities greater than 90 days
that have a determinable fair value, are liquid and are readily convertible into
cash. For avoidance of doubt, (i) such investments are passive investments,
purchased by such Person in the ordinary course of business as part of its
liquidity and/or cash management activities, and (ii) for all purposes of the
Loan Documents, the amount of Marketable Securities of the Company and its
Subsidiaries as of the last day of any fiscal quarter or fiscal year of the
Company is equal to the amount reported on the Company’s Annual Report on Form
10-K and Quarterly Report on Form 10-Q consolidated balance sheet for such
fiscal quarter or fiscal year, as the case may be, as the line “Marketable
Securities”, less any adjustment for securities that do not satisfy the
requirements of the first sentence of this definition.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of the Company and its Domestic Subsidiaries, taken as a whole or (b)
the validity or enforceability of the Loan Documents, taken as a whole, or the
rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder, taken as a whole.
“Material Indebtedness” means, with respect to the Company or any Principal
Domestic Subsidiary, indebtedness for borrowed money of, or guaranteed by, such
Person having an aggregate principal amount, individually or in the aggregate,
the Dollar Equivalent of which exceeds $1 billion.
“Material Loan Party” means, (a) during any Reinstated Guarantee Period, (i) the
Company and (ii) any Subsidiary Guarantor that, at the time of determination,
has Consolidated Total Assets equal to at least 10% of the Consolidated Total
Assets of the Company at such time, as reflected initially in the 2019 10-K and
thereafter in the most recent annual consolidated financial statements of the
Company delivered or deemed delivered pursuant to Section 6.1 and (b) at all
other times, the Company.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Multiemployer Plan” means a multiemployer plan defined as such in Section
4001(a)(3) or Section 3(37) of ERISA to which contributions are required to be
made by the Company or any ERISA Affiliate or to which the Company or any ERISA
Affiliate may have any direct or indirect liability or obligation contingent or
otherwise.
“Net Book Value” means with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.
“Non-Excluded Taxes” has the meaning assigned to such term in Section 2.21(a).


22



--------------------------------------------------------------------------------





“Non-U.S. Lender” has the meaning assigned to such term in Section 2.21(d).
“Notes” has the meaning assigned to such term in Section 2.19(g).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means, collectively, the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Company, any other
Borrower and any Subsidiary Guarantor (including interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
Post-Petition Interest) to the Administrative Agent or any Lender hereunder,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, in each case whether on account of principal,
interest, reimbursement obligations, fees, prepayment premiums, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the Administrative Agent or the Lenders that are required to be paid by the
Company, any of the Subsidiary Borrowers or any of the Subsidiary Guarantors
pursuant to the terms of any of the Loan Documents).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Original Currency” has the meaning assigned to such term in Section 10.13.
“Other Taxes” means any and all present or future stamp or documentary Taxes and
any other excise or property, intangible or mortgage recording Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.24) as a result of a
present or former connection between the recipient of such payment and the
jurisdiction imposing such Taxes.
“Outstanding Amount” means (a) with respect to indebtedness for borrowed money,
the aggregate outstanding principal amount thereof, (b) with respect to Hedging
Obligations, the aggregate amount recorded by the applicable obligor as its
termination liability thereunder and (c) with respect to any other obligations,
the aggregate outstanding amount thereof.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate); provided, that if the
Overnight Bank Funding Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Participant” has the meaning assigned to such term in Section 10.6(c)(i).


23



--------------------------------------------------------------------------------





“Participant Register” has the meaning assigned to such term in Section
10.6(c)(i).
“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.
“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate amount of the Commitments
then in effect or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate Outstanding Amount of Extensions
of Credit and Competitive Loans of such Lender then outstanding constitutes of
the aggregate Outstanding Amount of Extensions of Credit and Competitive Loans
of the Lenders then outstanding.
“Permitted Liens” means:
(a)Liens for Taxes, assessments, governmental charges and utility charges, in
each case that (i) are not yet delinquent, (ii) are not yet subject to penalties
or interest for non-payment, (iii) are due, but the Liens imposed for such
Taxes, assessments or charges are unenforceable or (iv) are being contested in
good faith by appropriate actions or proceedings, provided, that if and to the
extent required by GAAP, adequate reserves with respect thereto are maintained
on the books of the relevant Person in conformity with GAAP;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s, landlord’s or other like Liens imposed by law or arising in the
ordinary course of business (including deposits made to obtain the release of
such Liens) that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate actions or proceedings;
(c)    Liens securing Hedging Obligations not entered into for speculative
purposes;
(d)    statutory, common law or customary Liens (or similar rights) in favor of
trustees and escrow agents, and netting and statutory or common law Liens,
set-off rights, banker’s Liens, Liens arising under Section 4-210 of the UCC and
the like in favor of counterparties to financial obligations and instruments;
(e)    permits, licenses, leases or subleases granted to others, encroachments,
covenants, use agreements, easements, rights-of-way, reservations of rights,
title defects, servitudes, zoning and environmental restrictions, other
restrictions and other similar encumbrances and other agreements incurred or
entered into in the ordinary course of business or imposed by law that,
individually or in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;


24



--------------------------------------------------------------------------------





(f)    Liens arising under leases or subleases of real or personal property that
do not, individually or in the aggregate, materially interfere with the ordinary
conduct of business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;
(g)    Liens, pledges or deposits made in the ordinary course of business or
imposed by law in connection with workers’ compensation, unemployment or other
insurance (including self-insurance arrangements) or other types of social
security or pension benefits or to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), licenses,
leases (other than capital lease obligations), statutory or regulatory
obligations and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or similar obligations or for the payment of rent, in each case, incurred
in the ordinary course of business;
(h)    Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under (i) leases entered into by the Company or
any Principal Domestic Subsidiary in the ordinary course of business or (ii)
sales of accounts, payment intangibles, chattel paper, receivables and/or
instruments;
(i)    purchase money Liens granted by the Company or any Principal Domestic
Subsidiary and Liens in respect of Capital Lease Obligations (including the
interest of a lessor under any Capital Lease Obligation and purchase money Liens
to which any property is subject at the time, on or after the date hereof, of
the Company or such Principal Domestic Subsidiary’s acquisition thereof
including acquisitions through amalgamation, merger or consolidation) limited,
in each case, to the property purchased with the proceeds of such purchase money
indebtedness or subject to such Capital Lease Obligations, or Liens granted to
secure Indebtedness provided or guaranteed by a Governmental Authority to
finance research and development, limited to the property purchased or developed
with the proceeds of such Indebtedness;
(j)    Liens in existence on the Closing Date and listed on Schedule 1.1D,
provided, that no such Lien is spread to cover any unrelated property acquired
by the Company or any Principal Domestic Subsidiary after the Closing Date and
that the amount of Indebtedness or other obligations secured thereby is not
increased (except as otherwise permitted by this Agreement);
(k)    Liens on property or Capital Stock of a Person at the time such Person
becomes a Loan Party or a Subsidiary; provided, however, that such Liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Subsidiary; provided, further, however, that any such
Lien may not extend to any other property owned by the Company or any Principal
Domestic Subsidiary;
(l)    Liens on property at the time the Company or any Principal Domestic
Subsidiary acquires the property, including any acquisition by means of a merger
or consolidation with or into the Company or such Principal Domestic Subsidiary;
provided, however, that such Liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided, further,
however, that such Liens may not extend to any other property owned by the
Company or any Principal Domestic Subsidiary;


25



--------------------------------------------------------------------------------





(m)    any Lien securing the renewal, extension, refinancing, replacing,
amending, extending, modifying or refunding of any indebtedness or obligation
secured by any Lien permitted by clause (i), (j), (k), (l) or (p) or this clause
(m) without any change in the assets subject to such Lien;
(n)    any Lien arising out of claims under a judgment rendered, decree or claim
filed so long as such judgments, decrees or claims do not constitute an Event of
Default;
(o)    any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;
(p)    Liens in favor of lessors pursuant to Sale/Leaseback Transactions;
(q)    Liens securing Indebtedness or other obligations comprising or Guarantee
Obligations with respect to (i) letters of credit, bankers’ acceptances and
similar instruments issued in the ordinary course of business in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, (ii) completion guaranties, (iii) “take or
pay” obligations in supply agreements, (iv) reimbursement obligations regarding
workers’ compensation claims, (v) indemnification, adjustment of purchase price
and similar obligations incurred in connection with (A) the acquisition or
disposition of any business or assets or (B) sales contracts, (vi) coverage of
long term counterparty risk in respect of insurance companies, (vi) purchasing
and supply agreements, (viii) rental deposits, (ix) judicial appeals and (x)
service contracts;
(r)    Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or any Principal Domestic Subsidiary;
(s)    statutory and other Liens incurred or pledges or deposits made in favor
of a Governmental Authority to secure the performance of obligations of the
Company or any Subsidiary of the Company under Environmental Laws to which any
assets of the Company or such Subsidiary are subject;
(t)    Liens securing Indebtedness or other obligations incurred in the ordinary
course of business in connection with banking, cash management (including
automated clearinghouse transactions), custody and deposit accounts and
operations, netting services, employee credit card programs and similar
arrangements and Liens securing indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;
(u)    Liens under industrial revenue, municipal or similar bonds;
(v)    servicing agreements, development agreements, site plan agreements and
other agreements with Governmental Authorities pertaining to the use or
development of any of the properties and assets of the Company or any Principal
Domestic Subsidiary consisting of real or personal property;
(w)    Liens arising from security interests granted by Persons who are not
affiliates of the Company or any Subsidiary in such Person’s co-ownership
interest in Intellectual Property that such Person co-owns together with the
Company or any Subsidiary;


26



--------------------------------------------------------------------------------





(x)    Liens under licensing agreements for use of Intellectual Property or
licenses or sublicenses of Intellectual Property, in each case, entered into in
the ordinary course of business;
(y)    Liens of sellers of goods to any Loan Party arising under Article 2 of
the UCC or similar provisions of applicable law in the ordinary course of
business; and
(z)    so long as no Event of Default shall have occurred and be continuing,
Liens in favor of any finance party granted by the Company or any Principal
Domestic Subsidiary on company cars and receivables (and other Collateral
evidencing, securing, or relating to such company cars or receivables including
Supporting Obligations and Letter-of-Credit Rights, in each case, as such terms
are defined in the UCC).
“Permitted Principal Trade Name Transfer” means the transfer of the Designated
Principal Trade Name to a Qualified IP Holding Company so long as, immediately
prior to and after giving effect to such transfer, no Default or Event of
Default shall have occurred and be continuing.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” means, at a particular time, an employee pension benefit plan covered by
Title IV of ERISA or Section 412 of the Code or Section 303 of ERISA, but
excluding any Multiemployer Plan, (a) which is sponsored, established,
contributed to or maintained by the Company or any ERISA Affiliate, (b) for
which the Company or any ERISA Affiliate could have any liability, whether
actual or contingent (whether pursuant to Section 4069 of ERISA or otherwise) or
(c) for which the Company or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued after the
commencement of any bankruptcy, insolvency or reorganization proceeding,
irrespective of whether a claim for post-filing or petition interest (or
entitlement to fees or expenses or other charges) is allowed in any such
bankruptcy, insolvency or reorganization proceeding.
“Previously Pledged Assets” means the “Collateral,” under and as defined in that
certain Three Year Revolving Credit Agreement, dated as of November 5, 2012,
among General Motors Holdings LLC, GMF, GM Europe Treasury Company AB, GMB, the
other subsidiary borrowers from time to time party thereto, the several lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, Banco do Brasil S.A., as the Brazilian administrative agent, and the
other agents party thereto, determined as if such agreement were still
outstanding, and with each reference to Section 7.2(b) therein being deemed to
be a reference to Section 7.2 hereof.
“Prime Rate” mean the rate of interest per annum last quoted by The Wall Street
Journal as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to
quote such rate, the highest per annum interest rate published by the Federal
Reserve Board in Federal Reserve Statistical Release H.


27



--------------------------------------------------------------------------------





15 (519) (Selected Interest Rates) as the “bank prime loan” rate or, if such
rate is no longer quoted therein, any similar rate quoted therein (as determined
by the Administrative Agent) or any similar release by the Federal Reserve Board
(as determined by the Administrative Agent). Each change in the Prime Rate shall
be effective from and including the date such change is publicly announced or
quoted as being effective.
“Principal Domestic Subsidiary” means (a) during any Reinstated Guarantee
Period, (i) GM Holdings and (ii) each Subsidiary Guarantor and (b) at any other
time, (i) GM Holdings and (ii) each Domestic Subsidiary of the Company, other
than an Excluded Subsidiary, that (A) has Consolidated Total Assets with a Net
Book Value in excess of $500 million as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 (or, prior to the first
such required delivery, as of the 2018 10-K), (B) at least 80% or more of the
Capital Stock or Voting Stock of such Domestic Subsidiary is owned, directly or
indirectly, by the Company and (C) none of the Capital Stock of such Domestic
Subsidiary is publicly held.
“Principal Trade Names” means GM, GMC, Chevrolet, Cadillac, and Buick and any
variation thereof.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” has the meaning assigned to it in Section 10.21.
“Qualified IP Holding Company” means any wholly-owned Foreign Subsidiary of the
Company to which the Designated Principal Trade Name is transferred.
“Quotation Date” means, in relation to any period for which the Eurocurrency
Base Rate is to be determined hereunder, the Business Day on which quotations
would ordinarily be given by prime banks in the London Interbank market for
deposits in Dollars is to be determined for delivery on the first day of that
period; provided, that, if for any such period quotations would ordinarily be
given on more than one date, the Quotation Date for that period shall be the
last of those dates.
“Receiving Party” has the meaning assigned to such term in Section 10.16.
“Register” has the meaning assigned to such term in Section 10.6(b)(iv).
“Regulation D” means Regulation D of the Board as in effect from time to time.
“Regulation T” means Regulation T of the Board as in effect from time to time.
“Regulation U” means Regulation U of the Board as in effect from time to time.
“Regulation X” means Regulation X of the Board as in effect from time to time.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.


28



--------------------------------------------------------------------------------





“Reinstated Guarantee Period” means a period from and including the 30th day
after any Guarantee Reinstatement Date to but excluding the following Guarantee
Release Date, if any.
“Reinstated Guarantee Requirement Period” means a period from and including any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.
“Required Lenders” means, at any time, the holders of more than 50% of the
aggregate amount of the Total Commitments (or, at any time after the Commitments
shall have expired or terminated, the holders of more than 50% of the sum of the
Total Extensions of Credit).
“Requirements of Law” means as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court of competent
jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, controller, assistant controller,
treasurer or assistant treasurer of the Company.
“S&P” means Standard & Poor’s Ratings Service and its successors.
“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by any Loan Party or Principal Domestic Subsidiary of real or
personal property that has been or is to be sold or transferred by the
applicable Loan Party or Principal Domestic Subsidiary to such Person, including
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the applicable Loan Party
or Principal Domestic Subsidiary.
“Sanctioned Country” has the meaning assigned to such term in Section 4.15.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.
“Sanctions List” has the meaning assigned to such term in Section 4.15.
“Screen Rate” has the meaning set forth in the definition of Eurocurrency Base
Rate.
“SEC” means the Securities and Exchange Commission, and any analogous
Governmental Authority.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.


29



--------------------------------------------------------------------------------





“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity have or shall have the right to have voting power by reason of the
happening of any contingency) is at the time directly or indirectly, owned or
controlled by such Person and/or one or more Subsidiaries of such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Borrower” means GMF and any other Domestic Subsidiary that becomes a
party hereto pursuant to Section 10.1(d) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(d).
“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee Reinstatement Date or that became a party to the Guarantee after such
Guarantee Reinstatement Date pursuant to Section 6.6(a) or Section 6.6(b) or
Section 10.1(b); provided, however, that the term “Subsidiary Guarantor” shall
not include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to the Guarantee in accordance with the terms
thereof until the date such Person becomes or is required to become a party to
the Guarantee.
“Supported QFC” has the meaning assigned to it in Section 10.21.
“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.
“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar taxes, charges or assessments.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means April 13, 2021 which is the date which is 364 calendar
days following the Closing Date.
“Total Available Commitments” means, at any time, an amount equal to the excess,
if any, of (a) the Total Commitments then in effect, over (b) the Total
Extensions of Credit then outstanding.
“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect. The original amount of the Total Commitments is $1.95 billion.
“Total Extensions of Credit” means, at any time, the aggregate Outstanding
Amount of (a) the Extensions of Credit of the Lenders at such time plus (b)
Competitive Loans at such time.
“Transferee” means any Assignee or Participant.


30



--------------------------------------------------------------------------------





“Type” means (a) as to any Loan (other than a Competitive Loan), its nature as
an ABR Loan or a Eurocurrency Loan and (b) as to any Competitive Loan, its
nature as a Eurocurrency Competitive Loan or a Fixed Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“United Kingdom” means the United Kingdom of Great Britain and Northern Ireland.
“United States” means the United States of America and its territories and
possessions.
“Unconsolidated Subsidiary” means a subsidiary of the Company or other Person
whose financial results are not, in accordance with GAAP, included in the
consolidated financial statements of the Company.
“U.S. Special Resolution Regime” has the meaning assigned to it in Section
10.21.
“USA Patriot Act” has the meaning assigned to such term in Section 10.18.
“Voting Stock” means, with respect to any Person, such Person’s Capital Stock
having the right to vote for election of directors (or the equivalent thereof)
of such Person under ordinary circumstances.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


31



--------------------------------------------------------------------------------





1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.1 and accounting terms partly defined in Section
1.1, to the extent not defined, shall have the respective meanings given to them
under GAAP, (ii) the words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”, (iii) the word “incur” shall
be construed to mean incur, create, issue, assume, become liable in respect of
or suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time, (vi) references
to any Person shall include its successors and permitted assigns, (vii)
references to any law, treaty, statute, rule or regulation shall (unless
otherwise specified) be construed as including all statutory provisions,
regulatory provisions, rulings, opinions, determinations or other provisions
consolidating, amending, replacing, supplementing or interpreting such law,
treaty, statute, rule or regulation and (viii) unless otherwise specified,
references to fiscal periods shall be deemed to be references to fiscal periods
of the Company.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
1.3    Conversion of Foreign Currencies.
(a)    The Administrative Agent shall determine the Dollar Equivalent of any
amount as required hereby, and a determination thereof by the Administrative
Agent shall be conclusive absent manifest error using the procedure set forth in
the definition of “Dollar Equivalent” and Section 1.3(b). The Administrative
Agent may, but shall not be obligated to, rely on any determination made by any
Loan Party in any document delivered to the Administrative Agent.
(b)    For purposes of determining compliance with Section 7.2, with respect to
any amount of any Indebtedness that is denominated in a currency other than
Dollars, the Dollar Equivalent thereof shall be determined based on the Exchange
Rate in effect at the time such Indebtedness was incurred unless the specific
restriction or covenant provides a different method or time for valuation.
(c)    The Administrative Agent may set up appropriate rounding off mechanisms
or otherwise round-off amounts hereunder to the nearest higher or lower amount
in whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.
1.4    Other Interpretive Provisions. If a Lien satisfies the requirements of
two or more clauses of the definition of Permitted Lien, the Company may, at any
time and from time to time designate


32



--------------------------------------------------------------------------------





or redesignate such Lien as a Permitted Lien in any of such clauses and the
Company need not classify such Lien solely by reference to one such clause.
1.5    Interest Rates; LIBOR Notification. The interest rate on a Loan may be
derived from an interest rate benchmark that is, or may in the future become,
the subject of regulatory reform. Regulators have signaled the need to use
alternative benchmark reference rates for some of these interest rate benchmarks
and, as a result, such interest rate benchmarks may cease to comply with
applicable laws and regulations, may be permanently discontinued, and/or the
basis on which they are calculated may change. The interest rate on Eurocurrency
Loans is determined by reference to the Eurocurrency Rate, which is derived from
the London interbank offered rate. The London interbank offered rate is intended
to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.18(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Company, pursuant to
Section 2.18(e), of any change to the reference rate upon which the interest
rate on Eurocurrency Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Eurocurrency
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof (including, without limitation, (i) any such
alternative, successor or replacement rate implemented pursuant to Section
2.18(c), whether upon the occurrence of a Benchmark Transition Event or an Early
Opt-In Election, and (ii) the implementation of any Benchmark Replacement
Conforming Changes pursuant to Section 2.18(d)), including without limitation,
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Eurocurrency Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
1.6    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Capital Stock at such time.
SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Commitments. (a)  Subject to the terms and conditions hereof, each Lender
severally agrees to make (or cause its Applicable Lending Office to make)
revolving loans (“Loans”) in Dollars to the Company or any Subsidiary Borrower
from time to time during the Commitment Period


33



--------------------------------------------------------------------------------





of such Lender; provided, that, after giving effect to such borrowing and the
use of proceeds thereof, (i) such Lender’s Extensions of Credit do not exceed
the amount of such Lender’s Commitments and (ii) the Total Extensions of Credit
shall not exceed the Total Commitments then in effect. During the Commitment
Period of the applicable Lenders for the Facility, the Company and any
Subsidiary Borrower may use the Commitments by borrowing, prepaying the Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Loans may from time to time be Eurocurrency Loans, ABR
Loans or any combination of the foregoing, as determined by the Company or the
relevant Subsidiary Borrower and notified to the Administrative Agent in
accordance with Section 2.2 and 2.14.
(b)    The Company and, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay all outstanding Loans of a Lender on the Termination Date
for such Lender under the Facility.
2.2    Procedure for Borrowing. The Company and any Subsidiary Borrower may
borrow under the Commitments during the Commitment Period on any Business Day;
provided, that, the Company or the relevant Subsidiary Borrower shall give the
Administrative Agent a written Borrowing Request (or telephonic notice promptly
confirmed with a written Borrowing Request) prior to (a) in the case of
Eurocurrency Loans, 1:00 P.M., New York City time, three Business Days prior to
the requested Borrowing Date or (b) in the case of ABR Loans, 1:00 P.M., New
York City time, on the date of the proposed borrowing, specifying (i) the amount
and Type of Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in
the case of Eurocurrency Loans, the respective lengths of the initial Interest
Period(s) therefor; provided further, that, any such Borrowing Request submitted
by a Subsidiary Borrower shall include the written consent of the Company. If no
election as to the Type of a Loan is specified in any such notice, then the
requested borrowing shall be an ABR Loan. If no Interest Period with respect to
a Eurocurrency Loan is specified in any such notice, then the Company or the
relevant Subsidiary Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Each borrowing under the Commitments shall be in an
amount equal to $25 million (or, if the Total Available Commitments at such time
are less than $25 million, such lesser amount) or a whole multiple of $5 million
in excess thereof. Upon receipt of any such notice from the Company or the
relevant Subsidiary Borrower, the Administrative Agent shall promptly notify
each Lender thereof. Each Lender will make (or cause its Applicable Lending
Office to make) the amount of its pro rata share of each such borrowing
available to the Administrative Agent for the account of the Company or the
relevant Subsidiary Borrower at the Funding Office prior to 1:00 P.M. (or, in
the case of an ABR Loan requested on the proposed Borrowing Date, 3:00 P.M.),
New York City time, on the Borrowing Date requested (or deemed requested) by the
Company or the relevant Subsidiary Borrower in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Company or the relevant Subsidiary Borrower by the Administrative Agent
crediting the account of the Company or the relevant Subsidiary Borrower on the
books of such office or such other account as the Company or the relevant
Subsidiary Borrower may specify to the Administrative Agent with the aggregate
of the amounts made available to the Administrative Agent by the Lenders and in
like funds as received by the Administrative Agent.
2.3    [Reserved].
2.4    [Reserved].
2.5    [Reserved].
2.6    [Reserved].
2.7    [Reserved].


34



--------------------------------------------------------------------------------





2.8    [Reserved].
2.9    Competitive Bid Procedure. (a) Subject to the terms and conditions set
forth herein, from time to time during the Commitment Period, the Company or any
Subsidiary Borrower may request Competitive Bids under the Facility and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans in Dollars; provided, that, after giving effect to such borrowing and the
use of proceeds thereof, the Total Extensions of Credit shall not exceed the
Total Commitments then in effect. To request Competitive Bids under the
Facility, the Company or the relevant Subsidiary Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) by delivery of a Competitive Bid Request not later than 12:00 Noon New
York City time (A) four Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Competitive Loans, or (B) one Business Day prior to the
requested Borrowing Date, in the case of Fixed Rate Loans. Each such Competitive
Bid Request shall specify (1) that it is a request for Competitive Loans under
the Facility, (2) the amount (which shall be a minimum of $50 million) and Type
of the requested Competitive Loans, (3) the requested Borrowing Date and (4) the
requested Interest Period applicable thereto; provided, that the Company or the
relevant Subsidiary Borrower may request offers to make Competitive Loans under
the Facility for more than one Interest Period or for multiple Types of
Competitive Loans under the Facility in a single Competitive Bid Request.
(b)    Promptly following receipt of a Competitive Bid Request conforming to the
requirements of this Section 2.9 (but, in any event, no later than 3:00 P.M. New
York City time on the date of receipt thereof), the Administrative Agent shall
notify the Lenders of the details thereof, inviting such Lenders to submit
Competitive Bids.
(c)    Each Lender under the Facility (or any Applicable Lending Office of such
Lender) may (but shall not have any obligation to) make one or more Competitive
Bids to the Company in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be substantially in the form of Exhibit C and must be
received by the Administrative Agent at its office specified in Section 10.2 not
later than 9:30 A.M., New York City time, three Business Days before the
proposed Borrowing Date, in the case of Eurocurrency Competitive Loans, or
9:30 A.M., New York City time, on the proposed Borrowing Date, in the case of
Fixed Rate Loans. Competitive Bids that do not conform substantially to Exhibit
C may be rejected by the Administrative Agent, and the Administrative Agent
shall notify the applicable Lender as promptly as practicable if such bid is
rejected. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5 million and which may equal the entire principal amount
of the Competitive Loans requested by the Company or the relevant Subsidiary
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof. A Competitive Bid may set
forth up to five separate offers by a quoting Lender with respect to each
Interest Period specified in a Competitive Bid Request. A Competitive Bid
submitted pursuant to this paragraph (c) shall be irrevocable.
(d)    The Administrative Agent shall promptly (and, in any event, by no later
than 10:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify the Company or
the relevant Subsidiary Borrower of the Competitive Bid Rate and the principal
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid and, as soon as practical thereafter, shall
provide the Company with a copy of all Competitive Bids (including rejected
bids).


35



--------------------------------------------------------------------------------





(e)    Subject only to the provisions of this paragraph, the Company or the
relevant Subsidiary Borrower may accept or reject any Competitive Bid. The
Company or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed in writing by delivery of a Competitive
Bid Accept/Reject Letter to the Administrative Agent, whether and to what extent
it has decided to accept or reject each Competitive Bid not later than
10:30 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans; provided, that (A) the
failure of the Company or the relevant Subsidiary Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (B) the Company or
the relevant Subsidiary Borrower shall not accept a Competitive Bid of a
particular Type for a particular Interest Period made at a particular
Competitive Bid Rate if the Company or such Subsidiary Borrower rejects a
Competitive Bid for Loans of such Type and for such Interest Period made at a
lower Competitive Bid Rate, (C) the aggregate amount of the Competitive Bids
accepted by the Company or the relevant Subsidiary Borrower shall not exceed the
aggregate amount of the requested Competitive Loans specified in the related
Competitive Bid Request, (D) to the extent necessary to comply with clause (C)
above, the Company or the relevant Subsidiary Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made (as nearly
as possible) pro rata in accordance with the amount of each such Competitive Bid
with such amounts rounded (as nearly as possible) to integral multiples of $1
million, in a manner determined by the Company or the relevant Subsidiary
Borrower, and (E) except pursuant to clause (D) above, no Competitive Bid shall
be accepted for a Competitive Loan made by a Lender unless such Competitive Loan
is in a minimum principal amount of $5 million. A notice given by the Company or
the relevant Subsidiary Borrower pursuant to this paragraph shall be
irrevocable.
(f)    The Administrative Agent shall promptly (and, in any event, by 11:00
A.M., New York City time (i) three Business Days before the proposed Borrowing
Date, in the case of Eurocurrency Competitive Loans, and (ii) on the proposed
Borrowing Date, in the case of Fixed Rate Loans) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(g)    If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company or the relevant Subsidiary Borrower at least one half of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (c) of this
Section 2.9.
(h)    The Company or, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay each outstanding Competitive Loan on the last day of the
Interest Period therefor.
2.10    Facility Fees, etc.. (a)  The Company agrees to pay to the
Administrative Agent a facility fee (the “Facility Fee”) for the account of each
Lender for the period from and including the Closing Date (or such later date as
of which such Lender shall become a Lender) to the date on which all Extensions
of Credit of such Lender under the Facility have been paid in full and the
Commitments of such Lender under the Facility have been terminated, computed at
the Facility Fee Rate on the average daily amount of the Commitments of such
Lender (whether used or unused) under the Facility, or, if such Commitments have
been terminated, on the daily average Extensions of Credit and Competitive Loans
of such Lender under the Facility during the related Fee Payment Period for
which payment is


36



--------------------------------------------------------------------------------





made, payable in arrears on each Fee Payment Date, commencing on the first such
date to occur after the Closing Date.
(b)    The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Arranger Fee Letter, dated as of
April 14, 2020, between the Company and the Administrative Agent.
2.11    Termination and Reduction of Commitments. The Company shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Commitments under the Facility or, from time to time, to
reduce the amount of Commitments under the Facility; provided, that no such
termination or reduction of such Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans (if applicable) made on the
effective date thereof, (x) the Total Extensions of Credit would exceed the
Total Commitments then in effect or (y) the Extensions of Credit of any Lender
would exceed such Lender’s Commitment then in effect. In the event that the
Administrative Agent receives such notice, the Administrative Agent shall give
notice thereof to the relevant Lenders as soon as practicable thereafter. Any
such reduction shall be in an amount equal to $25 million or a whole multiple of
$10 million in excess thereof and shall reduce permanently the Commitments then
in effect under the Facility. Each notice delivered by the Company pursuant to
this Section 2.11 shall be irrevocable; provided, that a notice to terminate any
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or a Change of Control, in
which case, such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Company’s obligation to indemnify any
Lender in accordance with Section 2.22 for any loss or expense sustained or
incurred as a consequence thereof.
2.12    Optional Prepayments. The Company and any relevant Subsidiary Borrower
may at any time and from time to time prepay the Loans, in whole or in part,
without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 1:00 P.M., New York City time, three Business
Days prior thereto, in the case of Eurocurrency Loans, and no later than 1:00
P.M., New York City time, on the day of such prepayment, in the case of ABR
Loans, in each case which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurocurrency Loans or ABR Loans; provided, that
(a) if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Company or the relevant Subsidiary
Borrower shall also pay any amounts owing pursuant to Section 2.22 and (b)
unless otherwise agreed to between the Company and the relevant Subsidiary
Borrower, on the one hand, and the applicable Lender, on the other hand, no
Competitive Loan may be prepaid without the consent of the Lender thereof except
for any prepayment in connection with a Change of Control or in order to cure an
Event of Default; provided, further, that such notice to prepay the Loans
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities or a Change of Control, in either case,
which such notice may be revoked by the Company (by further notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
prepayment notice shall not affect the Company’s or any relevant Subsidiary
Borrower’s obligation to indemnify any Lender in accordance with Section 2.22
for any loss or expense sustained or incurred as a consequence thereof. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given (and not revoked as
provided herein), the amount specified in such notice shall be due and payable
on the date specified therein, together with (except in the case of ABR Loans)
accrued interest to such date on the amount prepaid. Partial prepayments of
Loans shall be in an integral multiple of $1 million and no less than $25
million.


37



--------------------------------------------------------------------------------





2.13    [Reserved].
2.14    Conversion and Continuation Options. (a) The Company or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans in Dollars to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, on the third Business Day
preceding the proposed conversion date, provided, that any such conversion of
Eurocurrency Loans that is not made on the last day of an Interest Period with
respect thereto shall be subject to Section 2.22. The Company or any Subsidiary
Borrower may elect from time to time to convert ABR Loans to Eurocurrency Loans
by giving the Administrative Agent prior irrevocable notice of such election no
later than 1:00 P.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided, that no ABR Loan may be converted
into a Eurocurrency Loan when (after giving effect to such Loan and to the
application of proceeds thereof) any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversions (and
the Administrative Agent shall notify the Company within a reasonable amount of
time of any such determination). Upon receipt of any such conversion notice, the
Administrative Agent shall promptly notify each relevant Lender, the Company and
any relevant Subsidiary Borrower thereof.
(b)    Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided, that notwithstanding any contrary provision
hereof, if (after giving effect to such Loan and to the application of proceeds
thereof) an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders or in its sole
discretion, so notifies the Company, then, so long as an Event of Default is
continuing, other than to the extent repaid, each Eurocurrency Loan under the
Facility shall be converted to an ABR Loan at the end of the Interest Period
applicable thereto; and provided, further, that if the Company or such
Subsidiary Borrower shall fail to give any required notice as described above in
this paragraph such Loans shall be automatically continued as a Eurocurrency
Loan, on the last day of such then expiring Interest Period and shall have an
Interest Period of the same duration as the expiring Interest Period. Upon
receipt of any such continuation notice (or any such automatic continuation),
the Administrative Agent shall promptly notify each relevant Lender, the Company
and any relevant Subsidiary Borrower thereof.
2.15    Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than ten (10)
Eurocurrency Tranches shall be outstanding at any one time.
2.16    Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin.
(b)    Each Eurocurrency Competitive Loan shall bear interest at a rate per
annum equal to the Eurocurrency Rate applicable to such Loan plus (or minus, as
applicable) the Margin.
(c)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.


38



--------------------------------------------------------------------------------





(d)    Each Fixed Rate Loan shall bear interest at the fixed rate applicable to
such Loan.
(e)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.16 plus 2% per annum and (ii) if all or a portion of any
interest payable on any Loan or any Facility Fee payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans, in each case, with respect to clauses (i) and (ii)
above, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment).
(f)    Interest shall be payable in arrears on each Interest Payment Date,
provided, that interest accruing pursuant to Section 2.16(e) shall be payable
from time to time on demand.
(g)    [Reserved].
(h)    All interest hereunder shall be paid in Dollars.
2.17    Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that interest computed by reference to ABR at times when ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed. The Administrative Agent shall as soon as practicable notify the
Company or relevant Subsidiary Borrower and the Lenders of each determination of
a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company or relevant Subsidiary Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement or any other Loan Document shall be
conclusive and binding on the Company, any Subsidiary Borrower and the Lenders
in the absence of manifest error. The Administrative Agent shall, at the request
of the Company or any Subsidiary Borrower, deliver to the Company or such
Subsidiary Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to Section
2.17(a).
2.18    Inability to Determine Interest Rate; Illegality. (a) If prior to the
first day of any Interest Period:
(i)    Subject to clause (c) below, the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the Company
or relevant Subsidiary Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurocurrency Rate (including because the Screen Rate is not available or
published on a current basis) for such Interest Period; or
(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period;


39



--------------------------------------------------------------------------------





the Administrative Agent shall give notice thereof to the Company and any
relevant Subsidiary Borrower and the relevant Lenders as soon as practicable
thereafter. If any such notice is given pursuant to clause (i) or (ii) of this
Section 2.18(a) in respect of Eurocurrency Loans, then thereafter (and until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist) (such notice to be given promptly
upon the Administrative Agent becoming aware of such change in circumstances)
(1) any such Eurocurrency Loans denominated under the Facility requested to be
made on the first day of such Interest Period shall be made as ABR Loans, (2)
any ABR Loans that were to have been converted on the first day of such Interest
Period to Eurocurrency Loans shall be continued as ABR Loans and (3) any
outstanding Eurocurrency Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.
(b)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, made subsequent to the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Administrative Agent, the Company and any affected
Subsidiary Borrower describing the relevant provisions of such Requirement of
Law (and, if the Company shall request, provide the Company with a memorandum or
opinion of counsel of recognized standing (as selected by such Lender) as to
such illegality), following which, (i) the commitment of such Lender hereunder
to make Eurocurrency Loans, continue such Eurocurrency Loans as such and convert
ABR Loans to Eurocurrency Loans shall forthwith be cancelled and (ii) such
Lender’s outstanding Eurocurrency Loans shall be converted automatically on the
last day of the then current Interest Periods with respect to such Loans (or
within such earlier period as shall be required by law) to ABR Loans. If any
such conversion or prepayment of a Eurocurrency Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto, the
Company or relevant Subsidiary Borrower shall pay to any Lender whose Loan is
converted or prepaid such amounts, if any, as may be required pursuant to
Section 2.22.
(c)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace the Eurocurrency Base Rate with a Benchmark Replacement.
Any such amendment shall become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Company, so long as the Administrative Agent has not
received, by such time, written notice of objection to such proposed amendment
from Lenders comprising the Required Lenders; provided that, with respect to any
such proposed amendment containing any SOFR-Based Rate, the Lenders shall be
entitled to object only to the Benchmark Replacement Adjustment contained
therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lender have delivered
to the Administrative Agent written notice that such Required Lenders accept
such amendment. No replacement of the Eurocurrency Base Rate with a Benchmark
Replacement pursuant to this Section 2.18(c) will occur prior to the applicable
Benchmark Transition Start Date.
(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent in consultation with the Company will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.


40



--------------------------------------------------------------------------------





(e)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-In
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.18, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.18.
(f)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any request to convert any Borrowing to, or to
continue any Borrowing as, a Eurocurrency Borrowing shall be ineffective, and
any such Eurocurrency Borrowing shall be deemed automatically converted into an
ABR Borrowing on the last day of the then current Interest Period applicable
thereto (provided that if the Eurocurrency Borrowing so converted is not
denominated in Dollars it shall be converted to Dollars at the Exchange Rate),
(ii) if any request for a Borrowing requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) any request by a Borrower for a Eurocurrency Borrowing (including a
Eurocurrency Competitive Borrowing) shall be ineffective.
2.19    Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Loans under the Facility by the Company or any Subsidiary Borrower from the
Lenders under the Facility, each payment by the Company or any Subsidiary
Borrower on account of any Facility Fee and any reduction of the Commitments of
the Lenders under the Facility shall be made pro rata according to the
respective Percentages under the Facility, of the relevant Lenders in the
Facility except to the extent required or permitted pursuant to Sections 2.9,
2.11, 2.24 and 2.25.
(b)    Each payment (including each prepayment) by the Company or any Subsidiary
Borrower on account of principal of and interest on the Loans under the Facility
shall be made pro rata to the Lenders under the Facility according to the
respective outstanding principal amounts of the Loans under the Facility then
held by the Lenders under the Facility except to the extent required or
permitted pursuant to Sections 2.9, 2.11, 2.24 and 2.25. Each such payment shall
be paid in Dollars.
(c)    All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 3:00 P.M., New York time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the applicable Lenders promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, except as otherwise provided with respect to the payment of
interest at the expiration of an Interest Period for a Eurocurrency Loan as
provided in the proviso to the definition of Interest Period. If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.


41



--------------------------------------------------------------------------------





(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Company or any
Subsidiary Borrower a corresponding amount. If such amount is not made available
to the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the Facility, on demand, from the Company or the relevant
Subsidiary Borrower.
(e)    Unless the Administrative Agent shall have been notified in writing by
the Company or relevant Subsidiary Borrower prior to the date of any payment due
to be made by the Company or such Subsidiary Borrower under the Facility that
the Company or such Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Company or
such Subsidiary Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders under the Facility their respective pro rata shares of
a corresponding amount. If such payment is not made to the Administrative Agent
by the Company or relevant Subsidiary Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each such Lender to which any amount was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Company or any Subsidiary Borrower.
(f)    Unless all of the Obligations have become due and payable (whether at the
stated maturity, by acceleration or otherwise), payments under the Guarantee
shall be applied to the Obligations in such order of application as the Company
may from time to time specify, subject however, to the provisions of Sections
2.19(a) and (b) (applied as if such payments were made by the Company) and
Section 10.7.
(g)    Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower shall promptly execute and deliver to such Lender a
promissory note of the Company and/or such Subsidiary Borrower evidencing the
Loans of such Lender, substantially in the forms of Exhibit K (a “Note”), with
appropriate insertions as to date and principal amount.
2.20    Requirements of Law. Except with respect to Competitive Loans to which
this Section 2.20 shall not apply:
(a)    If any Change in Law shall:


42



--------------------------------------------------------------------------------





(i)    impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or
(ii)    impose on such Lender or any London Interbank market any other
condition;
and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender (or its affiliate, as the case may be), by
an amount that the Administrative Agent or such Lender reasonably deems
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Company and any relevant Subsidiary Borrower shall pay the
Administrative Agent or such Lender, within 15 Business Days of receipt of
notice from the Administrative Agent or the relevant Lender as described below,
any additional amounts necessary to compensate the Administrative Agent or such
Lender for such increased cost or reduced amount receivable (it being understood
that the provisions set forth in this Section 2.20(a) are not intended to
derogate from the Company’s rights provided in Section 2.23 and Section 2.24).
If the Administrative Agent or any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Company or the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled (including a
reasonably detailed calculation of such amounts).
(b)    If any Lender shall have determined that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or an entity controlling such Lender’s capital
as a consequence of its obligations hereunder to a level below that which such
Lender or such entity could have achieved but for such Change in Law (taking
into consideration such Lender’s or such entity’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, within 15 Business Days after submission by
such Lender to the Company and any relevant Subsidiary Borrower (with a copy to
the Administrative Agent) of a written request therefor (together with a
reasonably detailed description and calculation of such amounts), the Company
and any relevant Subsidiary Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such entity for such
reduction (it being understood that the provisions set forth in this Section
2.20(b) are not intended to derogate from the Company’s rights provided in
Sections 2.23 and 2.24).
(c)    A certificate as to any additional amounts payable pursuant to this
Section 2.20 submitted by the Administrative Agent or any Lender to the Company
and any relevant Subsidiary Borrower (with a copy to the Administrative Agent)
shall be prima facie evidence of the amount owing in the absence of manifest
error. Notwithstanding anything to the contrary in this Agreement, (i) neither
the Administrative Agent nor any Lender shall be entitled to request any payment
or amount under this Section 2.20 unless the Administrative Agent or such Lender
is generally demanding payment (and certifies to the Company that it is
generally demanding payment) under comparable provisions of its agreements with
similarly situated borrowers of similar credit quality (provided, that the
Administrative Agent shall not be under any obligation to verify any such
request of a Lender) and (ii) the Company and any relevant Subsidiary Borrower
shall not be required to compensate the Administrative Agent or a Lender
pursuant to this Section 2.20 for any amounts incurred more than 90 days prior
to the date that the Administrative Agent or such Lender notifies the Company or
relevant Subsidiary Borrower of the Administrative Agent’s or such Lender’s
intention to claim compensation therefor; provided, that, if the circumstances
giving rise to such claim have a retroactive effect, then such 90 day period
shall be extended to include the period of such retroactive effect, but not more
than 180 days prior to the date that such


43



--------------------------------------------------------------------------------





notice was received by the Company and the relevant Subsidiary Borrower, if any.
The obligations of the Company and the Subsidiary Borrowers pursuant to this
Section 2.20 shall survive the termination of this Agreement and the payment of
the Loans and all interest thereon and fees payable hereunder.
2.21    Taxes. (a) All payments made by or on behalf of any Loan Party under
this Agreement (other than in respect of any Competitive Loans as to which this
Section 2.21(a) shall not apply) or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future Taxes, excluding (i) Taxes imposed on or measured by income or
profits (including franchise Taxes imposed in lieu of or in addition to net
income Taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such Tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profit Taxes imposed by the United States or any similar Tax imposed by any
other Governmental Authority in a jurisdiction described in clause (i) above and
(iii) any Taxes imposed by reason of FATCA (any such non-excluded Taxes,
“Non-Excluded Taxes”). If any Taxes are required to be deducted or withheld from
any amounts payable to the Administrative Agent or any Lender under any Loan
Document, as determined in good faith by the applicable withholding agent or by
the relevant Borrower, to the extent there is no withholding agent, the
applicable withholding agent or the relevant Borrower shall make such deductions
or withholdings and shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable laws. In the case
of any Non-Excluded Taxes or Other Taxes, the amounts so payable by the
applicable Loan Party to the Administrative Agent or such Lender shall be
increased to the extent necessary to yield to the Administrative Agent or such
Lender (after payment of all Non-Excluded Taxes and Other Taxes) an amount equal
to the sum which would have been received had no such deduction or withholding
been made, provided, however, that no Loan Party shall be required to increase
any such amounts payable to the Administrative Agent or any Lender with respect
to any Non-Excluded Taxes except to the extent that any change in applicable
law, treaty or governmental rule or regulation after the time such Lender
becomes a party to this agreement (a “Change in Tax Law”), shall result in an
increase in the rate of any deduction, withholding or payment from that in
effect at the time such Lender becomes a party to this Agreement (or designates
a new Applicable Lending Office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of its designation of a new
Applicable Lending Office (or assignment), to receive additional amounts from
such Loan Party with respect to such Non-Excluded Taxes pursuant to this Section
2.21. Notwithstanding anything to the contrary herein, neither the Company nor
any Subsidiary Borrower shall be required to increase any amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes that
are attributable to such Person’s failure to comply with the requirements of
paragraph (d) or (f) of this Section 2.21 except as such failure relates to a
Change in Tax Law rendering such Person legally unable to comply.
(b)    In addition, each Loan Party shall pay any Other Taxes over to the
relevant Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as practicable thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party (or other evidence reasonably satisfactory to the
Administrative Agent or the relevant Lender) showing payment thereof. If (i) any
Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) any Loan


44



--------------------------------------------------------------------------------





Party fails to remit to the Administrative Agent the required receipts or other
required documentary evidence or (iii) any Non-Excluded Taxes or Other Taxes are
imposed directly upon the Administrative Agent or any Lender, the Loan Parties
shall indemnify the Administrative Agent and the Lenders for such amount and any
incremental taxes, interest, additions to tax, expenses or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure in the case of clauses (i) and (ii), or any such direct imposition in
the case of clause (iii). The indemnification payment under this Section 2.21
shall be made within 30 days after the date the Administrative Agent or such
Lender (as the case may be) makes a written demand therefor (together with a
reasonably detailed calculation of such amounts).
(d)    Each Lender (or Transferee) (i) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company, any relevant Domestic Subsidiary Borrower and the Administrative
Agent (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of IRS Form W-8BEN, Form
W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit I-1, Exhibit I-2, Exhibit I-3 or Exhibit I-4, as applicable, and the
applicable IRS Form W-8, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Company under this Agreement and the other Loan Documents and (ii) that is a
“United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Company, any relevant Domestic Subsidiary Borrower and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two properly completed and
duly executed copies of IRS Form W-9. Such forms shall be delivered by each
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). Thereafter, each Lender shall, to the extent it is
legally able to do so, deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender at any other time
prescribed by applicable law or as reasonably requested by the Company or any
relevant Subsidiary Borrower. If any Commitment is reallocated in accordance
with Section 2.11(b), then the relevant Lender (to whom such Commitment has been
reallocated) shall deliver, on the effective date of such reallocation, all such
forms that it is legally able to deliver. Each Lender shall deliver to the
Company, any relevant Domestic Subsidiary Borrower and the Administrative Agent,
any other form prescribed by applicable requirements of U.S. federal income tax
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Company, any
relevant Domestic Subsidiary Borrower and the Administrative Agent to determine
the withholding or deduction required to be made. Each Lender shall promptly
notify the Company and any relevant Domestic Subsidiary Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Company (and any other form of certification
adopted by the U.S. taxing authorities for such purpose). In addition, if a
payment made to a Lender under this Agreement or the other Loan Documents would
be subject to U.S. federal withholding tax imposed by FATCA if such Lender fails
to comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply


45



--------------------------------------------------------------------------------





with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.21(d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Notwithstanding any other provision of this Section 2.21, a
Lender shall not be required to deliver any form pursuant to this Section 2.21
(other than clause (ii) of the first sentence of this paragraph) that such
Lender is not legally able to deliver.
(e)    If the Administrative Agent, any Transferee or any Lender determines, in
its sole good faith discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.21, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.21 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent, such Transferee or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of the Administrative Agent, such Transferee or such Lender, agrees to repay the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Transferee or such Lender in the event the Administrative Agent,
such Transferee or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to (i) interfere
with the right of the Administrative Agent, any Transferee or any Lender to
arrange its tax affairs in whatever manner it sees fit, (ii) obligate the
Administrative Agent, any Transferee or any Lender to claim any tax refund,
(iii) require the Administrative Agent, any Transferee or any Lender to make
available its tax returns (or any other information relating to its taxes or any
computation in respect thereof which it deems in its sole discretion to be
confidential) to any Loan Party or any other Person, or (iv) require the
Administrative Agent, any Transferee or any Lender to do anything that would in
its sole discretion prejudice its ability to benefit from any other refunds,
credits, reliefs, remissions or repayments to which it may be entitled.
(f)    Each Lender shall indemnify the Administrative Agent (to the extent not
reimbursed by or on behalf of the Company if it is required to do so under
Section 2.21(a) or 10.5 and without limiting the obligation of the Company under
Section 2.21(a) or 10.5 to do so) for the full amount of any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings or similar charges
imposed by any Governmental Authority that are attributable to such Lender and
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
(g)    Each Assignee shall be bound by this Section 2.21.
(h)    The agreements in this Section 2.21 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and the other Loan Documents.
2.22    Indemnity. The Company and each relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of (a)
default by the Company or relevant Subsidiary Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after the Company or such
Subsidiary Borrower has given a notice requesting the same in accordance with
the


46



--------------------------------------------------------------------------------





provisions of this Agreement, (b) default by the Company or relevant Subsidiary
Borrower in making any prepayment of or conversion from Eurocurrency Loans after
the Company or such Subsidiary Borrower has given a notice thereof in accordance
with the provisions of this Agreement, (c) the making of a prepayment of
Eurocurrency Loans (or the conversion of a Eurocurrency Loan into a Loan of a
different Type) on a day that is not the last day of an Interest Period with
respect thereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of an Interest Period therefor as a result of a request by the Company
pursuant to Section 2.24. Such indemnification may include an amount up to the
excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurocurrency market. A certificate as to any amounts payable
pursuant to this Section 2.22 submitted to the Company and the relevant
Subsidiary Borrower, if any, by any Lender (together with a reasonably detailed
calculation of such amounts) shall be prima facie evidence thereof and shall be
payable within 30 days of receipt of any such notice. The agreements in this
Section 2.22 shall survive the termination of this Agreement, the repayment of
the Loans and all other amounts payable hereunder and the other Loan Documents.
2.23    Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.20 or 2.21(a)
with respect to such Lender or its Applicable Lending Office, as applicable, it
will, if requested by the Company, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Applicable Lending
Office for any Loans affected by such event with the object of avoiding or
minimizing the consequences of such event; provided, that such designation is
made on terms that, in the reasonable judgment of such Lender, do not cause such
Lender and its lending office(s) to suffer any material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this Section
2.23 shall affect or postpone any of the obligations of the Company or the
rights of any Lender pursuant to Section 2.20 or 2.21(a).
2.24    Replacement/Termination of Lenders. The Company shall be permitted to
replace with a replacement financial institution or terminate the Commitments
under the Facility and repay any outstanding Loans at par under the Facility
(and any accrued interest and fees thereon) of a Defaulting Lender or any Lender
that (i) requests reimbursement for amounts owing pursuant to Section 2.20 or
2.21(a), (ii) fails to give its consent for any amendment, consent or waiver
requiring the consent of 100% of the Lenders or all affected Lenders under the
Facility (and such Lender is an affected Lender) and for which the Required
Lenders have consented or (iii) fails to give its consent to an extension of the
Termination Date to which the Required Lenders have consented; provided, in each
case, that (A) the replacement financial institution or the Company, as
applicable, shall purchase or repay at par, all Loans owing to such replaced or
terminated Lender on or prior to the date of replacement or termination, and
shall pay all accrued interest and fees thereon to such date, (B) unless
otherwise agreed, the Company shall be liable to such replaced or terminated
Lender under Section 2.22 if any Eurocurrency Loan owing to such replaced Lender
shall be purchased or repaid other than on the last day of the Interest Period
relating thereto, (C) any replacement financial institution, if not a Lender,
shall be reasonably satisfactory to the Administrative Agent and if a Lender,
shall not constitute a Defaulting Lender, (D) any replaced Lender shall be
obligated to make such replacement in accordance with the provisions of Section
10.6 (provided, that, unless otherwise agreed, the Company shall be obligated to
pay the registration and processing fee referred to therein), (E) until such
time as such replacement shall be consummated, the


47



--------------------------------------------------------------------------------





Company shall pay all additional amounts (if any) required pursuant to Section
2.20 or 2.21(a), as the case may be, and (F) any such replacement, termination
and/or repayment shall not be deemed to be a waiver of any rights that the
Company, any other Loan Party, the Administrative Agent or any other Lender
shall have against the replaced Lender. Notwithstanding the foregoing, in the
event that a Lender being replaced pursuant to this Section 2.24 shall not have
executed an Assignment and Assumption requested by the Company reflecting such
permitted replacement, such Lender shall be deemed to have approved such
assignment three Business Days following receipt of notice from the Company of
such replacement, and such deemed approval shall be effective for purposes of
documenting an assignment pursuant to Section 10.6 without any action by any
other party hereto (including the Administrative Agent), and the Administrative
Agent shall record the same.
2.25    Defaulting Lender.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    Facility Fees, if any, shall cease to accrue on the unfunded Commitment
of such Defaulting Lender pursuant to Section 2.10; and
(b)    such Defaulting Lender and the Commitment and Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Lenders,
the Required Lenders or any directly affected Lender under the Facility have
taken or may take any action hereunder (including any consent to any amendment,
consent, waiver or other modification pursuant to Section 10.1); provided, that
this clause (b) shall not apply in the case of an amendment, waiver or other
modification that has the effect of (i) increasing the amount or extending the
expiration date of all or any portion of such Defaulting Lender’s Commitment or
extending the final scheduled maturity date of any Loan held by such Defaulting
Lender, (ii) forgiving or reducing any principal amount of any Loan owing to
such Defaulting Lender, or (iii) reducing the stated rate of any interest or
fees payable to such Defaulting Lender hereunder, or extending the scheduled
date of any payment required hereunder (for the purpose of clarity, the
foregoing clauses (i), (ii), and (iii) shall not include any waiver of a
mandatory prepayment and shall not preclude a waiver of applicability of any
post-default increases in interest rates).
2.26    Reallocation of Payments for the Account of Defaulting Lenders. Any
payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of any Defaulting Lender under the Facility
(whether voluntary or mandatory, at or prior to maturity, or otherwise), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder (pro rata in accordance with the
amounts owed by such Defaulting Lender to the Administrative Agent); second, as
the Company may request (so long as no Event of Default has occurred and is
continuing), to the funding of any Loan under the Facility in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Company, to be held in an
interest bearing deposit account and released from time to time in order to
satisfy obligations of such Defaulting Lender to fund Loans under the Facility
(it being understood and agreed that the accrued interest thereon shall be held
as additional collateral for such obligations); fourth, to the payment of any
amounts owing to the Lenders under the Facility as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, to the payment of any amounts owing to a Loan


48



--------------------------------------------------------------------------------





Party as a result of any judgment of a court of competent jurisdiction obtained
by such Loan Party against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; and sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, that if (x) such payment is a payment of the principal amount of any
Loans in respect of which such Defaulting Lender has not fully funded its
appropriate share and (y) such Loans were made at a time when the conditions set
forth in Section 5.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans under the Facility of all non-Defaulting Lenders under
the Facility on a pro rata basis prior to being applied to the payment of any
Loans of such Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by such Defaulting Lender pursuant to this Section 2.26 shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender under the Facility
irrevocably consents hereto.
2.27    Incremental Commitments. (a) The Company may from time to time notify
the Administrative Agent that certain of the Lenders designated by the Company
and/or that additional lenders shall be added to this Agreement as Incremental
Lenders with Commitments for the purpose of increasing the existing Commitments
under the Facility (a “Commitment Increase”) by executing and delivering to the
Administrative Agent an Incremental Loan Activation Notice signed by such
Lenders or such additional lenders and specifying (i) the respective Incremental
Commitments of such Incremental Lenders and (ii) the applicable Commitment
Increase Date; provided, that after giving effect to such Commitment Increase
(including the incurrence of any Incremental Loans on the applicable Commitment
Increase Date and use of proceeds thereof) (x) no Default or Event of Default
shall be continuing and (y) the sum of the Total Commitments then in effect
(including, for the avoidance of doubt, Incremental Commitments) shall not
exceed $2 billion.
(b)    Each Incremental Lender that is a signatory to an Incremental Loan
Activation Notice severally agrees, on the terms and conditions of this
Agreement, to make revolving credit loans (each, an “Incremental Loan”) to the
Company and/or the applicable Subsidiary Borrowers from time to time on or after
the Commitment Increase Date specified in such Incremental Loan Activation
Notice in an aggregate principal amount outstanding at any time up to but not
exceeding the amount of the Incremental Commitment of such Incremental Lender
specified in such Incremental Loan Activation Notice, subject to the terms of
this Agreement and the applicable Incremental Loan Activation Notice. Nothing in
this Section 2.27 shall be construed to obligate any Lender to execute an
Incremental Loan Activation Notice.
(c)    On any Commitment Increase Date, in the event any Loans under the
Facility are then outstanding, (i) each relevant Incremental Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine are necessary in order to
cause, after giving effect to such increased Commitments and the application of
such amounts to prepay Loans under the Facility of other relevant Lenders, the
Loans under the Facility to be held ratably by all Lenders with Commitments in
the Facility in accordance with such Commitments after giving effect to such
increase, (ii) the Company and any relevant Subsidiary Borrower shall be deemed
to have prepaid and reborrowed all outstanding Loans under this Agreement and
(iii) the Company and any relevant Subsidiary Borrower shall pay to the relevant
Lenders the amounts, if any, payable under Section 2.22 as a result of such
prepayment.
SECTION 3.    [RESERVED]
SECTION 4.    REPRESENTATIONS AND WARRANTIES


49



--------------------------------------------------------------------------------





To induce the Lenders to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to each Lender that:
4.1    Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K, for the twelve-month period ended
December 31, 2019 (the “2019 10-K”) as most recently updated or amended on or
before the Closing Date and filed with the SEC, present fairly, in all material
respects, in accordance with GAAP, the financial condition and results of
operations of the Company and its Subsidiaries as of, and for, the twelve-month
period ended on December 31, 2019; provided, that the foregoing representation
shall not be deemed to have been incorrect if, in the event of a subsequent
restatement of such financial statements, the changes reflected in such
restatement(s) do not reflect a change in the financial condition or results of
operation of the Company and its Subsidiaries, taken as a whole, which would
reasonably be expected to have a Material Adverse Effect.
4.2    No Change. Between the date of the financial statements included in the
2019 10-K and the Closing Date, there has been no development or event which has
had a Material Adverse Effect.
4.3    Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is currently engaged and
(c) is duly qualified and in good standing in each jurisdiction where it is
required to be so qualified and in good standing, except to the extent all
failures with respect to the foregoing clauses (a), (b) and (c) would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. Each Loan Party (a) has
the requisite organizational power and authority to execute, deliver and perform
its obligations under each Loan Document to which it is a party, (b) has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance thereof, (c) has duly executed and delivered
each Loan Document to which it is a party and (d) each such Loan Document
constitutes a legal, valid and binding obligation of such Person enforceable
against each such Person in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents by each Loan Party that is party to such documents,
the borrowings hereunder and the use of the proceeds thereof will not violate
any Requirement of Law, the Certificate of Incorporation and By Laws or other
organizational or governing documents of such Loan Party, or any Contractual
Obligation of such Loan Party, except to the extent all such violations would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
4.6    Litigation. Except as set forth on Schedule 4.6 and except as set forth
in the 2019 10-K or on any Current Report on Form 8-K of the Company filed with
the SEC after December 31, 2019 and prior to the Closing Date, no litigation,
investigation, proceeding or arbitration is pending, or to the best of the
Company’s knowledge, is threatened against the Company or any Loan Party as of
the Closing Date that would reasonably be expected to have a Material Adverse
Effect.
4.7    No Default. As of the Closing Date no Default or Event of Default has
occurred and is continuing.


50



--------------------------------------------------------------------------------





4.8    Ownership of Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary, as applicable, has good title to, or a valid
leasehold interest in, all of its other property then owned or leased by it;
provided, that the foregoing representation shall not be deemed to have been
incorrect, (a) if any such property (inclusive, in the case of any such real
property, of associated machinery and equipment installed in such property) with
respect to which the Company or a Principal Domestic Subsidiary cannot make such
representation has a Net Book Value of less than $500 million or (b) with
respect to defects in title to or leasehold interests in any such real or
personal property, either (A) such defects are Permitted Liens, (B) such defects
are cured no later than 180 days after the earlier to occur of (x) the date that
the Administrative Agent gives notice of such defects to the Company and (y) the
date that a Financial Officer of the Company has actual knowledge of such
defects, or (C) such defects would not reasonably be expected to have a Material
Adverse Effect.
4.9    Intellectual Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary own, or are licensed to use, all United States
Intellectual Property necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to own or be licensed would not reasonably be expected to have a Material
Adverse Effect.
4.10    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.
4.11    ERISA. No ERISA Default has occurred and is continuing.
4.12    Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered as such under the Investment Company Act of 1940, as amended.
4.13    Ownership of the Subsidiary Borrowers. As of the Closing Date, each
Subsidiary Borrower is a direct or indirect wholly-owned Subsidiary of the
Company.
4.14    Use of Proceeds. The proceeds of the Loans shall be used to finance the
working capital needs of the Company and its Subsidiaries and for general
corporate or entity purposes, including to enable the Company to make valuable
transfers to any of its Subsidiaries in connection with the operation of their
respective businesses.
4.15    Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect corporate policies reasonably designed to promote compliance
by the Company, its Subsidiaries and their respective employees with
Anti-Corruption Laws and with applicable Sanctions. Neither the Company nor any
of its Subsidiaries is included on the Specially Designated Nationals and
Blocked Persons List, the Foreign Sanctions Evaders List or the Sectoral
Sanctions Identifications List maintained by OFAC or any publicly available
Sanctions-related list of designated Persons maintained by the U.S. Department
of Treasury, Her Majesty’s Treasury of the United Kingdom or the U.S. Department
of State or the European Union (collectively, the “Sanctions Lists”). Neither
the Company nor any of its Subsidiaries has a physical place of business, or is
organized or resident, in (a) Cuba, Iran, North Korea, Syria or Crimea or (b) in
any other Sanctioned Country. The Company and its Subsidiary Borrowers will not
knowingly use the proceeds of the Loans (i) in violation of any Anti-Corruption
Laws or (ii) to fund any activities or business (x) of or with any individual or
entity that is included on any Sanctions List or (y) in, or with the government
of, any country, region or territory that is the subject or target of
comprehensive territorial sanctions administered by OFAC, the U.S. Department of
Treasury


51



--------------------------------------------------------------------------------





or the U.S. Department of State (a “Sanctioned Country”), except in the case of
(x) or (y), to the extent licensed or otherwise authorized under U.S. law or (in
the case of clause (x)) such other applicable law, as the case may be.
Notwithstanding the foregoing, if any country, region or territory, including
Cuba, Iran, North Korea, Syria or Crimea, shall no longer be the subject of
comprehensive territorial sanctions administered by OFAC, then it shall not be
considered a Sanctioned Country for purposes hereof and the provisions of this
Section 4.15 shall no longer apply with respect to that country, region or
territory.
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Closing Date. This Agreement and the obligation of each
Lender to make extensions of credit requested to be made by it hereunder shall
be effective upon (1) the execution and delivery of this Agreement by each of
the Administrative Agent, the Syndication Agent, the Co-Syndication Agent, the
Company, each other Borrower, the Existing Required Lenders, each Person listed
on Schedule 1.1A and each other party hereto and (2) written confirmation by the
Administrative Agent to the Company and the Lenders confirming that the
following conditions have been satisfied (or waived in accordance with the
provisions hereof):
(a)    Guarantee. The Company shall have executed and delivered the Guarantee.
(b)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and out-of-pocket expenses required to be paid hereunder and
(with respect to such expenses) invoiced at least three (3) Business Days prior
to the Closing Date.
(c)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party (or a certificate of the Loan Parties), dated the
Closing Date, substantially in the form of Exhibit F, with appropriate
insertions and attachments, including the certificate of incorporation or
formation (or equivalent organizational document) of each Loan Party, certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, (ii) a long form good standing certificate (or equivalent thereof in the
relevant jurisdiction) for each Loan Party from its jurisdiction of organization
(but only to the extent applicable in the relevant jurisdiction) and (iii) a
certificate of the Company, dated the Closing Date, to the effect that the
conditions set forth in Section 5.2 have been satisfied or waived.
(d)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (i) in house counsel to the Loan Parties and (ii) Mayer Brown
LLP, counsel to the Loan Parties, each in form and substance reasonably
acceptable to the Administrative Agent.
(e)    Existing 364-Day Credit Agreement. The Administrative Agent shall have
received reasonably satisfactory evidence that all Existing Loans shall be
repaid, the commitments of the lenders under the Existing 364-Day Credit
Agreement that are not Lenders hereunder shall have been terminated (and the
Commitments of all continuing Lenders shall be as set forth on Schedule 1.1(A))
and all accrued interest and fees under the Existing 364-Day Credit Agreement
shall have been paid, or arrangements satisfactory to the Administrative Agent
in respect thereof shall have been made.
(f)    USA Patriot Act. The Administrative Agent shall have received all
documentation and other information reasonably requested by the Administrative
Agent or any Lender who is not a lender under the Existing 364-Day Credit
Agreement under applicable “know your customer” and anti-money-laundering rules
and regulations, including the USA Patriot Act and the Beneficial Ownership
Regulation.


52



--------------------------------------------------------------------------------





5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any Loan (it being expressly understood and agreed that the foregoing shall
not apply to any conversion or continuation of an outstanding Loan) requested to
be made by it on any date (including its initial extension of credit) is subject
to the Closing Date having occurred and to the satisfaction (or waiver pursuant
to Section 10.1) of the following conditions precedent as of the borrowing date
for such Loan:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Company in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (except to the extent such representations and warranties
relate to an earlier date (including those set forth in Sections 4.1, 4.2, 4.6,
4.7, 4.8, 4.9 and 4.13), in which case, such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date).
(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date, after giving effect to the extensions
of credit requested to be made on such date and the use of proceeds thereof.
(c)    No Subsidiary Borrower Bankruptcy Events. With respect to any Loan made
to any Subsidiary Borrower, (i) such Subsidiary Borrower shall not have (A)
commenced any case, proceeding or other action under any existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors (1) seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (2)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or (B)
made a general assignment for the benefit of its creditors; and (ii) there shall
not be commenced against such Subsidiary Borrower any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 90 days.
Each borrowing hereunder shall constitute a representation and warranty by the
Company as of the date of such borrowing or the date of such issuance or such
amendment, as the case may be, that the conditions contained in this Section 5.2
have been satisfied or waived.
SECTION 6.    AFFIRMATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder or under any other Loan Document is
owing to any Lender:
6.1    Financial Statements. The Company shall deliver to the Administrative
Agent, audited annual financial statements and unaudited quarterly financial
statements of the Company within 15 days after it is required to file the same
with the SEC pursuant to Section 13 or Section 15(d) of the Exchange Act, after
giving effect to any extensions (or, if it is not required to file annual
financial statements or unaudited quarterly financial statements with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, then within 15 days
after it would be required to file the same with the SEC pursuant to Section 13
or Section 15(d) of the Exchange Act, after giving effect to any extensions, if
it had a security listed and registered on a national securities exchange) (and,
for the avoidance of doubt, no such unaudited quarterly financial statements
shall be required to be delivered with respect to the last fiscal quarter of any
fiscal year); provided, that such financial statements shall be deemed to be
delivered


53



--------------------------------------------------------------------------------





upon the filing with the SEC of its Form 10-K or Form 10-Q for the relevant
fiscal period; provided, further, that any restatement of previously delivered
(or deemed delivered) financial statements shall not constitute a breach or
violation of this Section 6.1.
6.2    Compliance Certificates. The Company shall deliver to the Administrative
Agent within 5 Business Days after the delivery (or deemed delivery) of any
financial statements pursuant to Section 6.1, a Compliance Certificate of a
Responsible Officer (i) stating that, to the best of such Responsible Officer’s
knowledge, no Default or Event of Default has occurred and is continuing as of
the date of such certificate, except as specified in such certificate, and (ii)
containing a calculation of Consolidated Domestic Liquidity and Consolidated
Global Liquidity as of the last day of the fiscal period covered by such
financial statements.
6.3    Maintenance of Business; Existence. The Company shall continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its organizational existence and take all reasonable actions to
maintain all rights necessary for the normal conduct of its principal line of
business, except, in each case, (i) to the extent that failure to do so would
not have a Material Adverse Effect and (ii) as otherwise permitted or provided
in the Loan Documents.
6.4    Maintenance of Insurance. The Company shall, and shall cause each other
Loan Party to, maintain, as appropriate, with insurance companies that the
Company believes (in the good faith judgment of the management of the Company)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in amounts (after giving effect to any
self-insurance, deductibles, and exclusions which the Company believes (in the
good faith judgment of management of the Company) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions, deductibles, and exclusions) as the Company
believes (in the good faith judgment of the management of the Company) are
reasonable in light of the size and nature of its business.
6.5    Notices. Promptly upon a Financial Officer of the Company obtaining
actual knowledge thereof, the Company shall give notice to the Administrative
Agent of the occurrence of any Default or Event of Default. Each notice pursuant
to this Section 6.5 shall be accompanied by a statement of a Responsible Officer
setting forth details of the occurrence referred to therein and stating what
action the Company or the other relevant Loan Party has taken, is taking, or
proposes to take with respect thereto.
6.6    Reinstated Guarantors, etc. (a) Within 30 days after any Guarantee
Reinstatement Date, the Company shall deliver, or cause to be delivered to the
Administrative Agent a Guarantee Joinder, executed and delivered by each
Domestic Subsidiary that is a Principal Domestic Subsidiary (other than an
Excluded Subsidiary) on such Guarantee Reinstatement Date, together with
customary secretary’s certificates, resolutions and legal opinions; provided,
that the foregoing requirements shall not apply to GM Holdings.
(b)    During any Reinstated Guarantee Requirement Period, within 90 days after
the end of any fiscal quarter of the Company, during which (w) the Company or
one of its Principal Domestic Subsidiaries forms or acquires any Principal
Domestic Subsidiary (other than an Excluded Subsidiary), (x) the Company or one
of its Principal Domestic Subsidiaries makes a single investment or a series of
related investments having a value (determined by reference to Net Book Value,
in the case of an investment of assets) of $500 million or more in the
aggregate, directly or indirectly, in a Domestic Subsidiary (other than an
Excluded Subsidiary) that is not a Principal Domestic Subsidiary that results


54



--------------------------------------------------------------------------------





in such Domestic Subsidiary becoming a Principal Domestic Subsidiary, (y) any
Domestic Subsidiary (other than an Excluded Subsidiary) that is not a Principal
Domestic Subsidiary otherwise becomes a Principal Domestic Subsidiary or (z) any
Principal Domestic Subsidiary ceases to be an Excluded Subsidiary, the Company
shall (or shall cause the relevant Subsidiary to), unless a Guarantee Release
Date shall have occurred prior to such 90th day after the end of such fiscal
quarter of the Company, cause such Principal Domestic Subsidiary (or Domestic
Subsidiary receiving such investment(s) or otherwise becoming a Principal
Domestic Subsidiary) to become a party to the Guarantee pursuant to a Guarantee
Joinder and to deliver customary secretary’s certificates, resolutions and legal
opinions in connection therewith.
(c)    Notwithstanding the foregoing or anything in any Loan Document to the
contrary, in no event shall GM Holdings or any other Excluded Subsidiary be
required to be a Guarantor or a Subsidiary Guarantor.
6.7    Books and Records. The Company shall and shall cause each other Loan
Party to keep proper books of records and account in which entries are made in a
manner so as to permit preparation of financial statements in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect in the jurisdiction of organization of such Foreign
Subsidiary).
6.8    Ratings. The Company shall use commercially reasonable efforts to
maintain an Index Debt Rating, to the extent available, from each of S&P,
Moody’s and Fitch (it being understood that Moody’s does not provide Index Debt
Ratings for investment grade companies); provided, that the Company shall not be
required to obtain or maintain, as applicable, a specific Index Debt Rating.
SECTION 7.    NEGATIVE COVENANTS
The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder or under any other Loan Document is
owing to any Lender:
7.1    Minimum Liquidity. The Company shall not at any time permit the
Consolidated Global Liquidity to be less than $4 billion or the Consolidated
Domestic Liquidity to be less than $2 billion.
7.2    Indebtedness. The Company shall not, and shall not permit any Principal
Domestic Subsidiary to, incur Indebtedness that is secured by a Lien on any
Previously Pledged Assets other than (A) Indebtedness secured by Permitted Liens
on such Previously Pledged Assets and (B) Indebtedness secured by Liens on such
Previously Pledged Assets, in an aggregate principal amount, the Dollar
Equivalent of which, at the time of the incurrence thereof, does not exceed 7.5%
of Consolidated Tangible Assets.
7.3    Asset Sale Restrictions.
(a)    All or Substantially All. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary to, in one transaction or a series of related
transactions, Dispose of all or substantially all of their respective assets (on
a consolidated basis), except (x) in a transaction that complies with Section
7.4(a) or (y) in the case of any Principal Domestic Subsidiary, to a
wholly-owned Principal Domestic Subsidiary (or a wholly-owned Domestic
Subsidiary that will be, following receipt of such assets, a wholly-owned
Principal Domestic Subsidiary), in each case, other than any Excluded
Subsidiary; provided, that during any Reinstated Guarantee Period, any such
transfer from a Subsidiary Guarantor shall be to another Subsidiary Guarantor;
provided further that notwithstanding the foregoing the


55



--------------------------------------------------------------------------------





Company or any of its Principal Domestic Subsidiaries may Dispose of all or any
portion of an Excluded Subsidiary Business to one or more Excluded Subsidiaries.
(b)    Principal Trade Names. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary or Qualified IP Holding Company to, Dispose of any
Principal Trade Name, except (x) in a transaction that complies with Section 7.4
(other than Section 7.4(b)(iii)), (y) to a wholly-owned Principal Domestic
Subsidiary (or a wholly-owned Domestic Subsidiary that will be, following
receipt of such Principal Trade Name, a wholly-owned Principal Domestic
Subsidiary), in each case, other than any Excluded Subsidiary; provided, that
during any Reinstated Guarantee Period, any such transfer from the Company or a
Subsidiary Guarantor shall be to the Company or another Subsidiary Guarantor or
(z) in the case of the Designated Principal Trade Name, in any Permitted
Principal Trade Name Transfer.
7.4    Fundamental Changes.
(a)    Neither the Company nor any Subsidiary Borrower shall merge or
consolidate with any other Person or Dispose of all or substantially all of its
assets to any Person unless (A) no Event of Default shall be continuing after
giving effect to such transaction and (B)(x) such Borrower shall be the
continuing entity or (y)(1) the Person formed by or surviving such merger or
consolidation, or the transferee of such assets, shall be an entity organized or
existing under the laws of the United States, any state thereof, or the District
of Columbia that expressly assumes all the obligations of such Borrower under
the Loan Documents pursuant to a supplement or amendment to the Loan Documents
reasonably satisfactory to the Administrative Agent, (2) the Company and, during
any Reinstated Guarantee Period, each Subsidiary Guarantor shall have reaffirmed
its obligations under the Loan Documents and (3) the Administrative Agent shall
have received an opinion of counsel (which may be internal counsel to a Loan
Party) which is reasonably satisfactory to the Administrative Agent and
consistent with the opinions delivered on the Closing Date with respect to such
Borrower; provided, that, so long as no Obligations are owed by the applicable
Subsidiary Borrower, the Company may elect for such Subsidiary to cease to be a
“Borrower” hereunder pursuant to Section 10.1(d) hereof and, thereafter, such
Subsidiary shall not be subject to the restrictions contained in this paragraph.
(b)    During any Reinstated Guarantee Requirement Period, no Subsidiary that is
a Subsidiary Guarantor shall merge or consolidate with any other Person or
dispose of all or substantially all of its assets to any Person unless (i) the
Company or a Subsidiary Guarantor shall be the continuing entity or shall be the
transferee of such assets, (ii) (A) the Person formed by or surviving such
merger or consolidation, or the transferee of such assets, shall be an entity
organized or existing under the laws of the United States, any state thereof, or
the District of Columbia that expressly assumes all the obligations of such
other Subsidiary Guarantor under the Loan Documents pursuant to a supplement or
amendment to each applicable Loan Document reasonably satisfactory to the
Administrative Agent, (B) the Company and each then-remaining Loan Party shall
have reaffirmed its obligations under the Loan Documents and (C) the
Administrative Agent shall have received an opinion of counsel (which may be
internal counsel to a Loan Party) which is reasonably satisfactory to the
Administrative Agent and, if applicable, consistent with the opinions delivered
on the Closing Date with respect to such Loan Party, or (iii) in connection with
an asset sale not prohibited by Section 7.3.
7.5    Anti-Corruption Laws and Sanctions. The Company and its Subsidiary
Borrowers shall not, and shall not permit any of its Subsidiaries to, knowingly
use the proceeds of the Loans (i) in violation of any Anti-Corruption Laws or
(ii) to fund any activities or business (x) of or with any individual or entity
that is included on any Sanctions List or (y) in, or with the government of, a
Sanctioned Country, except in the case of (x) or (y), to the extent licensed or
otherwise authorized under U.S. law or (in the


56



--------------------------------------------------------------------------------





case of clause (x)) such other applicable law, as the case may be.
Notwithstanding the foregoing, if any country, region or territory, including
Cuba, Iran, North Korea, Syria or Crimea, shall no longer be the subject of
comprehensive territorial sanctions administered by OFAC, the U.S. Department of
Treasury or the U.S. Department of State, then it shall not be considered a
Sanctioned Country for purposes hereof and the provisions of this Section 7.5
shall no longer apply with respect to that country, region or territory.
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    any Borrower shall fail to pay (i) any principal of any Loan at maturity,
(ii) any interest or Facility Fee hereunder for a period of five Business Days
after receipt of notice of such failure by such Borrower and the Company from
the Administrative Agent or (iii) any other amount due and payable under any
Loan Document for 30 days after receipt of notice of such failure by such
Borrower and the Company from the Administrative Agent (other than, in the case
of amounts in this clause (iii), any such amount being disputed by the Company
in good faith); or
(b)    any representation or warranty made or deemed made by the Company in any
Loan Document or in any certified statement furnished pursuant to Section 6.2 at
any time, shall prove to have been incorrect in any material respect on or as of
the date made or deemed made or furnished; or
(c)    any Loan Party or any Principal Domestic Subsidiary shall default in the
observance or performance of (i) its agreements in Section 7.1 for a period of
20 consecutive days, or (ii) any other agreement contained in this Agreement
(limited with respect to any Subsidiary Borrower, to Section 7.4 and 7.5) or in
any other Loan Document; provided, that, with respect to clause (ii) only, such
default shall continue unremedied for a period of 20 Business Days after the
Company’s receipt from the Administrative Agent of notice of such default; or
(d)    the Company or any Principal Domestic Subsidiary shall (i) default in
making any payment of any principal of any Material Indebtedness on the due date
with respect thereto beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (ii)
default in making any payment of any interest on any Material Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
evidencing, securing or relating to such Indebtedness; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, the effect of which default is to
cause such Material Indebtedness to become due prior to its stated maturity or
(in the case of any such Material Indebtedness constituting a Guarantee
Obligation) to become payable; or
(e)    (i) any Material Loan Party shall (A) commence any case, proceeding or
other action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Material Loan Party, any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief


57



--------------------------------------------------------------------------------





or any such adjudication or appointment or (B) remains undismissed, undischarged
or unbonded for a period of 90 days; or
(f)    the occurrence of an ERISA Default; or
(g)    one or more judgments or decrees shall be entered in the United States
against any Material Loan Party (or in the jurisdiction of organization of the
applicable Material Loan Party) that is not vacated, discharged, satisfied,
stayed or bonded pending appeal within 60 days from the entry thereof, and
involves a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of the Dollar Equivalent,
individually or in the aggregate, of $1 billion or more; or
(h)    the Guarantee of the Company or, during any Reinstated Guarantee Period,
any Subsidiary Guarantor shall cease to be in full force and effect (other than
pursuant to or as provided by the terms hereof or any other Loan Document); or
(i)    the occurrence of a Change of Control;
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (e) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing by any Loan Party to the Lenders under this
Agreement and the other Loan Documents shall immediately become due and payable
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Company, declare the Loans (with accrued interest thereon) and all
other amounts owing to the Lenders under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as expressly provided above in this Section 8,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrowers.
SECTION 9.    THE AGENTS
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Loan Document, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent


58



--------------------------------------------------------------------------------





shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party hereto or thereto to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4    Reliance by Administrative Agent . The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile,
telex or teletype message, e-mail, statement, order or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified in this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders as soon as practicable thereafter. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


59



--------------------------------------------------------------------------------





9.6    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans and other extensions of credit hereunder and
enter into this Agreement. Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.
9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by or on behalf of the
Company if it is required to do so under Section 10.5 and without limiting the
obligation of the Company under Section 10.5 to do so), ratably according to
their respective Commitments in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.
9.8    Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent. With respect to its Loans made or renewed by it and
any other extension of credit made by it hereunder, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


60



--------------------------------------------------------------------------------





9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(e) with respect to
the Company shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld or delayed and which consent shall not be
required if an Event of Default under Section 8(a) or Section 8(e) with respect
to the Company shall have occurred and be continuing), appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500 million. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.
9.10    [Reserved].
9.11    Bookrunners, Lead Arrangers, Global and Regional Coordinators,
Documentation Agents, Syndication Agent and Co-Syndication Agent. None of the
Syndication Agent, Co-Syndication Agent nor any of the bookrunners, lead
arrangers, documentation agents, global or regional coordinator, or other agents
identified on the cover page to this Agreement or in any commitment letter
relating hereto (collectively, the “Arrangers”) shall have any duties or
responsibilities under this Agreement or the other Loan Documents in their
respective capacities as such, nor shall the consent of any such Person, in its
capacity as such, be required for any amendment, modification or supplement to
this Agreement or any other Loan Document.
9.12    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agents, and each
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


61



--------------------------------------------------------------------------------







(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agents,
and each Arranger, and not, for the avoidance of doubt, to or for the benefit of
the Borrowers or any other Loan Party, that the Agents, or any Arranger or any
of their respective Affiliates is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Agents under this Agreement, any Loan Document or
any documents related to hereto or thereto).


SECTION 10.    MISCELLANEOUS
10.1    Amendments and Waivers. (a) Subject to Section 2.18 and Section 10.1(e),
neither this Agreement, any other Loan Document, nor any terms hereof or thereof
may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1 or as otherwise expressly provided herein;
provided, that any update or revision to any annex or schedule to any Loan
Document (other than any amendment or modification to Schedule 1.1C to this
Agreement) (including any update or revision to any annex or schedule to any
Loan Document related to a Guarantee Joinder) shall not constitute an amendment,
supplement or modification for purposes of this Section 10.1 and


62



--------------------------------------------------------------------------------





shall be effective upon acceptance thereof by the Administrative Agent. The
Required Lenders and the Company (on its own behalf and as agent on behalf of
any other Loan Party to the relevant Loan Document) may, or, with the written
consent of the Required Lenders, the Administrative Agent (on behalf of the
Required Lenders) and the Company (on its own behalf and as agent on behalf of
any Loan Party to the relevant Loan Document) may, from time to time, (i) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights or obligations of the
Administrative Agent, the Lenders or of the Loan Parties hereunder or thereunder
or (ii) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement (including any condition precedent to an
Extension of Credit) or the other Loan Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:
(A)    forgive or reduce any principal amount or extend the final scheduled date
of maturity of any Loan (for the purpose of clarity each of the foregoing not to
include any waiver of a mandatory prepayment), reduce the stated rate of any
interest, fee or prepayment premium payable hereunder or under any other Loan
Document (except in connection with the waiver of applicability of any
post-default increases in interest rates), or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby;
(B)    eliminate or reduce the voting rights of any Lender under this Section
10.1 without the written consent of such Lender;
(C)    consent to the assignment or transfer by or release of any Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents (except, for the avoidance of doubt, in the case of any Subsidiary
Borrower, pursuant to Section 10.1(d) below), release the Company from its
obligations under the Guarantee, release all or substantially all of the
Subsidiary Guarantors from the obligations under the Guarantee (in each case,
except as otherwise provided in the Loan Documents), in each case without the
written consent of all Lenders;
(D)    reduce the percentage specified in the definition of Required Lenders
without the written consent of all Lenders;
(E)    [Reserved];
(F)    amend, modify or waive any provision of Section 9 in a manner adverse to
the Administrative Agent without the written consent of the Administrative
Agent;
(G)    [Reserved];
(H)    amend, modify or waive any provision of Section 2.19(a) or (b) without
the written consent of each Lender adversely affected thereby;
(I)    [Reserved]; or
(J)    add additional available currencies to the Facility without the written
consent of each Lender directly affected thereby.


63



--------------------------------------------------------------------------------





Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.
(b)    Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs (A) through
(J) above, the Administrative Agent (on its own behalf and as agent on behalf of
each Lender) and the Company (on its own behalf and as agent on behalf of any
other Loan Party who is a party to the relevant Loan Document) may amend, modify
or supplement any provision of this Agreement or any other Loan Document, and
the Administrative Agent (on its own behalf and as agent on behalf of each
Lender) may waive any provision of this Agreement or any other Loan Document, in
each case to (A) cure any ambiguity, omission, defect or inconsistency, (B)
permit additional affiliates of the Company or other Persons to guarantee the
Obligations, (C) release any Subsidiary Guarantor or other guarantor that is
required or permitted to be released by the terms of any Loan Document and to
release any such Subsidiary Guarantor that was or becomes an Excluded Subsidiary
or (D) add or effect changes to administrative or ministerial provisions
contained herein reasonably believed to be required as a result of the addition
of Subsidiary Borrowers pursuant to Section 10.1(d); provided, that the
Administrative Agent shall notify the Lenders of any such amendment,
modification, supplement or waiver consummated in accordance with this clause
(ii) promptly after consummation thereof.
(c)    For the avoidance of doubt it is understood that (i) any transaction
permitted by Sections 2.11 shall not be subject to this Section 10.1 and the
Company and the Administrative Agent may, without the input or consent of any
other Lender (except to the extent provided in any such Section), effect
amendments to this Agreement as may be necessary in the reasonable opinion of
the Company and the Administrative Agent to effect the provisions of such
Sections (including any definitions relating to or necessary to effectuate the
foregoing) and (ii) the delivery of a Guarantee Joinder shall not constitute an
amendment, supplement or modification for purposes of this Section 10.1 and
shall be effective upon the delivery thereof to the Administrative Agent.
(d)    In addition, notwithstanding the foregoing, this Agreement may be amended
after the Closing Date without consent of the Lenders, so long as no Default or
Event of Default shall have occurred and be continuing, as follows:
(i)    to designate any Domestic Subsidiary of the Company as a Subsidiary
Borrower upon (A) ten Business Days’ prior notice to the Administrative Agent
(such notice to contain the name, primary business address and taxpayer
identification number of such Domestic Subsidiary), (B) the execution and
delivery by the Company, such Domestic Subsidiary and the Administrative Agent
of a Borrower Joinder Agreement, providing for such Domestic Subsidiary to
become a Subsidiary Borrower, (C) the agreement and acknowledgment by the
Company and, during any Reinstated Guarantee Period, each Subsidiary Guarantor,
that the Guarantee covers the Obligations of such Domestic Subsidiary, (D) the
delivery to the Administrative Agent of corporate or other applicable
resolutions, other corporate or other applicable documents, certificates and
legal opinions in respect of such Domestic Subsidiary reasonably equivalent to
comparable documents delivered on the Closing Date and (E) the delivery to the
Administrative Agent of any documentation or other information reasonably
requested by the


64



--------------------------------------------------------------------------------





Administrative Agent and necessary to satisfy obligations of the Lenders
described in Section 10.18 or any applicable “know your customer” or other
anti-money-laundering Requirement of Law; and
(ii)    to remove any Subsidiary as a Subsidiary Borrower upon (A) execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect, (B) repayment in full of all Loans made to such Subsidiary Borrower
and (C) repayment in full of all other amounts owing by such Subsidiary Borrower
under this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement) (it
being understood that in the event any Subsidiary Borrower shall cease to be a
Subsidiary of the Company, the Company shall remove such Subsidiary Borrower as
a Subsidiary Borrower hereunder in accordance with the terms of this clause
(ii)).
(e)    Notwithstanding anything in this Agreement or any other Loan Document to
the contrary, this Agreement may be amended, supplemented or otherwise modified
as set forth in Section 2.18.
10.2    Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
notice or electronic transmission, as received during the recipient’s normal
business hours, addressed as follows in the case of any Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent and the Company in the case of the Lenders
or to such other address as may be hereafter notified by the respective parties
hereto:
Any Borrower:
General Motors Company
Detroit Treasury Office
300 Renaissance Center
Mail code: 482-C26-A68
Detroit, MI 48265
Attention: Treasurer
with a copy to (which shall not constitute notice):
General Motors Company
Detroit Treasury Office
300 Renaissance Center
Mail code: 482-C26-D41
Detroit, MI 48265
Attention: Assistant Treasurer
with a further copy to (which shall not constitute notice):
General Motors Company
Detroit Treasury Office
300 Renaissance Center
Mail code: 482-C26-C18
Detroit, MI 48265
Attention: Director, Capital Markets



65



--------------------------------------------------------------------------------





with a further copy to (which shall not constitute notice):
General Motors Company
Detroit Treasury Office
300 Renaissance Center
Mail code: 482-C26-B98
Detroit, MI 48265
Attention: Director, Treasury Operations
with a further copy to (which shall not constitute notice):
General Motors Company
Mail Code 482-C39-B40
300 Renaissance Center
P.O. Box 300
Detroit, MI 48265-3000
Attention: General Counsel
Email: craig.glidden@gm.com
with a further copy to (which shall not constitute notice):
General Motors Company
Mail Code 482-C24-A68
300 Renaissance Center
P.O. Box 300
Detroit, MI 48265-3000
Attention: Assistant General Counsel & Corporate Secretary
Email: rick.hansen@gm.com
Administrative Agent for all notices:
JPMorgan Chase Bank, N.A., as Administrative Agent
Investment Bank Loan Operations North America
500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States
Email: Meghan.Roberts@chase.com
Facsimile: 302-634-4733
Telephone: 302-634-4670
Attention: Meghan Roberts


with a copy to:
JPMorgan Chase Bank, N.A.
8181 Communications Pkwy, Bldg B, Floor 6
Plano, TX, 75024, United States
Email: Sean.Bodkin@jpmorgan.com
Telephone: 972-324-1749
Attention: Sean Bodkin
 
 

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.9, 2.11, 2.12 or 2.14 shall not be
effective until received.
(b)    Each of the parties hereto agrees that the Administrative Agent may, but
shall not be obligated to, make any notices or other Communications available to
the Lenders by posting such Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).
(c)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a user ID/password authorization system) and
the Approved Electronic Platform is secured through a single user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the parties hereto acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and


66



--------------------------------------------------------------------------------





other risks associated with such distribution. In consideration for the
convenience and other benefits afforded by such distribution and for the other
consideration provided hereunder, the receipt and sufficiency of which is hereby
acknowledged, each of the parties hereto hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
(d)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY AFFILIATE
THEREOF WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
(e)    Each of the parties hereto agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent and the Arrangers for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, the syndication of the Facility, the consummation and
administration of the transactions contemplated hereby and thereby and any
amendment or waiver with respect thereto, including (i) the reasonable fees and
out-of-pocket disbursements of Simpson Thacher & Bartlett LLP, and one
additional local counsel in each relevant jurisdiction for the Administrative
Agent and, in the event of a conflict, one separate counsel (and one local
counsel in each relevant jurisdiction) for all persons similarly situated as
required to address such conflict, (ii) filing and recording fees and expenses
and (iii) the charges of Intralinks, (b) to pay or reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any


67



--------------------------------------------------------------------------------





rights under this Agreement and the other Loan Documents, including the
reasonable fees and out-of-pocket disbursements and other charges of one primary
counsel to the Administrative Agent, one additional local counsel in each
relevant jurisdiction which counsel shall act on behalf of all Lenders and, in
the event of a conflict, one separate counsel (and one local counsel in each
relevant jurisdiction) for all persons similarly situated as required to address
such conflict, (c) to pay, indemnify or reimburse each Lender and the
Administrative Agent for, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement and the other Loan Documents, and (d) to pay,
indemnify or reimburse each Lender, the Administrative Agent, their respective
affiliates, and their respective officers, directors, partners, employees,
advisors, agents, controlling persons and trustees (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (other than with
respect to Taxes, which shall be governed exclusively by Section 2.21 or with
respect to the costs, losses or expenses which are of the type covered by
Section 2.20 or Section 2.22) in respect of the financing contemplated by this
Agreement or the use or the proposed use of proceeds thereof and the other Loan
Documents (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”); provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities resulted from (i) the gross negligence or willful
misconduct of such Indemnitee as determined by a court of competent jurisdiction
in a final and non-appealable judgment, (ii) a material breach of the Loan
Documents by, such Indemnitee, any of its affiliates or its or their respective
officers, directors, partners, employees, advisors, agents, controlling persons
or trustees as determined by a court of competent jurisdiction in a final and
non-appealable judgment or (iii) any dispute solely among Indemnitees not
arising out of any act or omission of the Company or any of its affiliates
(other than disputes involving claims against any Indemnitee in its capacity as,
or fulfilling its role as, the Administrative Agent or an Arranger or similar
role in respect of the transactions contemplated hereby). Without limiting the
foregoing, and to the extent permitted by applicable law, the Company agrees not
to assert, and to cause each of the Subsidiary Guarantors not to assert, and
hereby waives, and agrees to cause each of the Subsidiary Guarantors to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee
unless the same shall have resulted from the gross negligence or willful
misconduct of, or material breach of the Loan Documents by, such Indemnitee, any
of its affiliates or its or their respective officers, directors, partners,
employees, advisors, agents, controlling persons or trustees as determined by a
court of competent jurisdiction in a final and non-appealable judgment. Unless
such amounts are being contested in good faith by the Company, all amounts due
under this Section 10.5 shall be payable not later than 45 Business Days after
the party to whom such amount is owed has provided a statement or invoice
therefor, setting forth in reasonable detail, the amount due and the relevant
provision of this Section 10.5 under which such amount is payable by the Company
and any other Borrower. For purposes of the preceding sentence, it is understood
and agreed that the Company may ask for reasonable supporting documentation to
support any request to reimburse or pay out-of-pocket expenses, legal fees and
disbursements, that the grace period to pay any such amounts shall not commence
until such supporting documentation has been received by the Company and that
out-of-pocket expenses that are reimbursable by the Company are limited to those
that are consistent with the Company’s then prevailing policies and procedures
for reimbursement of expenses. The Company agrees to provide upon request by any
party that may be entitled to expense reimbursement hereunder, on a confidential
basis, a written statement setting forth those portions of its then prevailing
policies and


68



--------------------------------------------------------------------------------





procedures that are relevant to obtaining expense reimbursement hereunder.
Statements payable by the Company pursuant to this Section 10.5 shall be
submitted to the Company at the address of the Company set forth in Section
10.2, or to such other Person or address as may be hereafter designated by the
Company in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive the repayment of the Loans and all other amounts
payable hereunder. In no event shall any party hereto or any other Loan Party be
liable for any special, indirect, consequential or punitive damages (including
any loss of profits, business or anticipated savings); provided, that this
sentence shall not limit the Loan Parties’ indemnification obligations set forth
above to the extent the relevant, special, indirect, consequential or punitive
damages are included in any third party claim in connection with which the
relevant Indemnitee is entitled to indemnification hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) other than pursuant to Section 7.4, neither the Company nor any
Subsidiary Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Company or any Subsidiary Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to advance notice to the Company, any Lender may assign to one or more
assignees (other than the Company or any affiliate of the Company or any natural
person) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (in each case, not
to be unreasonably withheld or delayed) of:
(1)    the Company (unless such assignment is to a Lender to which any two or
more of the following ratings have been issued by the relevant rating agency:
(a) in the case of S&P, at least BBB; (b) in the case of Moody’s, at least Baa2;
and (c) in the case of Fitch, at least BBB); and
(2)    the Administrative Agent;
provided, that (x) no consent provided for in clause (2) above shall be required
for an assignment to a Lender or an affiliate thereof and (y) no consent of the
Company provided for in clause (1) above shall be required if an Event of
Default under Section 8(a) or (e) has occurred and is continuing.
Notwithstanding the foregoing, no Lender shall be permitted to assign any of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) to an Ineligible Assignee
without the consent of the Company, which consent may be withheld in its sole
discretion.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments and Loans, the amount of the Commitments and
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such


69



--------------------------------------------------------------------------------





assignment is delivered to the Administrative Agent) shall not be less than $10
million, unless each of the Company and the Administrative Agent otherwise
consent; provided, that (1) no such consent of the Company shall be required if
an Event of Default under Section 8(a) or (e) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;
(B)    the parties to each assignment (or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.24, the
Administrative Agent, as agent for the assigning Lender, and the Assignee) shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which shall be paid by
the assigning Lender or the Assignee or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.24, by the
assigning Lender, the Assignee, or the Company); and
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Company an administrative questionnaire.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.20, 2.21, 2.22 and 10.5 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.6 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Subject to the last sentence of (b)(iii) above,
the entries in the Register shall be conclusive in the absence of manifest
error, and the Company, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
at any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall provide a copy of the Register to the Company upon
its request at any time and from time to time by electronic communication.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender (or, in the case of an assignment made pursuant to the
exercise of the Company’s rights under Section 2.24, the Administrative Agent,
as agent for the assigning Lender) and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.6 and any written consent to such assignment required by
paragraph (b) of this Section 10.6, the


70



--------------------------------------------------------------------------------





Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Loan Parties, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents, (D) such Participant shall not be an Ineligible Participant, and (E)
no later than January 31 of each year, such Lender shall provide the Company
with a written description of each participation of Loans and/or Commitments by
such Lender during the prior year (it being understood that any failure to
provide notice shall not render the participation invalid). Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that (1)
requires the consent of each Lender directly and adversely affected thereby
pursuant to clause (A) of the proviso to the second sentence of Section 10.1(a)
and (2) directly and adversely affects such Participant. Subject to paragraph
(c)(ii) of this Section 10.6, the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.20, 2.21 and 2.22 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.6. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Company, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Loans or its other obligations under this Agreement) except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive in the absence of manifest error, and such Lender, the Company and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.20 or 2.21 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.20, 2.21, 2.22 or 10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.21 unless such
Participant complies with Sections 2.21(c), 2.21(d) and 2.21(e) as though it
were a Lender.
(d)    Any Lender may, without the consent of the Company or the Administrative
Agent at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure such Lender’s obligations


71



--------------------------------------------------------------------------------





to a Federal Reserve Bank or any central bank having jurisdiction over such
Lender, and this Section 10.6 shall not apply to any such pledge or assignment
of a security interest; provided, that no such pledge or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
(e)    In connection with any assignment pursuant hereto, the assigning Lender
shall surrender the Note held by it and the Company shall, upon the request to
the Administrative Agent by the assigning Lender or the Assignee, as applicable,
execute and deliver to the Administrative Agent (in exchange for the outstanding
Note of the assigning Lender) a new Note to the order of such assigning Lender
or Assignee, as applicable, in the amount equal to the amount of such assigning
Lender’s or Assignee’s, as applicable, Commitment to it after giving effect to
its applicable assignment (or if the Commitments have terminated, the Loan of
such party). Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Company marked “cancelled.”
10.7    Adjustments. If any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and all other amounts payable hereunder shall have become due
and payable (whether at the stated maturity, by acceleration or otherwise),
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set off,
pursuant to events or proceedings of the nature referred to in Section 8(e), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash in Dollars
from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
10.8    Counterparts; Electronic Execution.
(a)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
be telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include an electronic symbol or process
attached to a contract or other record and adopted by a Person with the intent
to sign, authenticate or accept such contract or record (each an “Electronic
Signature”), deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the


72



--------------------------------------------------------------------------------





New York State Electronic Signatures and Records Act, or any other similar state
laws based on the Uniform Electronic Transactions Act; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent. Without limiting the
generality of the foregoing, the Company hereby (i) agrees that, for all
purposes, including without limitation, in connection with any workout,
restructuring, enforcement of remedies, bankruptcy proceedings or litigation
among the Administrative Agent, the Lenders and the Loan Parties, electronic
images of this Agreement or any other Loan Documents (in each case, including
with respect to any signature pages thereto) shall have the same legal effect,
validity and enforceability as any paper original, and (ii) waives any argument,
defense or right to contest the validity or enforceability of the Loan Documents
based solely on the lack of paper original copies of any Loan Documents,
including with respect to any signature pages thereto.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission to Jurisdiction; Waivers. (a) Each of the Administrative
Agent, the Lenders, the Company, each Subsidiary Borrower and each other Loan
Party hereby irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; and
(iii)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.


73



--------------------------------------------------------------------------------





(b)    To the extent that any Subsidiary Borrower has or hereafter may acquire
any immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Subsidiary Borrower hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Agreement or any other Loan Document.
10.13    Judgment. The obligations of the Company or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which the sum originally due to such party is
denominated (the “Original Currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the Judgment Currency such party may in accordance with normal banking
procedures purchase the Original Currency with the Judgment Currency; if the
amount of the Original Currency so purchased is less than the sum originally due
under such judgment to such party in the Original Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such party against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any party to this Agreement, such
party agrees to remit to the Company such excess. The provisions of this Section
10.13 shall survive the termination of this Agreement and payment of the Loans,
interest and Facility Fees payable hereunder or under any other Loan Document.
10.14    Acknowledgments. Each of the Company and the Subsidiary Borrowers
hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent or any Lender has any fiduciary
relationship with or duty to the Company or any Subsidiary arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on one hand, and the
Company or any Subsidiary, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.
10.15    Releases of Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required in Section 10.1) to take,
and the Administrative Agent hereby agrees to take promptly, any action
requested by the Company having the effect of releasing, or evidencing the
release of, any collateral or any obligations under the Guarantee (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with Section 10.1 or
(ii) under the circumstances described in this Section 10.15.
(b)    At such time as the Loans and interest and fees owing hereunder and under
any other Loan Document shall have been paid in full and the Commitments have
been terminated, all obligations (other than as expressly provided therein) of
each Guarantor under the Guarantee shall terminate, all without delivery of any
instrument or performance of any act by any person.


74



--------------------------------------------------------------------------------





(c)    Immediately upon the occurrence of any Guarantee Release Date, all
obligations (other than as expressly provided herein or therein) of each
Subsidiary Guarantor under the Guarantee shall terminate, all without delivery
of any instrument or performance of any act by any person. In connection with
any such termination, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take, and the Administrative Agent
hereby agrees to take, promptly, any action reasonably requested by the Company
having the effect of releasing, or evidencing the release of, the obligations of
each Subsidiary Guarantor under the Guarantee.
(d)    Any guarantees of the Obligations from a Subsidiary Guarantor (including
any obligations of such Subsidiary Guarantor under the Guarantee) will be
automatically released if such Subsidiary Guarantor becomes an Excluded
Subsidiary or for any other reason ceases to be a Subsidiary Guarantor pursuant
to a transaction not otherwise prohibited by the Loan Documents.
10.16    Confidentiality. Each of the Administrative Agent, each Lender and each
Transferee (each a “Receiving Party”) agrees to keep confidential all non-public
information provided to it by or on behalf of any Loan Party or any of its
respective Subsidiaries, the Administrative Agent or any Lender pursuant to or
in connection with any Loan Document; provided, that nothing herein shall
prevent a Receiving Party from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof for purposes of
the transactions contemplated by this Agreement (it being acknowledged and
agreed that such information would be subject to the confidentiality provisions
of the this Section 10.16), (b) subject to a written agreement to comply with
the provisions of this Section 10.16 (or other provisions at least as
restrictive as this Section 10.16), to any actual or prospective Transferee or
any pledgee referred to in Section 10.6(c) or any direct or indirect contractual
counterparty (or the professional advisors thereto) to any swap or derivative
transaction or to any credit insurance provider relating to the Company and its
obligations, (c) to its employees, officers, directors, trustees, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates for performing the purposes of a Loan Document, in each case, who are
subject to or bound by an agreement to comply with the provisions of this
Section 10.16 (or other provisions at least as restrictive as this Section
10.16), (d) upon the request or demand of any Governmental Authority or
regulatory agency (including self-regulated agencies), (e) in response to any
order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, after notice to the Company if
reasonably feasible, (f) if requested or required to do so in connection with
any litigation or similar proceeding, after notice to the Company if reasonably
feasible, (g) that has been publicly disclosed (other than by such Receiving
Party in breach of this Section 10.16), (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
rating agency that requires access to information about a Lender’s investment
portfolio in connection with ratings issued with respect to such Lender, (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (j) with the consent of the Borrower.
10.17    WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.18    USA Patriot Act and the Beneficial Ownership Regulation. Each Lender
hereby notifies the Company and each Subsidiary Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) and the


75



--------------------------------------------------------------------------------





Beneficial Ownership Regulation, it is required to obtain, verify and record
information that identifies the Company and each Subsidiary Borrower, which
information includes the name and address of the Company and each Subsidiary
Borrower and other information that will allow such Lender to identify the
Company and each Subsidiary Borrower in accordance with the USA Patriot Act and
the Beneficial Ownership Regulation.
10.19    No Novation. The terms and conditions of the Existing 364-Day Credit
Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing 364-Day Credit
Agreement. Notwithstanding any provision of this Agreement or any other Loan
Document or instrument executed in connection herewith, the execution and
delivery of this Agreement and the incurrence of Obligations hereunder shall be
in substitution for, but not in payment of, the Obligations owed by the Loan
Parties under the Existing 364-Day Credit Agreement. From and after the Closing
Date, each reference to the “Agreement”, “Credit Agreement” or other reference
originally applicable to the Existing 364-Day Credit Agreement contained in any
Loan Document shall be a reference to this Agreement, as amended, supplemented,
restated or otherwise modified from time to time.
10.20    Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an Affected Financial Institution and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
10.21    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Credit Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and


76



--------------------------------------------------------------------------------





QFC Credit Support (with the provisions below applicable notwithstanding that
the Credit Documents and any Supported QFC may in fact be stated to be governed
by the laws of the State of New York and/or of the United States or any other
state of the United States):
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Credit Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Credit Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


[Remainder of page intentionally left blank. Signature pages follow.]


77



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
GENERAL MOTORS COMPANY


By: /s/ Rakesh K. Gupta            
Name: Rakesh K. Gupta
Title: Vice President and Treasurer




GENERAL MOTORS FINANCIAL COMPANY, INC.


By: /s/ Richard A. Gokenbach, Jr.        
Name: Richard A. Gokenbach, Jr.
Title: Executive Vice President and Treasurer






















Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




JPMORGAN CHASE BANK, N.A., as Administrative
Agent and as Lender


By: /s/ Peter S. Predun            
Name: Peter S. Predun
Title: Executive Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




CITIBANK, N.A., as Lender




By: /s/ Susan Olsen                        
Name: Susan Olsen
Title: Vice President


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH, as Lender




By: /s/ Brian Crowley                
Name: Brian Crowley
Title: Managing Director




By: /s/ Miriam Trautmann            
Name: Miriam Trautmann
Title: Senior Vice President


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Bank of America, N.A., as Lender




By: /s/ Brian Lukehart                
Name: Brian Lukehart
Title: Managing Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




BARCLAYS BANK PLC, as Lender




By: /s/ Craig Malloy                
Name: Craig Malloy
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




BNP Paribas, as Lender




By: /s/ Kirk Hoffman                
Name: Kirk Hoffman
Title: Managing Director




By: /s/ Monica Tilani                
Name: Monica Tilani
Title: Vice President


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Credit Agricole Corporate & Investment Bank, as
Lender




By: /s/ Jill Wong                
Name: Jill Wong
Title: Director




By: /s/ Gordon Yip                
Name: Gordon Yip
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




DEUTSCHE BANK AG NEW YORK BRANCH,
as Lender




By: /s/ Ming K. Chu                
Name: Ming K. Chu
Title: Director




By: /s/ Annie Chung                    
Name: Annie Chung
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




GOLDMAN SACHS BANK USA, as Lender




By: /s/ Ryan Durkin                
Name: Ryan Durkin
Title: Authorized Signatory


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Intesa Sanpaolo, S.p.A., New York Branch
as Lender




By: /s/ Alessandro Toigo            
Name: Alessandro Toigo
Title: Head of Corporate Desk




By: /s/ Anne Culver                
Name: Anne Culver
Title: Relationship Manager




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




LLOYDS BANK CORPORATE MARKETS PLC,
as Lender




By: /s/ Kamala Basdeo                
Name: Kamala Basdeo
Title: Assistant Vice President




By: /s/ Tina Wong                
Name: Tina Wong
Title: Assistant Vice President




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 


MIZUHO BANK, LTD., as Lender




By: /s/ Donna DeMagistris                
Name: Donna DeMagistris
Title: Executive Director






Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Morgan Stanley Senior Funding, Inc., as Lender




By: /s/ Alysha Salinger            
Name: Alysha Salinger
Title: Vice President






Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




National Westminster Bank plc, as Lender




By: /s/ Jonathan Eady                
Name: Jonathan Eady
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




ROYAL BANK OF CANADA, as Lender




By: /s/ Benjamin Lennon            
Name: Benjamin Lennon
Title: Authorized Signatory


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Santander Bank, N.A., as Lender




By: /s/ Paul Lammey                
Name: Paul Lammey
Title: Managing Director




By: /s/ Andres Barbosa                
Name: Andres Barbosa
Title: Executive Director




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Société Générale, as Lender




By: /s/ John Hogan                
Name: John Hogan
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Sumitomo Mitsui Banking Corporation, as Lender




By: /s/ Michael Maguire                
Name: Michael Maguire
Title: Managing Director




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




The Bank of Nova Scotia, as Lender




By: /s/ David Brooks                
Name: David Brooks
Title: Managing Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




THE TORONTO-DOMINION BANK, NEW YORK
BANCH, as Lender




By: /s/ Michael Borowiecki            
Name: MICHAEL BOROWIECKI
Title: AUTHORIZED SIGNATORY


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Canadian Imperial Bank of Commerce, New York
Branch as Lender




By: /s/ Dominic Sorresso            
Name: Dominic Sorresso
Title: Authorized Signatory




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




BANK OF MONTREAL, as Lender




By: /s/ Chris Clark            
Name: Chris Clark
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Commerzbank AG, New York as Lender




By: /s/ Mathew Ward                
Name: Mathew Ward
Title: Director




By: /s/ Robert Sullivan                
Name: Robert Sullivan
Title: Vice President




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




DBS Bank Ltd., as Lender




By: /s/ Terence Yong            
Name: Terence Yong
Title: Managing Director




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




MUFG Bank, Ltd., as Lender




By: /s/ Victor Pierzchalski            
Name: Victor Pierzchalski
Title: Authorized Signatory




Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




U.S. BANK NATIONAL ASSOCIATION, as Lender




By: /s/ Jeffrey S. Johnson            
Name: Jeffrey S. Johnson
Title: Senior Vice President


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




UNICREDIT BANK AG, NEW YORK BRANCH,
as Lender




By: /s/ Betsy Briggs                
Name: Betsy Briggs
Title: Associate Director




By: /s/ Thomas Petz                    
Name: Thomas Petz
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




THE BANK OF NEW YORK MELLON, as Lender




By: /s/ John T. Smathers            
Name: John T. Smathers
Title: Director


Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 




Wells Fargo Bank, National Association, as Lender




By: /s/ Emma Clifford                
Name: Emma Clifford
Title: Director






ING Bank N.V., Dublin Branch as Lender




By: /s/ Barry Fehily                
Name: Barry Fehily
Title: Managing Director




By: /s/ Sean Hassett                
Name: Sean Hassett
Title: Director






Signature Page to Second Amended and Restated 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------


 


SCHEDULE 1.1A
to
Credit Agreement




COMMITMENTS/DTTP INFORMATION
Lender
Commitment
 
Scheme Reference Number
Jurisdiction of Tax Residence
JPMorgan Chase Bank, N.A.
$[***]
 
13/M/0268710/DTTP
U.S.A.
Citibank, N.A.
$[***]
 
13/C/62301/DTTP
U.S.A.
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$[***]
 
9/B/75354/DTTP
Spain
Bank of America, N.A. 1
$[***]
 
13/B/7418/DTTP
U.S.A.
Barclays Bank PLC
$[***]
 
N/A
UK
BNP Paribas
$[***]
 
5/B/255139/DTTP
France
Intesa Sanpaolo S.p.A. - New York Branch
$[***]
 
N/A
UK
Commerzbank AG New York Branch
$[***]
 
7/C/25382/DTTP
Germany
Credit Agricole Corporate and Investment Bank
$[***]
 
5/C/0222082/DTTP
France
Deutsche Bank AG New York Branch
$[***]
 
07/D/70006/DTTP
Germany
Goldman Sachs Bank USA
$[***]
 
13/G/0351779/DTTP
U.S.A.
Lloyds Bank Corporate Markets plc
$[***]
 
N/A
UK
Mizuho Bank, Ltd.
$[***]
 
43/M/274822/DTTP
Japan
Morgan Stanley Senior Funding, Inc.
$[***]
 
13/M/227953/DTTP
U.S.A.
National Westminster Bank Plc
$[***]
 
N/A
UK
Royal Bank of Canada
$[***]
 
3/R/70780/DTTP
Canada
Societe Generale
$[***]
 
5/S/70085/DTTP
France





Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------

 


Lender
Commitment
 
Scheme Reference Number
Jurisdiction of Tax Residence
Sumitomo Mitsui Banking Corporation
$[***]
 
43/S/274647/DTTP
Japan
The Bank of Nova Scotia
$[***]
 
003/T/0366714/DTTP
Canada
The Toronto-Dominion Bank, New York Branch
$[***]
 
3/T/80000/DTTP
Canada
Canadian Imperial Bank of Commerce, New York Branch
$[***]
 
3/C/80001/DTTP
Canada
Bank of Montreal, Chicago Branch
$[***]
 
3/M/270436/DTTP
Canada
DBS Bank Ltd.
$[***]
 
67/D/363894/DTTP
Singapore
MUFG Bank, Ltd.
$[***]
 
43/B/322072/DTTP
Japan
Santander Bank, N.A.
$[***]
 
013/S/357603/DTTP
U.S.A.
UniCredit Bank AG, New York Branch
$[***]
 
7/U/237605/DTTP
Germany
U.S. Bank National Association
$[***]
 
13/U/62184/DTTP
U.S.A.
ING Bank N.V., Dublin Branch
$[***]
 
12-I-371270-DTTP (with respect to ING Ireland DAC as applicable lending office)
Ireland
The Bank of New York Mellon
$[***]
 
13/B/357401/DTTP
U.S.A.
Wells Fargo Bank, N.A.
$[***]
 
13/W/61173/DTTP
U.S.A.
Total
$[***]
 
 
 

1Bank of America Merrill Lynch International is a designated Affiliate of Bank
of America, N.A. for the purpose of lending to certain Foreign Subsidiary
Borrowers. Any reference to "Bank of America Merrill Lynch International
Limited" is a reference to its successor in title Bank of America Merrill Lynch
International Designated Activity Company (including, without limitation, its
branches) pursuant to and with effect from the merger between Bank of America
Merrill Lynch International Limited and Bank of America Merrill Lynch
International Designated Activity Company that takes effect in accordance with
Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)), as implemented in the United
Kingdom and Ireland. Notwithstanding anything to the contrary in any Loan
Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.






Credit Agreement Schedule 1.1A



--------------------------------------------------------------------------------






SCHEDULE 1.1B
to
Credit Agreement
INITIAL EXCLUDED SUBSIDIARIES


Name of Entity
Jurisdiction of Organization
Cruise LLC
Delaware
General Motors China LLC
Delaware
General Motors Ventures LLC
Delaware
Global Services Detroit LLC
Delaware
GM Canada Holdings LLC
Delaware
GM Regional Holdings LLC
Delaware
GMGP Holdings LLC
Delaware
Maven Drive LLC
Delaware
OnStar LLC
Delaware
GM Cruise Holdings LLC
Delaware
OnStar Global Services Corporation
Delaware




 
 























Credit Agreement Schedule 1.1B



--------------------------------------------------------------------------------






SCHEDULE 1.1C
to
Credit Agreement


PRICING GRID


S&P / Moody’s / Fitch
Company’s Rating
Facility Fee Rate
Applicable Margin
for Eurocurrency Loans
Applicable Margin
for ABR Loans
All-in Spread for Eurocurrency Loans
≥ A/A2/A
[***]
[***]
[***]
[***]
A-/A3/A-
[***]
[***]
[***]
[***]
BBB+ / Baa1 / BBB+
[***]
[***]
[***]
[***]
BBB / Baa2 / BBB
[***]
[***]
[***]
[***]
BBB- / Baa3 / BBB-
[***]
[***]
[***]
[***]
BB+ / Ba1 / BB+
[***]
[***]
[***]
[***]
≤ BB / Ba2 / BB
[***]
[***]
[***]
[***]

Changes in the Applicable Margin and Facility Fee Rate shall become effective on
the date on which S&P, Moody’s and/or Fitch changes the rating it has issued
with respect to the Company’s Applicable Rating. Each such change in the
Applicable Margin or Facility Fee Rate, as applicable, shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s and/or Fitch shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin and the Facility Fee
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation. [***]


















Credit Agreement Schedule 1.1C



--------------------------------------------------------------------------------

 









SCHEDULE 1.1 D
to
Credit Agreement


EXISTING LIENS


Liens reflected in the lien search results, dated as of March 12, 2020 delivered
to the Administrative Agent prior to the Closing Date.






Credit Agreement Schedule 1.1D



--------------------------------------------------------------------------------













SCHEDULE 1.1 E
to
Credit Agreement


EXCLUDED SUBSIDIARY BUSINESSES


[***]







Credit Agreement Schedule 1.1E



--------------------------------------------------------------------------------













SCHEDULE 4.6
to
Credit Agreement


LITIGATION


None.




Credit Agreement Schedule 4.6



--------------------------------------------------------------------------------


EXHIBIT A
to
Credit Agreement




                
FORM OF
SECOND AMENDED AND RESTATED GUARANTEE AGREEMENT
made by
GENERAL MOTORS COMPANY
AND CERTAIN OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Guarantors
 
in favor of
JPMORGAN CHASE BANK, N.A., as the Administrative Agent
Dated as of April 14, 2020






2    



--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
Page


SECTION 1.
DEFINED TERMS
1


1.1
Definitions
1


1.2
Other Definitional Provisions
3


SECTION 2.
Guarantee
3


2.1
Guarantee
3


2.2
Right of Contribution
4


2.3
No Subrogation
4


2.4
Amendments, etc. with respect to the Guaranteed Obligations
4


2.5
Guarantee Absolute and Unconditional
5


2.6
Reinstatement
6


2.7
Payments
6


SECTION 3.
MISCELLANEOUS
6


3.1
Authority of Administrative Agent
6


3.2
Amendments in Writing
7


3.3
Notices
7


3.4
No Waiver by Course of Conduct; Cumulative Remedies
7


3.5
Enforcement Expenses; Indemnification
7


3.6
Successors and Assigns
8


3.7
Counterparts
8


3.8
Severability
8


3.9
Section Headings
8


3.10
Integration
8


3.11
GOVERNING LAW
8


3.12
Submission To Jurisdiction; Waivers
9


3.13
Judgment
9


3.14
Additional Guarantors
9


3.15
Releases
9


3.16
WAIVER OF JURY TRIAL
10





ANNEX
Annex I        Form of Joinder Agreement




ii



--------------------------------------------------------------------------------








SECOND AMENDED AND RESTATED GUARANTEE AGREEMENT, dated as of April 14, 2020
(this “Agreement”), made by GENERAL MOTORS COMPANY, a Delaware corporation (the
“Company”), and each of the Subsidiary Guarantors (such term and certain other
capitalized terms used herein being defined in Section 1.1) from time to time
party hereto, and each of the Other Guarantors from time to time party hereto
(together with the Company and the Subsidiary Guarantors, collectively, the
“Guarantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the lenders (collectively,
the “Lenders”) from time to time party to the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, General Motors
Financial Company, Inc., a Texas Corporation, the other Subsidiary Borrowers
from time to time parties thereto, the Lenders, the Administrative Agent,
Citibank, N.A., as syndication agent (in such capacity, the “Syndication
Agent”), Bank of America, N.A., as co-syndication agent (in such capacity, the
“Co-Syndication Agent”), and the other agents named therein.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to or for the account of the Company and the
Subsidiary Borrowers upon the terms and subject to the conditions set forth
therein;
WHEREAS, each of the Company and the Subsidiary Borrowers is a member of an
affiliated group of companies that includes each other Guarantor;
WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the making of the extensions of credit made by the Lenders to or for the account
of the Company or any Subsidiary Borrower, as applicable, under the Credit
Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to or for the account of the Company or
any Subsidiary Borrower, as applicable, under the Credit Agreement that each
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to or for the
account of the Company or any Subsidiary Borrower, as applicable, under the
Credit Agreement, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Guaranteed Parties, as follows:
Section 1.DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings assigned to such terms in the Credit
Agreement.


1



--------------------------------------------------------------------------------







(b)    The following terms shall have the following meanings:
“Administrative Agent” has the meaning assigned to such term in the preamble.
“Agreement” has the meaning assigned to such term in the preamble.
“Company” has the meaning assigned to such term in the preamble.
“Credit Agreement” has the meaning assigned to such term in the preamble.
“Guaranteed Obligations” means, collectively, the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Company
and the Subsidiary Borrowers (including interest on such other obligations or
liabilities accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and interest accruing on the Loans and
such other obligations and liabilities at the then applicable rate provided in
the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender thereunder, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the Loan Documents to which the
Company or any Subsidiary Borrower is a party, in each case whether on account
of principal, interest, reimbursement obligations, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including all reasonable fees and
out-of-pocket disbursements of external counsel to the Administrative Agent or
the Lenders that are required to be paid by the Company or any Subsidiary
Borrower pursuant to the terms of any of the Loan Documents).
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each other Person that holds a Guaranteed Obligation.
“Guarantors” has the meaning assigned to such term in the preamble.
“Joinder Agreement” has the meaning assigned to such term in Section 3.14.
“Lenders” has the meaning assigned to such term in the preamble.
“Other Guarantors” means each Person, other than the Company, a Subsidiary
Guarantor or the Administrative Agent, that becomes a party to this Agreement
pursuant to a Joinder Agreement executed and delivered by such Person pursuant
to Section 3.14.
“paid in full” or “payment in full” means with respect to the Guaranteed
Obligations, the payment in full in cash of the principal of and accrued (but
unpaid) interest (including post-petition interest) and premium, if any, on, all
such Guaranteed Obligations after or concurrently with termination of all
commitments thereunder and payment in full in cash of all fees payable with
respect to a Guaranteed Obligation at or prior to the time such principal and
interest are paid.
“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee


2



--------------------------------------------------------------------------------







Reinstatement Date or that became a party to this Agreement after such Guarantee
Reinstatement Date pursuant to Section 6.6(b) or 10.1(b) of the Credit
Agreement; provided, however, that the term “Subsidiary Guarantor” shall not
include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to this Agreement in accordance with the terms
hereof until the date such Person becomes or is required to become a party to
this Agreement. It is understood and agreed that, as of the date hereof, no
“Subsidiary Guarantors” are party to this Agreement.
1.2    Other Definitional Provisions.
(a)    The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section
references are to this Agreement unless otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    References to agreements defined in Section 1.1(b) shall, unless
otherwise specified, be deemed to refer to such agreements as amended,
supplemented, restated or otherwise modified from time to time, references to
any Person shall include its successors and permitted assigns, and references to
any law, treaty, statute, rule or regulation shall (unless otherwise specified)
be construed as including all statutory provisions, regulatory provisions,
rulings, opinions, determinations or other provisions consolidating, amending,
replacing, supplementing or interpreting such law, treaty, statute, rule or
regulation.
Section 2.Guarantee
2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, the
prompt and complete payment, and not collection, and performance by the Company
and each Subsidiary Borrower, as applicable, when due (whether at the stated
maturity, by acceleration or otherwise) and at all times thereafter, of all
Guaranteed Obligations.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).
(c)    Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Guaranteed Parties hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Guaranteed Obligations shall have been paid in full,
notwithstanding that from time to time during the term of the Credit Agreement,
the Company and/or one or more of the Subsidiary Borrowers may be free from any
Guaranteed Obligations.


3



--------------------------------------------------------------------------------







(e)    No payment made by the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Guaranteed Party from the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
are paid in full.
2.2    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to any Guaranteed
Party and each Guarantor shall remain liable to such Guaranteed Party for the
full amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation.
Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by any Guaranteed Party, no Guarantor
shall be entitled to be subrogated to any of the rights of any Guaranteed Party
against the Company, any of the Subsidiary Borrowers or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company, any Subsidiary Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Guaranteed Parties by the Company and the Subsidiary
Borrowers on account of the Guaranteed Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, and shall, forthwith upon receipt by such Guarantor, be turned over to
the Administrative Agent in the form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Guarantor (or, if an Event of Default shall have occurred and be
continuing, the Administrative Agent) may determine.
2.4    Amendments, etc. with respect to the Guaranteed Obligations.
Other than as expressly contemplated by Section 3.15 hereof, each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment


4



--------------------------------------------------------------------------------







of any of the Guaranteed Obligations made by any Guaranteed Party may be
rescinded by such Guaranteed Party and any of the Guaranteed Obligations
continued, and the Guaranteed Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by any Guaranteed Party, and the Credit Agreement, the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, all
affected Lenders, or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by any Guaranteed Party for the payment of the Guaranteed Obligations
may be sold, exchanged, waived, surrendered or released. No Guaranteed Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Guaranteed Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.
2.5    Guarantee Absolute and Unconditional.
To the extent permitted by applicable law, each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Guaranteed Party upon the
guarantee contained herein or acceptance of the guarantee contained herein; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained herein; and all dealings between the
Company, any of the Subsidiary Borrowers and any of the Guarantors, on the one
hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained herein. To the extent permitted by applicable law, each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company, any of the Subsidiary Borrowers
or any of the Guarantors with respect to the Guaranteed Obligations. Each
Guarantor understands and agrees that the guarantee contained herein shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Guaranteed Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Company, any Subsidiary Borrower or any other Person against any Guaranteed
Party, (c) any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed Obligations or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Company, any
Subsidiary Borrower or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of a surety or
guarantor or any other obligor on any obligation of the Company or any
Subsidiary Borrower for any of the Guaranteed Obligations, or of such Guarantor
under the guarantee contained herein, in bankruptcy or in any other instance.
Notwithstanding anything herein to the contrary, (x) the Company understands and
agrees that this Agreement shall remain in full force and effect as to the
Company’s obligations hereunder notwithstanding the occurrence of any Guarantee
Release


5



--------------------------------------------------------------------------------







Date, but subject to any release of such obligations hereunder to the extent
provided in, and pursuant to the terms of, Section 3.15 and (y) each of the
other Guarantors shall be released from its obligations hereunder to the extent
provided in, and pursuant to the terms of, Section 3.15. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, any Guaranteed Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Company, any Subsidiary Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by any
Guaranteed Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any Subsidiary Borrower,
any other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company, any Subsidiary Borrower, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
2.6    Reinstatement.
The guarantee contained herein shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
any Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Company, any Subsidiary Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company, any Subsidiary Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payments had not been made.
2.7    Payments.
Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the Funding
Office. All payments made hereunder shall be made in accordance with Sections
1.3 and 2.21 of the Credit Agreement.
Section 3.MISCELLANEOUS
3.1    Authority of Administrative Agent.
Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
among the Guaranteed Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time


6



--------------------------------------------------------------------------------







among them, but, as between the Administrative Agent and the Guarantors the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Guarantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority. No Guaranteed Party other than the Administrative
Agent may exercise any right or remedy hereunder, it being understood that all
of such rights and remedies are vested in, and are exercisable solely by, the
Administrative Agent for the benefit of the Guaranteed Parties.
3.2    Amendments in Writing.
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement.
3.3    Notices.
All notices, requests and demands to or upon the Administrative Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement; provided, that any such notice, request or demand to or
upon any Guarantor shall be addressed to the Company at the addresses provided
in Section 10.2 of the Credit Agreement (or such other address as the Company
may at any time or from time to time provide for purposes of the Credit
Agreement and this Agreement).
3.4    No Waiver by Course of Conduct; Cumulative Remedies.
No Guaranteed Party shall by any act (except by a written instrument pursuant to
Section 3.2), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
3.5    Enforcement Expenses; Indemnification.
(a)    Without intending to duplicate the obligations of the Guarantors under
Section 2.1, if and to the extent that the Company is required to pay or
reimburse the Guaranteed Parties (or any of them), for various costs and
expenses contemplated by Section 10.5 of the Credit Agreement, or to indemnify
the Indemnitees (or any of them) for the Indemnified Liabilities, in each case
as and to the extent (and in the manner) contemplated by Section 10.5 of the
Credit Agreement, each Guarantor, jointly and severally, hereby agrees to make
such payments or reimbursements and to provide such indemnification.


7



--------------------------------------------------------------------------------







(b)    The agreements of each Guarantor in this Section 3.5 shall survive
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement.
3.6    Successors and Assigns.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the Guaranteed Parties
and their permitted successors and assigns; provided, that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement other than (i) to the extent expressly permitted by the Credit
Agreement or (ii) with the prior written consent of the Administrative Agent.
3.7    Counterparts.
This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
3.8    Severability.
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
3.9    Section Headings.
The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
3.10    Integration.
This Agreement and the other Loan Documents represent the entire agreement of
the Guarantors and the Guaranteed Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any Guarantor or any Guaranteed Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
3.11    GOVERNING LAW.
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.


8



--------------------------------------------------------------------------------







3.12    Submission To Jurisdiction; Waivers.
Each Guarantor hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.3 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    in the case of each Guarantor other than the Company, hereby irrevocably
designates the Company (and the Company hereby irrevocably accepts such
designation) as its agent to receive service of process in any such action or
proceeding;
(e)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(f)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
3.13    Judgment.
The parties hereto agree that Section 10.13 of the Credit Agreement shall apply
to the obligations of the Guarantors hereunder, mutatis mutandis.
3.14    Additional Guarantors.
Each Subsidiary of the Company that is required to become a party to this
Agreement pursuant to Section 6.6 of the Credit Agreement, and each other Person
(whether or not a Subsidiary of the Company) that the Company desires to become
a party to this Agreement pursuant to Section 10.1(b) of the Credit Agreement or
otherwise, shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary or other Person of a Joinder Agreement
in the form of Annex I hereto (a “Joinder Agreement”).
3.15    Releases.
(a)    Upon the satisfaction of the conditions set forth in Section 10.15(b) of
the Credit Agreement, this Agreement and the obligations (other than those
expressly stated to survive such


9



--------------------------------------------------------------------------------







termination) of each Guarantor hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, in accordance with the
terms thereof.
(b)    Upon the satisfaction of the conditions set forth in Section 10.15(c) of
the Credit Agreement, the obligations (other than those expressly stated to
survive such termination) of each Subsidiary Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party, in accordance with the terms thereof.
(c)    Upon the satisfaction of the conditions set forth in Section 10.15(d) of
the Credit Agreement, the obligations (other than those expressly stated to
survive such termination) of any applicable Subsidiary Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party, in accordance with the terms thereof.
(d)    Notwithstanding the foregoing, the Administrative Agent agrees, at the
request and the expense of the Company, at any time and from time to time, to
execute and deliver any instrument or other document and in such form as may be
reasonably specified by the Company, in order to give effect to the release of
any Guarantor pursuant to the foregoing provisions of this Section 3.15.
3.16    WAIVER OF JURY TRIAL.
EACH GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
[Remainder of this page intentionally left blank.]


10



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.
GENERAL MOTORS COMPANY, as the Company




By:___________________________________
Name: ____________________________
Title: _____________________________




Signature Page to Second Amended and Restated 364-Day Guarantee Agreement



--------------------------------------------------------------------------------









ACCEPTED AND AGREED TO
AS OF THE DATE SET FORTH ABOVE:


JPMORGAN CHASE BANK, N.A., as the Administrative Agent






By:_____________________________________
Name:
Title:






Signature Page to Second Amended and Restated 364-Day Guarantee Agreement



--------------------------------------------------------------------------------


    


Annex 1
to
Guarantee Agreement




JOINDER AGREEMENT, dated as of ________________, 20__ (the “Joinder Agreement”),
made by ______________________________ (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders from time to time parties to the Credit
Agreement referred to below. Unless otherwise defined herein, all capitalized
terms not defined herein shall have the meanings ascribed to them in the Credit
Agreement.
W I T N E S S E T H :
WHEREAS, pursuant to the terms of the certain Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020 (as amended,
restated, amended and restated, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Motors Company, a Delaware
corporation (the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), the other Subsidiary Borrowers from time to time parties
thereto, the Lenders, the Administrative Agent, Citibank, N.A., as syndication
agent, Bank of America, N.A., as co-syndication agent, and the other agents
named therein, the Company [has] [and certain of its Subsidiaries (collectively,
the “Subsidiary Guarantors”; and, together with the Company and the other
Persons party to the Guarantee Agreement (as defined below) as guarantors,
collectively, the “Guarantors”) have] entered into the Second Amended and
Restated Guarantee Agreement, dated as of April 14, 2020 (as amended, restated,
amended and restated, renewed, supplemented or otherwise modified from time to
time, the “Guarantee Agreement”); and
WHEREAS, the Additional Guarantor desires to become a party to the Guarantee
Agreement in accordance with Section 3.14 of the Guarantee Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee Agreement. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 3.14 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities and has all rights of a Guarantor thereunder.
2. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.





--------------------------------------------------------------------------------

    




IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
[ADDITIONAL GUARANTOR]
By:___________________________
Name:
Title:







--------------------------------------------------------------------------------

    




ACCEPTED AND AGREED TO
AS OF THE DATE SET FORTH ABOVE:


JPMORGAN CHASE BANK, N.A., as the Administrative Agent






By:_____________________________________
Name:
Title:















































--------------------------------------------------------------------------------

    






EXHIBIT B
to
Credit Agreement
FORM OF COMPETITIVE BID REQUEST
JPMorgan Chase Bank, N.A., as Administrative Agent
Investment Bank Loan Operations North America
500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States
Email: Meghan.Roberts@chase.com
Facsimile: 302-634-4733
Telephone: 302-634-4670
Attention: Meghan Roberts
_________, 20__
Ladies/Gentlemen:
The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among [the Company/the Applicable Borrower]2,
General Motors Financial Company, Inc., a Texas corporation, the Subsidiary
Borrowers from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Applicable Borrower and the Company hereby give you notice pursuant to
Section 2.9(a) of the Credit Agreement that it requests a Competitive Loan under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Loan is requested to be made:







--------------------------------------------------------------------------------

    


(A)
Date of Competitive Loan (which is
a Business Day)
            
(B)
Principal Amount of Competitive Loan3
            
(C)
Interest rate basis4
            
(D)
Interest Period and the last day thereof5
            

__________________________________
1Insert if the Company is not the Applicable Borrower.
2If Bid Requested from the Company, it is the “Applicable Borrower”.
3Not less than $25,000,000 or Dollar Equivalent thereof.


4Eurocurrency Competitive Loan or Fixed Rate Loan.
5Which shall be subject to the definition of "Interest Period" and end on or
before Termination Date.


Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Applicable Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in Section
5.2 of the Credit Agreement have been satisfied.
Very truly yours,


[INSERT NAME OF APPLICABLE BORROWER]


By:_________________________________
Name:
Title:




[GENERAL MOTORS COMPANY]


By:_________________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT C
to
Credit Agreement
FORM OF COMPETITIVE BID
JPMorgan Chase Bank, N.A., as Administrative Agent
Investment Bank Loan Operations North America
500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States
Email: Meghan.Roberts@chase.com
Facsimile: 302-634-4733
Telephone: 302-634-4670
Attention: Meghan Roberts
_________, 20__
Ladies/Gentlemen:
The undersigned, [Name of Lender], refers to the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among General Motors Company, a Delaware
corporation, General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A.,
as syndication agent, Bank of America, N.A., as co-syndication agent, and the
other agents party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned hereby makes a Competitive Bid pursuant to Section
2.9(c) of the Credit Agreement, in response to the Competitive Bid Request made
by [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable Borrower”) on
_________, 20__, and in that connection sets forth below the terms on which such
Competitive Bid is made:


(A)        Date of Competitive Loan                            
(B)        Principal Amount1                                
(C)        Competitive Bid Rate2                            
(D)        Interest Period and last day thereof                        
_____________________________
1Not less than $5,000,000 or the Dollar Equivalent thereof (or greater than the
requested Competitive Bid). Multiple bids will be accepted by the Administrative
Agent (including up to 5 bids from any single Lender).
2 i.e., Eurocurrency Rate + or - __%, in the case of Eurocurrency Competitive
Loans or __%, in the case of Fixed Rate Loans, in each expressed as a percentage
per annum in the form of a decimal to no more than four decimal places.





--------------------------------------------------------------------------------







The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Applicable Borrower
upon acceptance by the Applicable Borrower of this bid in accordance with
Section 2.9(c) of the Credit Agreement.




Very truly yours,


[NAME OF LENDER]


By:__________________________
Name:    
Title:    
 







--------------------------------------------------------------------------------






EXHIBIT D
to
Credit Agreement
FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER
JPMorgan Chase Bank, N.A., as Administrative Agent
Investment Bank Loan Operations North America
500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States
Email: Meghan.Roberts@chase.com
Facsimile: 302-634-4733
Telephone: 302-634-4670
Attention: Meghan Roberts
_________, 20__
Ladies/Gentlemen:


The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation (the
“Company/Applicable Borrower”)]1, refer[s] to the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among the [Company/Applicable Borrower]2, General
Motors Financial Company, Inc., a Texas corporation, the Subsidiary Borrowers
from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them therein.
In accordance with Section 2.9(d) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated _________,
20__ and in accordance with Section 2.9(e) of the Credit Agreement, we hereby
accept the following bids:
Principal Amount $
Fixed Rate/Margin [%]/[+/-.__%]
Maturity Date
Lender
Interest Period
Borrowing Date     
_____________________________
1Insert if the Company is not the Applicable Borrower.
2If Bid Requested by the Company, it is the “Applicable Borrower”.





--------------------------------------------------------------------------------







We hereby reject the following bids:
Principal Amount $
Fixed Rate/Margin [%]/[+/-.__%]
Maturity Date
Lender
Interest Period
Borrowing Date


The [$] should be made available to the Applicable Borrower in immediately
available funds by crediting the following account:
[Bank Name]
ABA #:    _________________________
Account #:    _________________________
Attention:    _________________________






Very truly yours,


[INSERT NAME OF APPLICABLE BORROWER]


By:____________________________________
Name:
Title:




[GENERAL MOTORS COMPANY]


By:_________________________________
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT E
to
Credit Agreement
FORM OF INCREMENTAL LOAN ACTIVATION NOTICE


To:
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below



Reference is made to that certain Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”, among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A.,
as syndication agent, Bank of America, N.A., as co-syndication agent, and the
other agents party thereto. Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.


This notice is an Incremental Loan Activation Notice referred to in the Credit
Agreement, and the Company and each of the lenders party hereto (each, an
“Incremental Lender”) hereby notify you that:


1.    Each Incremental Lender party hereto agrees to increase the amount of its
existing Commitment in the amount set forth opposite such Incremental Lender’s
name on the signature pages hereof under the caption “Incremental Commitment”.


2.    The Commitment Increase Date is ___________________.


3.     The agreement of each Incremental Lender party hereto to make the
Incremental Loans to be made by it is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Commitment
Increase Date, of the following conditions precedent:


(a) The Administrative Agent shall have received this notice, executed and
delivered by the Company and each Incremental Lender party hereto.


(b) After giving effect to the Commitment Increase (including the incurrence of
any Incremental Loans on the applicable Commitment Increase Date and use of
proceeds thereof), (i) no Default or Event of Default shall be continuing and
(ii) the sum of the Total Commitments in effect (including, for the avoidance of
doubt, Incremental Commitments) shall not exceed $2 billion.







--------------------------------------------------------------------------------





4.    Upon execution and delivery hereof, each Incremental Lender shall have the
rights and obligations of a Lender under the Credit Agreement and the other Loan
Documents, and shall be bound by the provisions thereof.




[Signature page follows]





--------------------------------------------------------------------------------







GENERAL MOTORS COMPANY


By:______________________________
Name:    
Title:








Incremental Loan Commitment        [NAME OF EACH INCREMENTAL LENDER]
$
By:______________________________
Name:    
Title:






RECEIVED BY:
JPMorgan Chase Bank, N.A.,
as Administrative Agent


By:______________________________
Name:    
Title:













--------------------------------------------------------------------------------






EXHIBIT F
to
Credit Agreement




FORM OF CLOSING CERTIFICATE


CERTIFICATE
of
[NAME OF LOAN PARTY]


__________, 20__
This Certificate is furnished pursuant to Section 5.1(c) of that certain Second
Amended and Restated 364-Day Revolving Credit Agreement, dated as of April 14,
2020, as amended, restated, amended and restated, renewed, supplemented or
modified from time to time (the “Credit Agreement”, among General Motors Company
(together with its successors and permitted assigns, the “Company”), General
Motors Financial Company, Inc., a Texas corporation, the Subsidiary Borrowers
from time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A. as the Administrative Agent for the Lenders (the
“Administrative Agent”), Citibank N.A. as syndication agent, Bank of America
N.A. as co-syndication agent, and the other agents party thereto. Unless
otherwise defined herein, capitalized terms used in this Certificate have the
meanings assigned to such terms in the Credit Agreement.
I, the undersigned, [Assistant] Secretary of [the Company] [Name of Loan Party],
a Delaware [corporation][limited liability company] (the “Company”)], do hereby
certify, in the name and on behalf of the Company, and without assuming any
personal liability, that:
1.Attached hereto as Annex I is a true and complete copy of the [Certificate of
Incorporation][Certificate of Formation] of the Company as in effect of the date
hereof. There have been no amendments to the [Certificate of
Incorporation][Certificate of Formation] of the Company except for those
attached in Annex I, if any, and no action has been taken by the Company, its
[Board of Directors][Managers], or officers in contemplation of liquidation or
dissolution of the Company.
2.Attached hereto as Annex II is a true, correct and complete copy of the
[by‑laws][Limited Liability Company Agreement][Operating Agreement] of the
Company as in effect on the date hereof.
3.Attached hereto as Annex III is a true, correct and complete copy of
resolutions duly adopted by the Board of [Directors] [Managers] of the Company
[at a meeting thereof] [by written consent] as of the ___ day of ____________,
2020; such resolutions have not in any way been revoked, modified, amended, or
rescinded, have been in full force and effect since their adoption to and
including the date hereof, and are now in full force and effect, and are the
only organizational proceedings of the Company now in force relating to or
affecting the matters referred to therein,





--------------------------------------------------------------------------------





and the [Credit Agreement and the other] Loan Documents to which the Company is
a party are in substantially the forms of those documents approved by the Board
of [Directors] [Managers] of the Company [at such meeting].
4.The persons named in Annex IV attached hereto are now duly elected and duly
qualified officers of the Company holding the offices set forth therein opposite
their names and the signatures set forth therein opposite their names are their
genuine signatures.





--------------------------------------------------------------------------------







Witness my hand as of the first date written above.
_________________________________
[Assistant] Secretary








I, the undersigned, [[Assistant] Secretary][Responsible Officer] of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, that:
1.    ___________________ is [a] [the] duly elected and qualified [Assistant]
Secretary of the Company and the signature above is [his][her] genuine
signature.
2.    [The representations and warranties on the part of the Company contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that any such representation and warranty
expressly relates solely to an earlier date, in which case such representation
and warranty was true and correct in all material respects on and as of such
earlier date.]1 
3.    [No Default or Event of Default has occurred and is continuing as of the
date hereof.] 2 
_______________________________
[[Assistant] Secretary][Responsible Officer the Company]     


























_____________________________
1To be included in Certificate relating to General Motors Company only.


2To be included in Certificate relating to General Motors Company only.





--------------------------------------------------------------------------------







ANNEX I
to       
Certificate


[Copy of the Certificate of [Incorporation][Formation]]
of
[NAME OF LOAN PARTY]]





--------------------------------------------------------------------------------







ANNEX II
to       
Certificate


[Copy of the [by-laws] [Limited Liability Company Agreement][Operating
Agreement]
of
[NAME OF LOAN PARTY]]





--------------------------------------------------------------------------------







ANNEX III
to       
Certificate


Resolutions of the Board of [Directors] [Managers] of [Name of Loan Party]





--------------------------------------------------------------------------------







ANNEX IV
to       
Certificate 


Name of Officer
Office
Signature
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














--------------------------------------------------------------------------------






EXHIBIT G
to
Credit Agreement


FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION, dated as of _____________, 20__ (as amended,
supplemented or modified from time to time, this “Agreement”), between [NAME OF
ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).
Reference is made to the Second Amended and Restated 364-Day Revolving Credit
Agreement, dated as of April 14, 2020 (as amended, restated, amended and
restated, renewed, supplemented or modified from time to time, the “Credit
Agreement”), among General Motors Company, a Delaware corporation (together with
its successors and permitted assigns, the “Company”), General Motors Financial
Company, Inc., a Texas corporation, the Subsidiary Borrowers from time to time
party thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents party thereto. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Credit Agreement.
The Assignor and the Assignee hereby agree as follows:
1.    For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, without recourse to, or (except as otherwise provided
in Section 2 below) warranty by, the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, without recourse to, or
(except as otherwise provided in Section 2 below) warranty by, the Assignor, as
of the Trade Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to its [Commitment][and outstanding
Loans], [including (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto [to the extent related to the amount and
percentage interest identified in Schedule 1 hereto] of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above] in a principal amount for the
Assigned Interest as set forth on Schedule 1 hereto; provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights under
Section 10.5 of the Credit Agreement with respect to any cost,





--------------------------------------------------------------------------------





reduction or payment incurred or made prior to the Trade Date, including,
without limitation the rights to indemnification and to reimbursement for taxes,
costs and expenses and (B) any and all amounts paid to the Assignor prior to the
Trade Date and (ii) the Assignee shall be entitled to the benefits of Section
10.5 of the Credit Agreement from and after the Trade Date.
2.    The Assignor (a) makes no representation or warranty, and assumes no
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; provided, that the Assignor represents and warrants to the Assignee, to
the Company and to the Administrative Agent (i) that the Assignor is the legal
and beneficial owner of the Assigned Interest being assigned by it hereunder,
(ii) that the Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) that the Assignor has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and (b) makes no representation
or warranty, and assumes no responsibility, with respect to the financial
condition of the Company or any of its Subsidiaries or any other Person
obligated in respect of any Loan Document or the performance or observance by
the Company or any of its Subsidiaries or any other Person of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto, and (c) attaches
any Note held by it evidencing the Loans made and to be made by it and (i)
requests that the Administrative Agent, upon request by the Assignee, exchange
the attached Note(s) for a new Note or Notes payable to the Assignee and (ii) if
the Assignor has retained any interest in the Loans or its Commitment, requests
that the Administrative Agent exchange the attached Note(s) for a new Note or
Notes payable to the Assignor, in each case in amounts which reflect the
assignment of the Assigned Interest being made hereby (and after giving effect
to any other assignments which have become effective on the Trade Date).
3.    The Assignee (a) represents and warrants to the Assignor, to the Company
and to the Administrative Agent that (i) it is not an Ineligible Assignee
(unless the Company has specifically approved the Assignee), and (ii) it has
full power and authority, and has taken all actions necessary, to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered or deemed delivered pursuant to Section 6.1
thereof (or, if none of such financial statements shall have then been delivered
or deemed delivered, then copies of the financial statements referred to in
Section 4.1 thereof) and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; (c) agrees that it will, independently
and without reliance upon the Assignor, the Administrative Agent or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated





--------------------------------------------------------------------------------





to the Administrative Agent by the terms thereof, together with such powers as
are incidental thereto; and (e) agrees that it will be bound by the provisions
of the Credit Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Lender; and (f) if
the Assignee is organized under the laws of a jurisdiction outside the United
States, attaches the forms pursuant to Section 2.21(d) of the Credit Agreement,
duly completed and executed by the Assignee.
4.    The effective date of this Agreement shall be the Trade Date of assignment
described in Schedule 1 hereto (the “Trade Date”). Following the execution of
this Agreement by the Assignor, the Assignee, the Company, each relevant Issuing
Lender and the Brazilian Administrative Agent (in the case of the Company, each
such Issuing Lender and the Brazilian Administrative Agent, to the extent that
the consent of any such Person is required or permitted by the Credit
Agreement), it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to Section 10.6 of the
Credit Agreement, effective as of the Trade Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of acceptance and recording by the Administrative Agent) of
this Agreement, executed as aforesaid.
5.    Upon such acceptance and recording, from and after the Trade Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Trade Date and to
the Assignee for amounts which have accrued from and subsequent to the Trade
Date.
6.    From and after the Trade Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Agreement, have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (b) the Assignor shall, to the
extent provided in this Agreement, relinquish its rights and be released from
its obligations under the Credit Agreement. This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.
7.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
8.    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
on Schedule 1 hereto.


 
_________________________, as Assignor
 
By:___________________________________
Name:
Title:
 
________________________, as Assignee
 
By:___________________________________
Name:
Title:








--------------------------------------------------------------------------------







Accepted and Consented to1:


[JPMORGAN CHASE BANK, N.A.], as Administrative Agent
 
By:___________________________________
Name:
Title:
 
 
 
Consented to:
 
GENERAL MOTORS COMPANY
 
By:___________________________________
Name:
Title:
 







































_____________________________
1 
Prior written consent of the Company and the Administrative Agent is required
unless, (x) in the case of the Administrative Agent, the Assignee is a Lender or
affiliate thereof and (y) in the case of the Company only, (i) an Event of
Default under Section 8(a) or (e) of the Credit Agreement has occurred and is
continuing or (ii) the Assignee is a Lender to which any two or more of the
following ratings have been issued by the relevant rating agency: (a) in the
case of S&P, at least BBB; (b) in the case of Moody’s, at least Baa2; and (c) in
the case of Fitch, at least BBB.






--------------------------------------------------------------------------------






SCHEDULE 1
to
Assignment and Assumption


This Schedule 1 is attached to and incorporated in the Assignment and
Assumption, dated as of ________________, 20__ (as amended, supplemented or
modified from time to time, the “Assignment and Assumption”), between [NAME OF
ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).
Reference is made to the Second Amended and Restated 364-Day Revolving Credit
Agreement, dated as of [__], 2020 (as amended, restated, amended and restated,
renewed, supplemented or modified from time to time, the “Credit Agreement”),
among General Motors Company, a Delaware corporation (together with its
successors and permitted assigns, the “Company”), General Motors Financial
Company, Inc., a Texas corporation, the Subsidiary Guarantors from time to time
party thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents party thereto. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Credit Agreement.
Legal Name of the Assignor: ______________________
Legal Name of the Assignee: ______________________
(a)
[The Assignee is an affiliate of: [Name of Lender]]

(b)
[The Assignee is an Approved Fund administered or managed by: [Name of
Lender][an affiliate of [Name of Lender]][an entity or an affiliate of an entity
that administers or manages [Name of Lender]]

(c)
The Assignee is [not an Ineligible Assignee] [an Ineligible Assignee, but the
Company has consented to the assignment by the Assignor to the Assignee.]

Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders under such Facility
Amount of Commitment/Loans Assigned
Percentage
Assigned of Commitment/Loans
 
 
 
 



(d)    Trade Date of Assignment (the “Trade Date”): __________, 20_1.
The Assignee shall deliver to the Administrative Agent and the Company an
administrative questionnaire in a form approved by the Administrative Agent in
which the Assignee designates





--------------------------------------------------------------------------------





one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their
affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable Requirements of Law, including Federal and state securities laws.






















































































_____________________________
1 
To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the Register therefor.






--------------------------------------------------------------------------------






EXHIBIT H
to
Credit Agreement
FORM OF JOINDER AGREEMENT
JOINDER AGREEMENT, dated as of ___, 20__, made by each signatory hereto (each a
“Subsidiary Borrower”), in favor of JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) referred to
in the Second Amended and Restated 364-Day Revolving Credit Agreement, dated as
of [__], 2020 (as amended, restated, amended and restated, renewed, supplemented
or modified from time to time, the “Credit Agreement”), among General Motors
Company, a Delaware corporation (the “Company”), General Motors Financial
Company, Inc., a Texas corporation, the Subsidiary Borrowers from time to time
party thereto, the Lenders referred to therein, the Administrative Agent,
Citibank, N.A., as syndication agent, Bank of America, N.A., as co-syndication
agent, and the other agents party thereto. Unless otherwise defined herein,
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement.


W I T N E S S E T H:


WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and


WHEREAS, this Joinder Agreement is entered into pursuant to Section 10.1(d)(i)
of the Credit Agreement;


NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:


1. The Subsidiary Borrower, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to (i) join
the Credit Agreement as a Subsidiary Borrower, as indicated with its signature
below; (ii) be bound by all covenants, agreements and acknowledgments
attributable to a Subsidiary Borrower in the Credit Agreement; and (iii) perform
all obligations and duties required of it by the Credit Agreement.


2. The address, taxpayer identification number (if any) and jurisdiction of
organization of the Subsidiary Borrower is set forth in Annex I to this Joinder
Agreement.


3. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.




[EACH SUBSIDIARY BORROWER],
as a Subsidiary Borrower




By:__________________________
Name:
Title:






ACKNOWLEDGED AND AGREED TO:


JPMorgan Chase Bank, N.A.,
as Administrative Agent




By:_________________________
Name:
Title:




GENERAL MOTORS COMPANY




By:____________________________________
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT I-1
to
Credit Agreement


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate or in such Form W-8BEN or Form W-8BEN-E changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment under the Credit Agreement or any other
Loan Document is to be made to the undersigned, or in either of the two calendar
years preceding such payments.





--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ______________, 20__







--------------------------------------------------------------------------------






EXHIBIT I-2
to
Credit Agreement


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement, neither the undersigned nor any of its direct
or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect partner/members’ conduct of a U.S. trade or business.
The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with IRS Form W-8IMY accompanied by one of
the following forms from each of its direct or indirect partners/members that is
claiming the portfolio interest exception: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8IMY, Form W-8BEN or
Form W-8BEN-E changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either





--------------------------------------------------------------------------------





the calendar year in which each payment under the Credit Agreement or any other
Loan Document is to be made to the undersigned, or in either of the two calendar
years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ___________, 20__









--------------------------------------------------------------------------------






EXHIBIT I-3
to
Credit Agreement


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment under the Credit Agreement or any other Loan
Documents is to be made to the undersigned, or in either of the two calendar
years preceding such payments.





--------------------------------------------------------------------------------







Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: _____________, 20__









--------------------------------------------------------------------------------






EXHIBIT I-4
to
Credit Agreement


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exception: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such direct or indirect partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate or in such Form
W-8IMY, Form W-8BEN or Form W-8BEN-E changes, the undersigned shall promptly so
inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment under the Credit Agreement or any
other Loan Documents is to be made to the undersigned, or in either of the two
calendar years preceding such payments.





--------------------------------------------------------------------------------

        


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ______________, 20__









--------------------------------------------------------------------------------






EXHIBIT J
to
Credit Agreement




FORM OF COMPLIANCE CERTIFICATE
_____________, 20__
To:
JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreements
referred to below

Re:
(i) the Third Amended and Restated Three Year Revolving Credit Agreement, dated
as of April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “3-Year Credit Agreement”),
among General Motors Company (together with its successors and permitted
assigns, the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), GM Global Treasury Centre Limited, a corporation organized
under the laws of England and Wales (“GMGTC”), General Motors do Brasil Ltda., a
Brazilian limited liability company (“GMB”), the Subsidiary Borrowers from time
to time party thereto, the lenders from time to time party thereto, as lenders
(the “3-Year Lenders”), JPMorgan Chase Bank, N.A. (“JPM”), as administrative
agent for the 3-Year Lenders (in such capacity, together with any successor
thereto in such capacity, the “3-Year Administrative Agent”), Banco do Brasil
S.A., as Brazilian administrative agent, Citibank, N.A., as syndication agent
(in such capacity, the “Syndication Agent”), Bank of America, N.A., as
co-syndication agent (in such capacity, the “Co-Syndication Agent”), and the
other agents party thereto, (ii) the Third Amended and Restated Five Year
Revolving Credit Agreement, dated as of April 18, 2018 (as amended, restated,
amended and restated, renewed, supplemented or modified from time to time, the
“5-Year Credit Agreement”), among the Company, GMF, GMGTC, GMB, the Subsidiary
Borrowers from time to time party thereto, the lenders from time to time party
thereto, as lenders (the “5-Year Lenders”), JPM, as administrative agent for the
5-Year Lenders (in such capacity, together with any successor thereto in such
capacity, the “5-Year Administrative Agent”), Banco do Brasil S.A., as Brazilian
administrative agent, the Syndication Agent, the Co-Syndication Agent, and the
other agents party thereto, (iii) the Three Year Revolving Credit Agreement,
dated as of January 14, 2019 (as amended, restated, amended and restated,
renewed, supplemented or modified from time to time, the “2019 3-Year Credit
Agreement”), among the Company, the lenders from time to time party thereto, as
lenders (the “2019 3-Year Lenders”), JPM as administrative agent for the 2019
3-Year Lenders (in such capacity, together with any successor thereto in such
capacity, the “2019 3-Year Administrative Agent”) and Citibank, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and the other
agents party thereto and (iv) the Second Amended and Restated 364-Day Revolving
Credit Agreement, dated as of April 14, 2020, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “364-Day
Credit Agreement” and together with the 3-Year Credit Agreement, the 5-Year
Credit Agreement and the 2019 3-Year Credit Agreement, the “Credit Agreements”
and






--------------------------------------------------------------------------------





each a “Credit Agreement”), among the Company, GMF, the Subsidiary Borrowers
from time to time party thereto, the lenders from time to time party thereto, as
lenders (the “364-Day Lenders” and together with the 3-Year Lenders, the 5-Year
Lenders and 2019 3-Year Lenders, the “Lenders”), JPM as the Administrative Agent
for the 364-Day Lenders (in such capacity, together with any successor thereto
in such capacity, the “364-Day Administrative Agent” and together with the
3-Year Administrative Agent, the 5-Year Administrative Agent and the 2019 3-Year
Administrative Agent, the “Administrative Agent”), the Syndication Agent, the
Co-Syndication Agent, and the other agents party thereto.
This Compliance Certificate (this “Certificate”) is furnished pursuant to
Section 6.2 of each Credit Agreement. Unless otherwise defined herein, terms
used in this Compliance Certificate have the meanings assigned to such terms in
each Credit Agreement. I, the undersigned, a Responsible Officer of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, as follows:
1.    I am [the] [a] duly elected [insert title of Responsible Officer] of the
Company;
2.    To the best of my knowledge, no Default or Event of Default has occurred

and is continuing as of the date hereof [, except as set forth in Annex 1
hereto];
3.    Attached hereto as Schedule I is the calculation of Consolidated Domestic
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement; and
4.    Attached hereto as Schedule II is the calculation of Consolidated Global
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement.
[signature page follows]





--------------------------------------------------------------------------------





The foregoing certifications, together with the calculations set forth in
Schedules I and II hereto, are made and delivered in my capacity described in
paragraph 1 above for and on behalf of the Company.
GENERAL MOTORS COMPANY




By:____________________________
Name:__________________________
Title:___________________________









--------------------------------------------------------------------------------






SCHEDULE I
to
Compliance Certificate


Consolidated Domestic Liquidity as of _____________, 20__(the “Calculation
Date”)1 
 
 
(A) The Total Available Commitments under the 3-Year Credit Agreement as of the
Calculation Date
 
PLUS
 
(B) The Total Available Commitments under the 5-Year Credit Agreement as of the
Calculation Date
 
PLUS
 
(C) The Total Available Commitments under the 364-Day Credit Agreement as of the
Calculation Date
 
PLUS
 
(D) The Total Available Commitments under the 2019 3-Year Credit Agreement as of
the Calculation Date
 
PLUS
 
(E) The total available commitments (after giving effect to any applicable
borrowing base limitations) under other effective committed credit facilities of
the Company or any Domestic Subsidiary as of the Calculation Date.
 
PLUS
 
(F) Total cash (other than restricted cash), cash equivalents, and Marketable
Securities of the Company and its Domestic Subsidiaries (other than Domestic
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
determined by the Company based on adjustments to the amount of total cash
(other than restricted cash), cash equivalents, and Marketable Securities, as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC
 
Sum of (A) plus (B) plus (C) plus (D) plus (E) plus (F): Consolidated Domestic
Liquidity:
$______________________

_____________________________
1 
The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.








--------------------------------------------------------------------------------






SCHEDULE II
to
Compliance Certificate


Consolidated Global Liquidity as of _____________, 20__(the “Calculation
Date”)1 
 
 
(A) The Total Available Commitments under the 3-Year Credit Agreement as of the
Calculation Date
 
PLUS
 
(B) The Total Available Commitments under the 5-Year Credit Agreement as of the
Calculation Date
 
PLUS
 
(C)   The Total Available Commitments under the 364-Day Credit Agreement as of
the Calculation Date
 
 PLUS
 
(D) The Total Available Commitments under the 2019 3-Year Credit Agreement as of
the Calculation Date
 
PLUS
 
(E) The total available commitments (after giving effect to any applicable
borrowing base limitations) under other effective committed credit facilities of
the Company or any of its Subsidiaries as of the Calculation Date. 
 
PLUS
 
(F) The total cash (other than restricted cash), cash equivalents, and
Marketable Securities of the Company and its Subsidiaries (other than
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC
 
Sum of (A) plus (B) plus (C) plus (D) plus (E) plus (F): Consolidated Global
Liquidity:
$______________________

_____________________________
1 
The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.








--------------------------------------------------------------------------------






ANNEX 1
to
Compliance Certificate


[Defaults/Events of Default that have occurred and are continuing]









--------------------------------------------------------------------------------






EXHIBIT K
to
Credit Agreement




FORM OF NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
New York, New York
$_____________    ______________, 20__


FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], [JURISDICTION OF
INCORPORATION/FORMATION], [TYPE OF ORGANIZATION] (together with its successors
and permitted assigns, the “Applicable Borrower”), hereby unconditionally
promises to pay to ______________ (the “Lender”) or its registered assigns, on
the Lender’s Termination Date specified in the Credit Agreement (as hereinafter
defined) at the Funding Office specified in such Credit Agreement, in the
currency of such Loans and in immediately available funds, the principal amount
of (a) ___________________ (__________), or, if less, (b) the unpaid principal
amount of the Loans of the Lender outstanding under the Credit Agreement. The
Applicable Borrower further agrees to pay interest in like money at such Funding
Office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.16 of the Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan evidenced
hereby, and the date and amount of each payment or prepayment of principal with
respect thereto, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of Eurocurrency Loans, the length of each Interest Period with respect thereto.
Subject to the provisions of Section 10.6(b) of the Credit Agreement, each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Applicable Borrower
in respect of the Loans.
This Note (a) is one of the Notes referred to in the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020 (as amended,
restated, amended and restated, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among General Motors Company, a Delaware
corporation, General Motors Financial Company, Inc., a Texas corporation, the
Subsidiary Borrowers from time to time party thereto, the Lender, the





--------------------------------------------------------------------------------





other lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as syndication agent, Bank of America,
N.A., as co-syndication agent, and the other agents party thereto, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is guaranteed as provided in the Loan Documents subject to
the release and termination provisions contained therein.
All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms used herein have the meanings assigned to
such terms in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
[NAME OF APPLICABLE BORROWER].


By:_______________________________
Name:_____________________________
Title:______________________________








4



--------------------------------------------------------------------------------






SCHEDULE A
to
Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
Date
Amount of ABR Loans
Amount Converted to
ABR Loans
Amount of Principal
of ABR Loans
Repaid
Amount of ABR
Loans Converted to
Eurocurrency Loans
Unpaid Principal Balance
of ABR Loans
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






SCHEDULE B
to
Note
LOANS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS
Date








Interest Period
Amount of
Eurocurrency Loans
Amount Converted to
Eurocurrency Loans
Amount of Principal
of Eurocurrency Loans
Repaid
Amount of Eurocurrency
Loans Converted to
ABR Loans
Unpaid Principal Balance
of Eurocurrency Loans
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------






EXHIBIT L
to
Credit Agreement
FORM OF BORROWING REQUEST
[JPMorgan Chase Bank, N.A., as Administrative Agent for the lenders referred to
below
Investment Bank Loan Operations North America
500 Stanton Christiana Road, NCC5, Floor 01
Newark, DE, 19713-2107, United States
Email: Meghan.Roberts@chase.com
Facsimile: 302-634-4733
Telephone: 302-634-4670
Attention: Meghan Roberts]






_________, 20__


Ladies/Gentlemen:


The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the Second Amended and Restated
364-Day Revolving Credit Agreement, dated as of April 14, 2020, as amended,
restated, amended and restated, renewed, supplemented or modified from time to
time (the “Credit Agreement”), among [the Company/the Applicable Borrower]2,
General Motors Financial Company, Inc., a Texas corporation, the Subsidiary
Borrowers from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Applicable Borrower and the Company hereby give you notice pursuant to
Section [2.2] of the Credit Agreement that it requests an Extension of Credit
under the Credit Agreement, and in connection sets forth below the terms on
which such Extension of Credit is requested to be made[, to which the Company
hereby consents]3:


1Insert if the Company is not the Applicable Borrower.
2If Borrowing Request from the Company, it is the “Applicable Borrower”.
3Insert if the Applicable Borrower is a Domestic Subsidiary Borrower.






--------------------------------------------------------------------------------





(A)
Borrowing Date
(which is a Business Day)4
            
(D)
Aggregate Amount of Extension of Credit5
            
(E)
Type of Extension of Credit6
            
(F)
Interest Period and the last day thereof7
            
(G)
Funds are requested to be disbursed to the Borrower’s account with _____________
(Account No. _________________ ).
            



[Remainder of page intentionally left blank]






























_____________________________
4Borrowing Request to be delivered to the Administrative Agent prior to (a) in
the case of Eurocurrency Loans, 1:00 P.M., New York City time, three Business
Days prior to the requested Borrowing Date or (b) in the case of ABR Loans, 1:00
P.M., New York City time, on the date of the proposed borrowing.
5Each borrowing shall be in an amount equal to $25 million (or, if the Total
Available Commitments at such time are less than $25 million, such lesser
amount) or a whole multiple of $5 million in excess thereof.
6 Specify Eurodollar Borrowing or ABR Borrowing.
7Which shall be subject to the definition of “Interest Period” and end on or
before the Termination Date.




--------------------------------------------------------------------------------







The Applicable Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of the requested Extension of Credit,
the conditions to lending specified in Section[s] 5.1 [and 5.28] of the Credit
Agreement have been satisfied.






[INSERT NAME OF APPLICABLE BORROWER]9 


By:_________________________________
Name:
Title:




GENERAL MOTORS COMPANY


By:_________________________________
Name:
Title:












































______________________
8[Insert for Borrowing on the Closing Date.]
9[Insert for Borrowings by an Applicable Borrower other than the Company.]


